Exhibit 10.1

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

--------------------------------------------------------------------------------

 

NFL INTERACTIVE MEDIA RIGHTS AGREEMENT

 

among

 

NFL ENTERPRISES, L.P.,

 

and

 

AMERICA ONLINE, INC.,

 

CBS BROADCASTING INC.,

 

SPORTSLINE.COM, INC.

 

--------------------------------------------------------------------------------

 

Dated as of July 6, 2001

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

NFL INTERACTIVE MEDIA RIGHTS AGREEMENT

 

This NFL Interactive Media Rights Agreement (the “Agreement”) is made as of this
6th day of July, 2001 (hereafter the “Effective Date”) by and among:

 

A. NFL Enterprises, L.P., a Delaware limited partnership (“NFLE”);

 

B. CBS Broadcasting Inc., a New York corporation (“CBS”);

 

C. America Online, Inc., a Delaware corporation (“AOL”); and

 

D. SportsLine.com, Inc., a Delaware corporation (“SportsLine”).

 

SportsLine, CBS and AOL are collectively the “Interactive Parties.” NFLE, CBS,
SportsLine and AOL are each individually a “Party” and are collectively the
“Parties.”

 

R E C I T A L S :

 

(1) NFLE operates certain Websites (as defined herein) featuring Content
relating to the National Football League and its Member Clubs (as defined
herein) (collectively the “NFL”); and

 

(2) NFLE owns or has the commercial right to license certain trademarks, service
marks, logos, and certain copyrights and other intellectual property rights in
valuable content, in each case relating to the NFL; and

 

(3) NFLE proposes to grant or to cause NFL Productions LLC, a Delaware limited
liability company (“NFL Productions”) and/or National Football League
Properties, Inc., a California corporation (“NFLP”) to grant to the Interactive
Parties, as applicable, subject to the terms and conditions of this Agreement,
certain intellectual property and other contract rights in connection with the
online properties of NFLE and certain other emerging technologies as specified
herein in exchange for the rights and benefits specified herein; and

 

(4) the Interactive Parties propose to assume certain associated obligations (in
each case as more fully defined herein); and

 

(5) the rights to be granted and obligations assumed by NFLE and the Interactive
Parties, as applicable, consist of the following categories, in each case
subject to the terms, conditions and limitations more specifically set forth
herein, and in connection therewith the Parties acknowledge that the categories
set forth in the recitals are intended for purposes of reference only and that
the more specific provisions referenced therein shall control:

 

(A) Intellectual Property Rights and Obligations.

 

  (1) the exclusive right and obligation to produce, host, distribute and design
and display the NFL.com, Superbowl.com, NFLEurope.com, PlayFootball.com Websites
and the Customized Sites (as defined herein) (collectively, and including for
the avoidance of doubt the Co-branded Areas, the “NFL Sites”), as set forth in
Section 1 (the “Hosting and Production Rights”);

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

  (2) the exclusive right to receive from NFLE and to exploit, in each case in
the field of use specified herein, certain trademarks, service marks, logos,
copyrighted material, information, images and other intellectual property
associated with the production of the NFL Sites and the exercise of the other
rights granted herein, as set forth in Section 2 (the “NFL Contributed Content
Rights”);

 

  (3) the agreement by NFLE not to permit the licensing of NFL Content or grant
certain other rights to certain third parties specified in the Agreement, as set
forth in Section 3 (the “Internet Exclusivity Rights”);

 

  (4) certain rights relating to the Member Club Websites included in the NFL
Internet Network, as set forth in Section 4 (the “NFL Internet Network Rights”);

 

  (5) the rights to produce and use the Marks in connection with, certain
interactive Fantasy Football Products and other related online fantasy
applications on the NFL Sites, as set forth in Section 5 (the “Interactive Game
Rights”);

 

  (6) the rights to use certain NFL Content in the online and offline promotion
of the NFL Sites, as set forth in Section 6 (the “NFL.com Promotional Rights”);

 

  (7) the rights to use certain NFL Content in the online and offline promotion
of AOL and SportsLine products and services, as set forth in Section 7 (the “NFL
Party Sponsorship Rights”); and

 

  (8) limited rights to certain NFL Content on the Websites of SportsLine and
AOL, as set forth in Section 8 (the “Interactive Party Content Rights”); and

 

(B) Financial Rights and Obligations.

 

  (1) the obligation to fund the production and hosting of the NFL Sites in
accordance with annual budgets agreed among the Parties, as set forth in Section
9 (the “Production Expense Funding Obligations”);

 

  (2) certain revenue and related rights and associated obligations, in
particular with respect to advertising placement and sponsorship designations
with respect to pre-existing NFLE online contractual relationships, in each case
subject to third party consent rights, as set forth in Section 10 (the “Backlog
Rights”);

 

  (3) the rights to sell and derive revenues from the sale of online advertising
and sponsorships arising out of the operation and content of the NFL Sites as
contemplated herein, as set forth in Section 11 (the “Advertising and
Sponsorship Sales Rights”);

 

  (4) the rights to receive certain amounts generated by NFLE’s e-commerce
activities on the NFL Sites subject to certain pre-existing NFLE online
contractual relationships and third party consent rights, as set forth in
Section 12 (the “Online Commerce Rights”);

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

  (5) subject to mutually agreed privacy policies, joint rights to exploit all
NFL Sites User Data (as defined herein) for merchandising, direct-marketing, and
other e-commerce purposes in each case, and subject to *** as set forth in
Section 13 (the “Database/Direct Marketing Rights”);

 

  (6) the rights to receive a portion of the profits generated by NFLE’s
exploitation of, and certain blocking rights with respect to, certain new media
rights described herein, as set forth in Section 14 (the “Emerging Media
Rights”);

 

  (7) the obligation to make certain payments and provide certain other
consideration to NFLE for the rights and benefits granted hereunder, as set
forth in Section 15 (the “Rights Fee Obligations”); and

 

  (8) the right of all Parties to participate in certain revenues generated
through the exploitation of the NFL Sites, as set forth in Section 16; and

 

(C) Other Rights and Obligations.

 

  (1) certain cross-promotional rights between NFLE and the Interactive Parties
as set forth in Section 17 (the “Party Cross-Promotional Rights”);

 

  (2) the provision of a minimum number of *** as set forth in Section 18 (the
“Minimum *** Referral Obligations”);

 

  (3) the obligation not to *** as set forth in Section 19***

 

  (4) the rights to receive reporting credit for the NFLE site traffic and Club
site traffic, as set forth in Section 20 (the “Traffic Reporting Arrangements”);

 

  (5) the rights to receive certain hospitality benefits, as set forth in
Section 21 (the “Hospitality Rights”); and

 

  (6) each and all of the other rights and obligations of NFLE and the
Interactive Parties as set forth in this Agreement and not specified above.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations set forth herein, the receipt and sufficiency of which
each are hereby acknowledged, NFLE and the Interactive Parties hereby agree as
follows:

 

1. Hosting and Production Rights and Obligations. NFLE grants to SportsLine the
exclusive worldwide right and, subject to the limitations and conditions of the
Budget (as defined herein) as contemplated in Section 9 and Section 16 and the
Content Plan (as defined herein and attached hereto as Exhibit C), SportsLine
accepts and assumes the obligation to design, develop, fund, produce, perform,
host, display and distribute online, and maintain, the English language versions
of the NFL Sites, all in accordance with the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

1.1 Production Requirements.

 

(a) Production Quality: SportsLine shall ensure that the NFL Sites shall be of
high quality and shall initially be of a quality and technical sophistication
that is at least comparable to the current NFL Sites in terms of overall
appearance, production quality, content and features, ease of use and
innovation. Subject to the Budget, SportsLine shall periodically update and keep
the NFL Sites current with high-end industry custom and practice as the same may
evolve during the Term (as defined in Section 24). Without limiting the
generality of its responsibilities under this Section, SportsLine shall, subject
to the Budget as set forth in Section 9:

 

(i) use commercially reasonable efforts to ensure that the quality of the NFL
Sites is consistent with the *** ;

 

(ii) *** to the extent that*** it being understood *** in the case of the ***
comply with the Operating Standards that are set forth in the *** ;

 

(iii) cause the operation of all pages on the NFL Sites to conform to the
service level and quality commitments with respect to the operation of the NFL
Sites set forth in Exhibit A;

 

(iv) use its commercially reasonable efforts to coordinate with NFLE and NFLE’s
current production and hosting partner to ensure a seamless hand-over of
production and hosting responsibility to SportsLine for the NFL Sites, such that
any down time and user impact is minimized; and

 

(v) cause the Generally Available Sites (as defined below) to comply with the
NFL Terms and Conditions for Usage set forth in Exhibit Q as such terms may be
amended from time to time hereafter, subject to SportsLine’s approval which
shall not be unreasonably withheld or delayed.

 

(b) Staffing: SportsLine anticipates that staffing requirements will fluctuate
throughout the NFL Season and the remainder of the Budget year. To ensure that
SportsLine can produce the NFL Sites in accordance with the Content Plan,
SportsLine will dedicate *** people who will be responsible for managing the
content, editorial, art work, community/chat, audio and video production,
multimedia, applications development and other features contemplated to be
included on the NFL Sites in accordance with the Content Plan (“Dedicated
Personnel”). In addition, SportsLine will hire dedicated NFL Sites management
personnel*** (the “NFL Sites Managers”). During each applicable NFL Season,
SportsLine will have a minimum of *** Dedicated Personnel and the *** NFL Sites
Managers. Beyond these Dedicated Personnel, SportsLine will allocate on an
as-needed basis its existing operations staff (“Non-Dedicated Personnel”) to
ensure that the NFL Sites benefit from the best personnel at SportsLine’s
disposal and provide expertise in areas including technical system operations,
networking, content management systems, automated content processing, initial
user interface design, content presentation applications (server- and
client-side), sales, sales support services, business development and legal
affairs. SportsLine shall ensure that all production staff and personnel possess
the requisite professional qualifications, and work experience developing and
supporting the technologies and platforms being utilized for the NFL Sites, to
ensure the full and timely performance of SportsLine’s production obligations
hereunder. ***

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(c) Subcontracting: SportsLine may outsource certain production obligations for
discrete applications on the NFL Sites; subject to the following conditions:

 

(i) all subcontracts valued in excess of *** will be subject to *** and

 

(ii) no such subcontracting (whether or not valued in excess of *** will relieve
SportsLine of its liability to the Parties in respect of the performance of any
such subcontracted obligations hereunder.

 

Notwithstanding the foregoing, but without diminishing SportsLine’s liability in
respect of the performance of any such subcontracted obligations and subject to
*** SportsLine shall have the right *** to outsource services for the NFL Sites
*** For the avoidance of doubt, subcontracting shall not include, and clauses
(i) and (ii) above shall not apply to *** it being understood that *** shall be
subject to this Agreement, nor shall the restrictions on subcontracting apply to
any goods or services provided by an affiliate of SportsLine.

 

(d) Customized AOL Sites: SportsLine shall have the right and obligation to
produce the Customized Sites in compliance with the AOL Carriage Terms and this
Agreement. The Customized Sites and the Content thereon shall be the Generally
Available Sites, subject to the requirement that the Customized Sites comply
with the AOL Carriage Terms, including the advertising and transactions
standards (the “ATS”), the Commerce Terms, the Operating Standards, the Online
Terms, each as attached to the AOL Carriage Terms and subject further to the
framing of the pages of the Customized Sites with the AOL Frames. SportsLine
agrees that it shall comply with its obligations set forth in the AOL Carriage
Terms in connection with the production by SportsLine of the Customized Sites.
Each of AOL and SportsLine agrees that it shall comply with the AOL Carriage
Terms in connection with the display of the Customized Sites and that the
Customized Sites shall otherwise be subject to all of the terms applicable to
the Generally Available Sites hereunder. For the avoidance of doubt, the
Customized Sites shall be treated as any of the other *** for purposes of ***
AOL agrees that *** to the applicable Customized Site for such *** provided that
the Customized Sites are and remain in compliance with the AOL Carriage Terms
and subject to any rights and remedies *** may have in this Agreement or
otherwise. *** shall not charge users separately and specifically for access to
the Customized Sites. Nothing contained in the preceding sentence shall prohibit
*** which may include the applicable Customized Site, but excluding for the
avoidance of doubt any subset that includes ***

 

(e) No Rights to Charge Fees. SportsLine shall not charge any fees, including
subscription fees, to end-users for access to any of the NFL Sites or any
Content thereon. NFLE shall not have the right to impose subscription or other
access fees for any NFL Content appearing on the NFL Sites or any portion
thereof other than as provided with respect to Emerging Media Rights pursuant to
Section 14 hereof.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

1.2 Site Content, Layout, Development, and Approvals.

 

(a) Content Plan: SportsLine and NFLE have mutually agreed upon the detailed
content plan (the “Content Plan”), attached as Exhibit C hereto, covering the
appropriate overall concept and design elements, layouts, branding, content,
cross-promotional and other specifications necessary to permit SportsLine to
produce and host each and all of the NFL Sites (including WAP pages of NFL.com
as provided in the Content Plan).

 

(b) Revisions to Content Plan: SportsLine shall comply with the approved Content
Plan and shall ensure that all design elements, layouts, branding, editorial
material, graphics, trademarks, logos and other Content (collectively, the “Site
Elements”) are inserted and hosted on the NFL Sites in accordance with the
Content Plan. The Content Plan shall be updated and revised from time to time as
may be reasonably requested by SportsLine or NFLE and subject to Section 9. NFLE
shall have the right, in consultation with AOL and SportsLine, to require
SportsLine, subject to the Budget and Section 9.6, to undertake major updates or
revisions (e.g., redesign of the layouts or substantial redeployment of Content
elements or features) of the Content Plan, but not more than once per NFL Season
(and in all events prior to May 15 preceding the applicable NFL Season) unless
SportsLine otherwise consents, which consent shall not be unreasonably withheld
or delayed. SportsLine shall submit any proposed format or overall content
changes to NFLE for its prior approval in the form of an update to the Content
Plan.

 

(c) NFLE Approval and Removal Authority: The Parties acknowledge and agree that
NFLE has and shall retain during the Term the absolute and final editorial
control and authority, and rights of pre-approval, in each case in its sole
discretion, over the Site Elements included in the Content Plan and/or displayed
on the NFL Sites. In addition to NFLE’s rights with respect to advertising and
sponsorship set forth below, NFLE has the right to require SportsLine to remove
from any NFL Site, immediately (or as soon as technologically feasible without
causing material interference with the overall display, hosting, operation and
performance of the NFL Sites):

 

(i) any Site Elements that were not previously approved as part of a Content
Plan (including, for the avoidance of doubt, any individual or detailed Site
Elements not expressly contemplated in the Content Plan);

 

(ii) any Site Elements previously and specifically approved as part of a Content
Plan the display of which the NFL subsequently determines *** would be
detrimental to or inconsistent with the image or reputation of the NFL or
professional football; or

 

(iii) any Site Elements that NFLE *** determines would: (A) violate applicable
law or the privacy or intellectual property rights of any third party; or (B) be
libelous or defamatory.

 

Without limiting the ultimate authority of NFLE to require the removal of such
Site Elements, NFLE shall: (x) consider but shall in no circumstances be
obligated to comply with the reasonable requests by the Interactive Parties for
the temporary continued display and hosting of any such Site Elements or for an
equitable adjustment thereof to the Interactive Parties, taking

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

into consideration the circumstances and harm arising from the continued
production, distribution and display of any such previously approved Site
Element (as such harm is perceived by NFLE in its sole but good faith
discretion); and (y) consider the impact on the Parties’ obligations or any
advertiser or sponsor of any of the NFL Sites in requiring the removal of a
previously approved Site Element pursuant to clause (ii) above. In the case of
advertisements sold by the Interactive Parties which were, at the time they were
sold or committed to, permitted under the applicable ATS and not otherwise
prohibited under clause (ii) above, but which NFLE subsequently requires be
removed pursuant to such clause (ii), NFLE shall pay in cash to SportsLine, on
behalf of the Interactive Parties, as Gross Revenues the remainder of the sums
due under the agreements for such advertisements as Gross Revenues; provided
that the underlying agreements for such advertising have terms of *** and
contains a termination right for such Interactive Party on not more than ***
days notice. For the avoidance of doubt, the Interactive Parties acknowledge
that the failure by SportsLine to comply with the take-down provisions of this
Section 1.2 shall constitute a material breach of this Agreement.

 

(d) Approval Process: NFLE and the Interactive Parties shall develop a
reasonable and appropriate consultative process to facilitate the development
and preliminary review of each of the seasonal updates of the Content Plan and
the associated editorial strategy, in each case prior to their submission to
NFLE for final approval. AOL’s right to consultation shall relate to the
implementation of plans or editorial strategies which affect AOL’s revenue
sharing rights provided for herein. The process shall, at a minimum, require
that SportsLine submit the overall content plans, advertising campaigns and
layout proposals for the NFL Sites to NFLE for pre-approval prior to final
development. Approvals of the final proposed seasonal updates to the Content
Plan, including editorial strategy and Site Elements, shall be managed according
to reasonable timelines agreed among the Parties. Without limiting the
generality of the foregoing, unless otherwise mutually agreed by the Parties,
NFLE shall use its commercially reasonable efforts to respond to proposals from
SportsLine (i) regarding seasonal updates or other material revisions to the
Content Plan and associated Site Elements within *** business days and (ii)
regarding revisions to specific or individual Site Elements, within *** business
days to proposals regarding revisions to specific or individual Site Elements,
in each case providing in reasonable detail the basis for such non-approval.
NFLE acknowledges that SportsLine may in certain circumstances have a legitimate
commercial need to obtain more prompt approvals with respect to the Site
Elements, and NFLE shall use its commercially reasonable efforts to respond to
such urgent requests during the same business day. The Parties shall develop and
agree upon guidelines for a review and revision process for any Content Plan
updates and/or Site Elements that are not approved by NFLE. The agreed process
shall require NFLE to use its commercially reasonable efforts to respond
promptly to SportsLine’s proposed revisions to the Content Plan or Site
Elements. Within *** days after the execution of this Agreement, NFLE shall
designate *** contacts who have the authority to grant the approvals referred to
in this Section 1.2(d). NFLE shall provide written notice to SportsLine if it
changes these contacts.

 

(e) Advertising Prominence: Subject to Section 11 (including without limitation
the required compliance with the AOL Carriage Terms in respect of the Customized
Sites) and to the production quality standards set forth in Section 1.1(a),
SportsLine shall sell and display advertising units on the NFL Sites; provided
that in no event shall *** nor shall *** as so modified from time to time
hereafter. The Parties further agree that the NFL Sites shall in no

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

event *** Notwithstanding the foregoing, the Parties acknowledge that the
proposed mock-up of the NFL.com homepage, attached as Exhibit D-1 hereto
represents the mutually agreed level of commercialization on the NFL.com
homepage, and that advertising and commercialization of such homepage shall not
be more prominent or densely presented without the consent of NFLE and
SportsLine.

 

(f) Trademark and Content Guidelines: All NFL-trademarked Content developed by
the Interactive Parties, and all uses of NFL Content (including without
limitation NFL Contributed Content) by the Interactive Parties pursuant to this
Agreement, shall comply with the NFLE trademark and content ownership, usage and
approval policies attached as Exhibit E hereto (the “Trademark and Content
Guidelines”).

 

(g) Transfer of DNS Administration: During the Term, SportsLine shall be listed
as the technical contact and the authoritative DNS servers for all associated
domains for the NFL Sites, and NFLE shall, within five (5) business days
following the execution of this Agreement, direct the registrar of the domains
for the NFL Sites to designate SportsLine as the technical contact and the
authoritative DNS for such domains. NFLE shall provide assistance as may be
requested by SportsLine in connection with the application process for, and in
administering, the NFL Sites domains during the Term.

 

1.3 Editorial Strategy.

 

(a) Complementary Presentation and Editorial Strategy: The Interactive Parties
acknowledge that *** the Parties shall *** which in the case of the Customized
Sites shall be *** in accordance with Section 1.1(d) and the AOL Carriage Terms.
SportsLine agrees that the NFL Sites shall be on average (seasonally adjusted),
during each year of the Term *** provided that such *** shall not apply to: ***

 

(b) Co-branded Strategy: SportsLine and NFLE shall develop complementary
editorial strategies on their respective Websites in an effort to minimize the
duplication of the content and editorial offerings made on the NFL Sites and
increase the flow of traffic between the NFL Sites and the CBS SportsLine
Website; provided that the foregoing shall not obligate AOL to modify, delete,
adapt or change in any way any Content on the AOL Network. During the Term,
SportsLine shall *** the following ***

 

(i) ***

 

(ii) ***

 

(iii) *** each of which shall be permitted to continue to be displayed on such
Website, so long as each of them ***

 

(iv) ***

 

(v) ***

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(vi) *** provided that SportsLine shall not be prohibited from *** unless such
feature is enumerated in (i) thorough (v) above; and

 

(vii) Any other ***

 

The NFL Co-branded Areas shall feature a “look and feel” consistent with the
applicable NFL Sites Look and Feel in terms of framing, layout and
interactivity, and the NFL Co-branded Areas shall be hosted on an NFL.com
domain. Pages in the NFL Co-branded Areas shall be substantially similar in
terms of branding, layout and design to those mock-up pages reproduced in
Exhibit D-2. NFLE and SportsLine acknowledge and agree that the following are
not NFL Co-branded Areas, and, accordingly, not subject to this Section 1.3(b):
***

 

(c) Relationship with NFL Broadcast Partners: The Parties acknowledge the ***
(as defined herein). Accordingly, *** agree that, consistent with the specific
promotional and cross-promotional agreements set forth in this Agreement, the
content of the NFL Sites shall be presented in a manner that does *** as defined
herein) *** except as necessary or appropriate to *** The Parties acknowledge
the importance of *** and the NFL Sites, and shall consider in good faith
proposals from *** to create (but apart from the obligation to consider such
proposals in good faith, the Parties shall have no obligation to develop) ***
The Parties have approved *** the following ***

 

(i) *** (as defined herein)***

 

(ii) *** provided that *** in accordance with Section *** and ***

 

(d) Superbowl.com Site: *** SportsLine and NFLE shall update the proposed
content and promotional program for Superbowl.com each year. SportsLine and NFLE
shall negotiate in good faith and use their commercially reasonable efforts to
agree to a jointly-developed content, co-branding and promotional plan with the
broadcast partner for each Superbowl during the Term.

 

(e) AOL Superbowl Information: AOL agrees that the homepage of any area,
channel, or sub-channel of the AOL Service related primarily to the Superbowl,
shall feature prominent links to the Superbowl.com Customized Site. NFLE
acknowledges and agrees that any such homepage or area may also contain ***
Nothing in the preceding sentence prohibits AOL from having Content regarding
the Superbowl on the ***

 

(f) CBS Superbowl Information: CBS agrees that it shall not create a separately
identifiable Website providing coverage of the Super Bowl, and that the homepage
of any CBS Sports or other CBS area related to the Superbowl shall feature
prominent links to Superbowl.com (and may also incidentally contain links to
other CBS Content relating to the Superbowl). Nothing in the preceding sentence
prohibits CBS from having Content regarding the Superbowl on the CBS.com Website
or its online network.

 

1.4 Domains. SportsLine shall cause NFL.com, Superbowl.com, NFLEurope.com and
Playfootball.com to be accessible via the Internet at the following domains and
associated URLs: nfl.com, superbowl.com, nfleurope.com and playfootball.com,
respectively (such domains and

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

associated URLs together with other domains and URLs owned or otherwise used by
the NFL shall be referred to as the “NFL Domains”). Subject to the terms and
conditions of this Agreement, NFLE grants to SportsLine, solely during the Term,
the right to use the NFL Domains currently used for NFL.com, Superbowl.com,
NFLEurope.com and PlayFootball.com solely for the purpose of making the
corresponding NFL Sites accessible via the Internet in accordance with this
Agreement and in a manner approved by NFLE, such approval not to be unreasonably
withheld. NFLE expressly reserves all right to the NFL Domains that are not
expressly granted herein. The Interactive Parties shall not register any
trademarks, service marks or domains that are similar to the NFL Domains or that
include any NFL or NFL Member Club (defined herein) marks or names without
NFLE’s prior written approval. Upon NFLE’s reasonable request upon the
termination or expiration of this Agreement, SportsLine shall take all
reasonably necessary actions to facilitate NFLE’s use of the NFL Domains that
were licensed to SportsLine during the Term. For the purposes of this Agreement,
“Member Clubs” shall mean the professional football teams currently comprising
the NFL together with any other professional football teams admitted as members
of the NFL after the Effective Date.

 

1.5 Domain Name Operational Language. For purposes of this Section 1.5, the
following terms have the following meanings: “Access Code” means each username,
password, or other code for access to the Account. “Account” means the account
of NFLE (or its applicable affiliate) with the Registrar pertaining to each
Domain Name. “Domain Name” means the domain name for each NFL Domain.
“Registrar” means the registrar, accredited by the Internet Corporation for
Assigned Names and Numbers or its successor, with which each Domain Name is
registered. “Technical Contact” means the Technical Contact for each Domain Name
as defined by, and registered with, the Registrar.

 

Except with advance written authorization by NFLE, SportsLine shall not change
any Access Code, change any record of the Registrar relating to any Domain Name
or Account, transfer registration of any Domain Name to any other domain name
registrar, or register any Domain Name or any confusingly similar domain name
with any registrar anywhere in the world. If, with advance written authorization
by NFLE, SportsLine changes any Access Code, SportsLine contemporaneously shall
provide NFLE with the changed Access Code. Under no circumstance shall
SportsLine identify itself to the Registrar or any other person as the owner of
any Domain Name. When NFLE designates SportsLine as Technical Contact for the
Domain Names pursuant to Section 1.2(g), SportsLine, at its expense, shall
provide all reasonable assistance and cooperation requested by NFLE in
transferring the responsibilities of Technical Contact from SportsLine’s
predecessor as Technical Contact to SportsLine and from SportsLine to a
successor Technical Contact, if any, designated by NFLE. If NFLE so requests,
SportsLine immediately shall surrender access to any Account and shall cooperate
with NFLE at SportsLine’s expense in removing SportsLine as Technical Contact
for any Domain Name.

 

2. License to NFLE Contributed Content for Production, Hosting and Display.

 

2.1 License Grant. Subject to the terms and conditions of this Agreement, NFLE
grants to SportsLine in respect of the NFL Sites (and to AOL in order to
distribute online the Customized Sites anywhere on the AOL Network (other than
any Broadcast or Print Media Property) by linking to the Customized Sites or any
of the pages on the Customized Sites) a worldwide, non-transferable limited
purpose (as set forth below) license to display, distribute, host, modify
(except as set forth in Exhibit E), perform, reproduce, store, transmit, and
otherwise use, solely during the Term (except as otherwise expressly provided
herein) and solely in the field of use specified in Section 2.3 and, with
respect to

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

SportsLine, solely for the purpose of performing its obligations hereunder, the
NFL Sites, elements of NFL Content and associated intellectual property rights
specified in this Section 2 (such NFL Content and associated intellectual
property rights as more specifically defined in Section 2.4 hereof, the “NFL
Contributed Content”). The licenses granted pursuant to this Section 2.1 shall
be exclusive as and to the extent provided in Section 2.3 hereof.
Notwithstanding the foregoing, SportsLine shall not modify in any substantive
way (as opposed to technical formatting necessary for display) any NFL
Contributed Content without NFLE’s prior written approval. *** shall not modify
in any substantive way (as opposed to technical formatting necessary for
display) any *** except solely to develop ***

 

2.2 No Rights to Sublicense. Except as otherwise expressly provided herein or as
NFLE may otherwise agree in writing, the license rights granted under this
Section 2 do not include any right to sublicense the NFL Contributed Content or
any portion thereof, *** The Parties acknowledge that *** in accordance with the
terms of this Agreement *** Without limiting the scope of the licenses granted
to *** pursuant to this Agreement, but subject to the terms hereof, with respect
to each of the licenses *** granted by *** pursuant to this Agreement *** in
each case subject to the provisions of *** For the avoidance of doubt, no rights
to sublicense are granted hereunder to *** with respect to ***

 

2.3 Exclusivity and Field of Use. SportsLine hereby agrees that the field of use
for which NFLE is granting license rights pursuant to this Section 2.3 is
limited to, and that the NFL Sites and the NFL Contributed Content shall
accordingly be used by SportsLine pursuant to the license granted under this
Section 2, only for purposes of the production, hosting, and online display and
distribution of the NFL Sites as contemplated in Section 1 in the English
language. AOL hereby agrees that the field of use for which NFLE is granting
license rights to AOL pursuant to Section 2.1 is limited to, and that the NFL
Contributed Content shall accordingly be used by AOL and its permitted
sublicensees and permitted assignees only for purposes of *** The grant of such
license rights to NFL Contributed Content does not constitute a transfer of
ownership or other rights or title to or interest in such NFL Contributed
Content, and none of SportsLine, AOL (or any AOL Member) or CBS shall have any
rights of use in or ownership of such NFL Contributed Content except as
expressly provided in this Agreement.

 

2.4 Definition and Scope of NFL Contributed Content. The NFL Contributed Content
Rights granted to SportsLine (and to AOL in respect of the Customized Sites)
shall consist of the license rights granted in Section 2.1 hereof to the
following types of Content and branding to be displayed on NFL Sites in
accordance with the Content Plan, and NFLE agrees that such NFL Contributed
Content (other than streaming audio as set forth below) shall in no event
consist of a less comprehensive package of Content than the level of NFL
Contributed Content displayed on the NFL Sites during the most recent year prior
to the date of this Agreement:

 

(a) Real-time scoring;

 

(b) Statistics;

 

(c) Still photo highlights;

 

(d) Streaming audio (subject to NFLE obtaining the rights therefor on
commercially reasonable terms from any third party holding such rights and
failing which NFLE shall work in good faith with the Interactive Parties to
provide other Content of a reasonably comparable value);

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(e) Graphics;

 

(f) Text;

 

(g) Subject to Section 2.5, mutually agreed level of streaming video programming
and/or archived video content, but in no event less than the level of NFL
Contributed Content displayed on the NFL Sites during the most recent year prior
to the Effective Date;

 

(h) the Marks; and

 

(i) Such other available NFL Content developed by NFLE and its affiliates from
time to time, as may be mutually agreed in writing by NFLE and SportsLine to be
included among the NFL Contributed Content.

 

2.5 NFL Contributed Content Exclusions. In no event does the term NFL
Contributed Content include the television or other video system broadcast,
transmission, retransmission or other distribution of (i) a compressed version
of an NFL game (meaning a version displaying primary playing time compressed in
a shorter format); (ii) a complete NFL football game; or (iii) any portion of
any NFL game at any time during the applicable blackout window for such game
under NFLE’s existing or future television contracts (any such video broadcast,
transmission, retransmission or other distribution of a game (or portion thereof
during a blackout window) is collectively referred to as an “NFL Game”). Under
no circumstances is any Interactive Party granted pursuant to this Agreement any
rights across any distribution platform in respect of an NFL Game.

 

2.6 Facilitation of SportsLine Content Development. NFLE shall procure
reasonable access for SportsLine news and editorial personnel to NFL players,
coaches and League-level personnel, for purposes of interviews, online chats,
and other access as outlined and approved in the Content Plan or as otherwise
may be approved by NFLE. NFLE shall be responsible for the costs and expenses of
fulfilling its responsibilities under this Section 2.6 (e.g., payment of
appearance fees); provided that NFLE shall not be responsible for any expenses
of the Interactive Parties incurred in utilizing the access provided by NFLE
(e.g., travel or other costs related to credentialed access to NFL Games) but
such expenses may be recovered by SportsLine to the extent as provided in the
Budget. For the avoidance of doubt, any Content or other materials produced as a
result of NFLE’s performance of its obligations under this Section 2.6 shall be
deemed to be NFL Contributed Content.

 

2.7 NFLE Obligation to Produce and Deliver Certain NFL Contributed Content. NFLE
shall procure at its own expense, and produce and deliver to SportsLine for
insertion on the NFL Sites, the NFL Contributed Content specified in Exhibit G
attached hereto. The NFL Contributed Content to be delivered to SportsLine by
NFLE shall be delivered in mutually agreed formats suitable for insertion on the
NFL Sites. Except as provided in this Section 2.7, NFLE shall be under no
obligation to produce, format, program, edit or otherwise prepare any other NFL
Contributed Content for delivery to SportsLine in connection with the display of
NFL Contributed Content on the NFL Sites. With respect to any NFL Contributed
Content to which SportsLine has rights hereunder but for which NFLE has no
affirmative obligation to produce or deliver such NFL Contributed Content under
this Section 2.7, NFLE shall provide its reasonable assistance to SportsLine in
securing such NFL Contributed Content as contemplated in the Content Plan, and
SportsLine shall include the cost of acquiring, producing, formatting,
programming and otherwise editing such NFL Contributed Content in its Budget.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

2.8 Other Editorial Support. NFLE shall provide to SportsLine a level of
editorial support (e.g., Content, personnel, etc.) consistent with the level of
editorial support provided by NFLE with respect to the NFL Sites in the most
recent prior year to the date of this Agreement.

 

2.9 Rights Concerning Certain Potential Television Programming.

 

(a) *** agrees to explore and pursue in good faith opportunities for additional
*** with *** , subject always to the terms of *** This Agreement does not ***
except as expressly set forth in Section ***

 

(b) If *** proposes during the Term to *** hereby grants to the Interactive
Parties *** In the event that, at any time during the Term, *** determines that
it wishes to *** shall notify the Interactive Parties *** Each Interactive Party
shall thereupon have a period of *** days to *** If at the conclusion of such
*** period the Interactive Parties *** shall have *** shall thereupon have the
right to ***

 

(c) The Interactive Parties acknowledge and agree that the rights set forth in
Section 2.9(b) shall not apply to any existing television programming (or the
renewal thereof), nor to any future programming ***

 

3. Exclusivity.

 

3.1 Grant of Exclusivity. Subject to the limitations set forth below and in
Sections 3.3 and 3.4 hereof, NFLE agrees for the benefit of the Interactive
Parties not to use, license or otherwise grant rights to (or permit to be used,
licensed or granted) any NFL-owned or controlled Content or Marks (including
without limitation any Content or Marks constituting NFL Contributed Content)
(such broadly defined NFL-owned or controlled Content and the Marks,
collectively, being referred to herein as “NFL Content”) for the purpose of
displaying, performing, publishing or otherwise distributing such NFL Content in
a manner that:

 

(a) *** and

 

(b) is intended for display and interaction primarily in the English language.

 

The grant of exclusivity in this Section 3.1 is referred to herein as “Internet
Exclusivity.”

 

3.2 Limitations. Notwithstanding the generality of Section 3.1 (and for the
avoidance of doubt in respect of any grant of rights for certain non-Internet
technologies), NFLE’s grant of Internet Exclusivity with respect to NFLE’s
rights to use or to license other users of NFL Content does not apply to the
use, licensing or other grant of rights to use of NFL Content in connection
with:

 

(a) each and all of the *** Websites (including private-label affinity e-mail
applications offered thereon); provided that such Websites and the Content
thereof shall be governed by the *** ;

 

(b) the existing NFLE agreement relating to *** on the Internet with *** (and
any amendment or extension thereof); provided that (i) the proceeds after costs
continue to be

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

donated to charity; (ii) with respect to any amendment or extension thereof, the
level of NFL Content rights granted thereunder is not, without the approval of
the Interactive Parties, materially greater than the level of NFL Content as
deployed thereunder on such Website, in the most recent year prior to the
Effective Date; and (iii) that such NFL Content shall be licensed for use solely
in connection with the offerings of goods and services on ***;

 

(c) the contemplated *** agreement *** together with any successor to such
agreement or any other agreement relating to *** whether pursuant to a license
or other transaction and regardless of whether such games are promoted and/or
available on or through ***

 

(d) the *** Website; provided that the level of NFL Content deployed on such
Website is not, without the approval of the Interactive Parties, materially
greater than the level of NFL Content as deployed on such Website in the most
recent year prior to the Effective Date;

 

(e) Websites within the *** contemplated by the agreement among *** ; provided
that such Websites are operated subject to the applicable restrictions of the
*** , which include restrictions on sublicensing or granting to third parties
any rights to NFL Content;

 

(f) the *** Website; provided that the level of NFL Content rights deployed on
such Website is not, without the approval of the Interactive Parties, materially
greater than the level of NFL Content as deployed on such Website in the most
recent year prior to the Effective Date;

 

(g) any license or other transaction for the licensing or other delivery of NFL
Content only for the purposes set forth below in connection with any one or more
of the following (the “Excluded Technologies”):

 

(i) *** and including any ancillary and supplemental sources *** other than the
Internet;

 

(ii) any *** other than the Internet;

 

(iii) any ***

 

(iv) *** as defined herein *** provided that *** as and to the extent permitted
under Section ***

 

(v) any separate *** containing NFL Content which may be *** that requires NFL
Content *** provided that the NFL Content ***

 

(vi) any ***

 

(vii) any *** or

 

(viii) the operation of any *** regardless of whether *** provided that ***

 

(h) any other Internet sites or areas currently within the ***, as listed in
Exhibit H attached hereto; provided that the level of NFL Content rights
deployed on such Websites is not materially greater than the level of NFL
Content deployed during the most recent year prior to the date of the Agreement;

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(i) the grant of limited rights to NFL sponsors, licensees, and strategic
partners for the use of NFL Content; provided that any such use on the Internet
is in each case:

 

(i) consistent with the customary terms and conditions of the applicable *** or
similar agreement ***

 

(ii) made solely in connection with the marketing or promotion of the products
or services of the *** and does not constitute a *** offering the NFL Content
***

 

(iii) not primarily intended as *** and

 

(iv) not ***

 

(j) any limited grant of NFL Content to NFLE’s existing or future over-the-air
television broadcasters (whether digital or analog) or television transmitter
systems (e.g., broadcast, satellite or cable) or radio broadcasters licensed by
NFLE for use on their respective Websites on the Internet; provided that such
use is:

 

(i) consistent with the customary terms and conditions of similar ***

 

(ii) consists, in all material respects, of ***

 

(iii) is made for purposes of the marketing or promotion of the ***

 

(k) any license, grant of rights or other transaction for Emerging Media Rights
(as defined in Section 14.8), to the extent that such license, grant or other
transaction would otherwise be subject to the grant of exclusivity in paragraph
3.1 hereof;

 

(l) the license granted pursuant to the *** and any renewal or any amendment or
successor agreement entered into in accordance with Section 12.1; or

 

(m) any grant of rights to which the Interactive Parties may mutually agree in
writing in their sole discretion.

 

For the avoidance of doubt, NFLE covenants that the level and nature of the
Content for which use rights are granted in connection with the NFL Sites, in
the aggregate, shall be in all material respects at least equal to or better
than the level and nature of the Content distributed by NFLE, in the aggregate,
through any NFLE Interactive Site, other than Websites set forth in (c), (g) and
(k) of this Section 3.2, including without limitation, quality, breadth, depth,
timeliness, functionality and features. For the purposes of this Agreement,
“NFLE Interactive Site” shall mean any interactive site or area ***

 

3.3 Interactive Television. The Interactive Parties acknowledge the importance
of *** and further acknowledge that *** during the Term, become *** The
Interactive Parties *** also recognize that *** Accordingly:

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(a) the Interactive Parties acknowledge and agree that nothing in this Agreement
shall prohibit *** in each case *** from *** in conjunction with *** so long as
*** agrees that in connection with any *** permitted by this subsection (a)
during the *** of the Term, *** shall require *** During the *** of the Term,
*** shall not allow any *** in connection with *** During the *** of the Term,
the *** shall similarly not *** in connection with ***

 

(b) during the Term, *** shall not *** in connection with *** and

 

(c) if, during the Term, *** in connection with *** the *** shall be allowed to
***

 

3.4 NFLE Interactive Television Cooperation with the Interactive Parties.

 

(a) *** shall work with *** to *** also shall cooperate ***

 

(b) If at any time during the Term, any of the Interactive Parties *** shall
cooperate with such Interactive Party ***

 

4. NFL Internet Network Rights.

 

4.1 Right to Sell Portion of League Controlled Inventory. NFLE hereby grants the
Interactive Parties the right, and SportsLine assumes the obligation, to sell
advertising for insertion and serving on League-controlled inventory on NFL
Member Club Websites (“Member Club Inventory”), subject to the Member Club
advertising exclusivities and the other restrictions contained in the NFL
Internet Network Resolution attached as Exhibit I hereto (and as modified or
otherwise provided in Section 4.3). NFLE shall use its good faith efforts to
assist SportsLine in complying with and, where appropriate and available, in
facilitating opportunities to execute advertising sales with regard to
League-controlled inventory on Member Club sites.

 

4.2 Contribution of Network Advertising Revenues to Gross Revenues. All revenues
from the sale of Member Club Inventory shall be considered Gross Revenues for
purposes of Section 16.

 

4.3 Extension and Modification of League Network Resolution. The terms of the
NFL Internet Network resolution attached as Exhibit I hereto shall apply during
the Term, together with any non-substantive changes or other changes as may be
adopted by the Member Clubs hereafter; provided that such other changes do not
affect the rights or obligations of the Interactive Parties hereunder.
Notwithstanding the foregoing, NFLE agrees that the NFL Sites shall continue to
contain pages with Content relating to individual Member Clubs that is
comparable to the level of Content contained in and through the “Teams” button
appearing on NFL.com during the 2000-2001 NFL Season.

 

5. Interactive Game Arrangements.

 

5.1 License of Trademarks Rights for Fantasy Football Products on NFL Sites
Only. Subject to the terms and conditions of this Agreement, NFLE hereby grants
to SportsLine in respect of the NFL Sites (and to AOL in respect of links to and
display of the *** and in respect of the right to create and utilize *** online
from such Content anywhere on the AOL Network *** a worldwide, non-transferable,
limited purpose (as set forth below), non-exclusive, personal license to
display, distribute, host, modify (except as set forth in Exhibit E), perform,
reproduce, store, transmit, and otherwise use during the Term

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

the Marks solely for purposes of producing, promoting, presenting, distributing
and displaying and publicly performing online on the NFL Sites Fantasy Football
Products in accordance with this Agreement. For the purpose of this Agreement,
“Fantasy Football Products” shall mean (a) *** (“Fantasy Football Games”) and
(b) *** (“Fantasy Tools”). Except as otherwise expressly provided herein or as
NFLE may otherwise agree in writing, the license rights granted under this
Section 5 do not include any right to sublicense the Marks or any portion
thereof except that *** NFLE expressly reserves all rights that are not granted
herein. The Parties hereby agree that the uses of the Marks for such purpose
shall:

 

(a) be included as a part of the Content Plan and subject to the approval of
NFLE in its sole discretion in accordance with the provisions of Sections 1.2(c)
and 1.2(d) hereof;

 

(b) comply with the Trademark and Content Guidelines; and

 

(c) comply with the NFL anti-gambling guidelines set forth in Exhibit J attached
hereto.

 

The licenses under this Section shall also include at the sole cost and expense
of NFLE, the right to use player images and other associated intellectual
property rights owned and/or controlled by Players, Inc for use in connection
with the promotion and display of such Fantasy Football Products on the NFL
Sites and promotion thereof on the AOL Network (other than on any Broadcast or
Print Media Property); provided that, for the avoidance of doubt, NFLE shall not
be required to obtain such Players Inc intellectual property rights in respect
of any SportsLine Website or the AOL Network, nor for the purposes of the
exercise by the Interactive Parties of their rights under Section 8 (except in
connection with the promotion on the AOL Network other than on any Broadcast or
Print Media Property of the Fantasy Football Products on the NFL Sites).

 

5.2 Coordination of Fantasy Football Products Strategies.

 

(a) Subject to the Budget, SportsLine shall develop a coordinated strategy for
the development and promotion of unique Fantasy Football Products for the NFL
Sites powered by Commissioner.com or SportsLine.com. Such Fantasy Football
Products shall be in addition to the suite of products available via the CBS
SportsLine Website. SportsLine agrees that *** that the NFL Sites’ Fantasy
Football Products shall be released and ready for consumer use and promotion no
later than the applicable release date of such Fantasy Football Products on the
CBS SportsLine Website (the applicable release date requirement being subject to
the reasonable cooperation and coordination of NFLE). Notwithstanding the
preceding sentence, for the 2001-2002 NFL Season, NFLE acknowledges that
SportsLine shall be required to deliver only those Fantasy Football Products
which are substantially identical (except with respect to branding and “look and
feel”) to those Fantasy Football Products produced for the CBS SportsLine
Website, unless NFLE agrees to waive for such 2001-2002 NFL Season the
requirement that such Fantasy Football Products for the NFL Sites be available
for release no later than the applicable release date of such Fantasy Football
Products on the CBS SportsLine Website.

 

(b) In pursuing any other development of Fantasy Football Products, AOL shall
use commercially reasonable efforts, subject to existing agreements, to avoid
promoting, developing and/or deploying on the Sports Channels of the AOL Service
Fantasy Football Products that substantially replicate the interactive user game
play experience of Commissioner-style, League-style

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

and Challenge Fantasy Football Products contemplated to be displayed on the NFL
Sites pursuant to this Agreement (“Competitive Fantasy Football Products”).
Nothing contained herein shall limit in any way *** ability to *** including,
without limitation *** except that *** shall not include any *** provided that
*** may *** such Competitive Fantasy Football Products if such Competitive
Fantasy Football Products ***

 

(c) Subject to the terms of the *** agreement referenced in Section 5.5 hereof,
and the agreements regarding the Co-branded Suite referred to in Section 5.4
hereof, NFLE acknowledges and agrees that during the Term (i) SportsLine shall
be the sole online Fantasy Football Products partner for NFLE and its affiliates
and (ii) NFLE shall not grant any party the right to use the Marks or other NFL
Content for such party’s branded Fantasy Football Products.

 

(d) In the event that NFLE elects to add significant additional features,
Content or other enhancements to the Fantasy Football Products (as compared to
the features contained in such Fantasy Football Products appearing on the NFL
Sites during the 2000-2001 NFL Season) or, in the event that the applicable
subscription fee or other access charge entitles the user to significant Content
rights in addition to the access to such Fantasy Football Products, then NFLE
may, in its sole discretion but after consultation with SportsLine, determine to
charge access or subscription fees to end users for access to the Fantasy
Football Products appearing on the NFL Sites.

 

5.3 No Use of Marks in Partner Fantasy Applications. Except as expressly
provided herein, including without limitation Section 5.4, the Interactive
Parties acknowledge that NFLE is granting no other rights to SportsLine or to
any other Interactive Party in respect of Fantasy Football Products pursuant to
this Agreement, and the Interactive Parties are not granted hereby any right to
use Marks or other NFL Content on their respective branded individual Fantasy
Football Products (other than the Co-branded Suite).

 

5.4 Development of AOL/NFL Co-branded Suite. Notwithstanding the foregoing, NFLE
and AOL shall develop a plan for the deployment of a co-branded (including ***
attribution in favor of *** suite *** (the “Co-branded Suite”) *** The
Co-branded Suite shall be produced by *** The Co-branded Suite shall have ***
but shall not be accessible through the *** Rather, such Co-branded Suite shall
be accessible solely through the *** Traffic credit for the Co-branded Suite
shall be allocated in accordance with the rules set forth in Section 20 *** All
User Data collected through the Co-branded Suite shall be governed by Section
13. On or before *** in each year of the Term, AOL and NFLE shall mutually agree
*** access to the Co-branded Suite *** provided that the applicable *** in
addition to the access to such *** unless NFLE shall have determined *** in
which case *** To accommodate *** requirements for the Co-branded Suite, NFLE
agrees to determine *** on or before *** in advance of the relevant NFL Season
during the Term and to provide written notice to AOL of its decision on or
before such date. Nothing herein shall require ***

 

5.5 Exclusion of Other Interactive Games Transactions. The Interactive Parties
acknowledge the proposed *** and agree that such agreement shall be permitted
under the terms of this Agreement, shall not be deemed to violate the
exclusivity provisions hereof. *** arising from any such agreement shall be
treated as *** for purposes hereof; provided that (i) any extension of such
agreement beyond its contemplated *** term, or any successor or other
transaction relating to *** shall be treated as *** for purposes of this
Agreement *** in connection with such agreement *** pursuant to the terms of
this Agreement.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

6. NFL Sites Promotion.

 

6.1 Grant of Promotional Rights. Subject to the terms and conditions of this
Agreement, NFLE hereby grants to the Interactive Parties, a worldwide,
non-transferable limited purpose (as set forth below), non-exclusive, personal,
license *** to display, distribute, host, modify (except as set forth in Exhibit
E), perform, reproduce, store, transmit, and otherwise use online and offline
solely during the Term (except as otherwise expressly provided herein) and
solely for purposes of promoting the NFL Sites (including through the
development and use of Teaser Content and Promo Content) the NFL Contributed
Content. All uses of such NFL Contributed Content shall comply with Exhibit E.
Except for *** as otherwise provided herein, or as NFLE may otherwise agree in
writing, the license rights granted under this Section 6 do not include any
right to sublicense the NFL Contributed Content or any portion thereof. NFLE
expressly reserves all rights not granted hereunder. The Interactive Parties
hereby agree that the uses of the NFL Contributed Content as permitted herein
shall:

 

(a) comply with the Trademark and Content Guidelines, which shall apply to all
Licensed Marks (as defined herein) hereunder; and

 

(b) in the case of any promotional use of any individual trademarks or logos of
the Member Clubs, such individual Member Club trademarks or logos shall be used
solely online and solely in a link to or other Teaser Content or Promo Content
for the applicable NFL Sites being promoted or linked to by the Interactive
Parties; provided that the Interactive Parties may use, offline or online, a
composite display of such Member Club trademarks or logos in which such
individual Member Club trademarks or logos appear in conjunction with the
corresponding trademarks or logos of all of the Member Clubs and not
individually.

 

6.2 Promotional Commitments. The Parties hereby agree that they shall undertake
during the Term the promotional obligations set forth in Exhibit P. NFLE will
coordinate with the Interactive Parties regarding promotion of the NFL Sites,
including cooperation in making promotional solicitations to prior NFL Sites end
users (subject to applicable privacy policies).

 

7. Party Sponsorship Rights.

 

Subject to the terms and conditions of this Agreement, NFLE hereby grants to
each of *** and SportsLine the right to be an official NFL sponsor and in
connection therewith grants to each of the Interactive Parties a worldwide,
non-transferable limited purpose (as set forth below), personal license to
display, distribute, host, modify (except as set forth in Exhibit E), perform,
reproduce, store, transmit and otherwise use online and offline solely during
the Term (except as otherwise expressly provided herein) the Marks defined in
Exhibit E, Part A and such other NFL Content as *** SportsLine may reasonably
request for use as icons, advertising shots, or other promotional devices, in
each case subject to the prior approval of NFLE, such approval not to be
unreasonably withheld (cumulatively, the “Licensed Marks”), solely as follows:

 

(a) by each of *** and SportsLine, solely in, and with exclusivity solely in,
its respective assigned business category as defined in Exhibit L;

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(b) in conjunction with appropriate “official” designations for *** and
SportsLine, respectively, as set forth on Exhibit L, together with such
additional and/or substitute designations as NFLE and the Interactive Parties
may mutually agree from time to time;

 

(c) in compliance with the Trademark and Content Guidelines;

 

(d) subject to the restriction, at all times during the Term, that in connection
with any use or display by either of *** SportsLine of any of the trademarks or
logos of the Member Clubs pursuant to the license granted under this Section 7,
such use must be a composite use or display in which such Member Club trademarks
or logos appear in conjunction with the corresponding trademarks or logos of all
of the Member Clubs, and not individually; and

 

(e) subject to the terms and conditions of the existing *** agreement(s), which
provides certain *** as to certain *** provided that from and after *** no ***
shall have the right to grant such ***

 

Except as NFLE may otherwise agree in writing, the license rights granted under
this Section 7 are personal and do not include any right to sublicense the
Licensed Marks or any portion thereof.

 

The Parties agree the business category designations of *** SportsLine shall be
treated as “protected categories” in respect of which none of the Parties may
sell competing advertising or sponsorship rights on or in relation to the NFL
Sites to any competitors of *** SportsLine in such categories. NFLE agrees that
if any of the Interactive Parties desires to represent itself as an NFL sponsor
within a different business category through the use of any additional or
substitute designations, it shall send a written request to NFLE seeking NFLE’s
approval of such designation(s). NFLE shall use its commercially reasonable
efforts to respond to such request within *** business days. The granting of any
such substitute or additional designations shall be in NFLE’s sole discretion,
and the use of such designations by *** SportsLine, respectively, shall be
subject to the same restrictions and provisions set forth above with respect to
the initial designations.

 

8. Interactive Party Content Rights.

 

8.1 Grant of License to SportsLine. Subject to the terms and conditions of this
Agreement, NFLE hereby grants to SportsLine a worldwide, non-transferable
limited purpose (as set forth below) non-exclusive (but subject to Section 3
hereof) license to display, distribute, host, modify (except as set forth in
Exhibit E), perform, reproduce, store, transmit, and otherwise use solely
online, solely during the Term (except as otherwise expressly provided herein)
and solely for use in connection with the production, hosting and display of the
NFL, football, and sports areas of CBS SportsLine Website, the Marks and the NFL
Content specified in Section 8.4. The Parties hereby agree that the uses of the
NFL Content pursuant to the license granted in this Section 8.1 shall in all
cases:

 

(a) comply with the provisions of a general content plan, provided in advance to
NFLE (and subject to NFLE’s approval prior to use), outlining in reasonable
detail the proposed usage of the Marks and the other NFL Content;

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(b) be subject to the prior written approval of NFLE in respect of the overall
concept, design, linking strategy and presentation of campaigns and Content,
such approval not to be unreasonably withheld or delayed;

 

(c) comply with the Trademark and Content Guidelines; and

 

(d) be subject to the restriction that no video clips to which rights are
granted hereunder shall be displayed, performed, shown or otherwise accessible
during the applicable blackout window in respect of the television broadcast or
other retransmission of any NFL Game.

 

8.2 Grant of License to AOL. Subject to the terms and conditions of this
Agreement, NFLE hereby grants to AOL a worldwide, non-transferable limited
purpose (as set forth below), non-exclusive (but subject to Section *** hereof)
license to display, distribute, host, modify (except as set forth in Exhibit E),
perform, reproduce, store, transmit, and otherwise use solely online, solely
during the Term (except as otherwise expressly provided herein) only for use on
the AOL Properties *** the NFL Content specified in Section 8.3 below. AOL shall
have *** AOL hereby agrees that the uses of the NFL Content pursuant to the
license granted in this Section 8.2 shall:

 

(a) in all cases (other than in respect of any *** comply with the provisions of
a general content plan provided in advance to *** (and subject to *** prior
approval in accordance with the procedure set forth Section D of the Trademark
and Content Guidelines), outlining in reasonable detail the proposed usage of
the Marks and the NFL Content and the ***

 

(b) in all cases comply with the Trademark and Content Guidelines;

 

(c) in no case, be used on any *** and

 

(d) be subject to the restriction that no video clips to which rights are
granted hereunder shall be displayed, performed, shown or otherwise accessible
during the applicable blackout window in respect of the television broadcast or
other retransmission of any NFL Game.

 

8.3 For Use by AOL. In furtherance of the license rights granted under Section
8.2 hereof, NFLE shall provide to AOL, subject to the terms of such Section 8.2,
the following Content in a format that is ***

 

(a) Video Clips: NFLE shall provide *** video clips (of approximately ***
duration each, which shall not be edited or incorporated in a longer video or
other broader-defined Content offering) per week for use on the *** other than a
*** Clips must include prominent links to additional video on NFL.com. Video
clips may be archived for a *** period, subject to NFLE’s confirmation that no
incremental residual obligations shall result from such archiving. During the
Term, *** shall not provide nor authorize the use of any ***

 

(b) Audio Game Broadcasts: NFLE shall provide *** live audio game *** per week
for the *** subject to *** having obtained the rights therefor on commercially
reasonable terms from any third party holding such rights. The audio broadcast
shall include prominent links to additional audio broadcasts (if any) on
NFL.com. Audio broadcasts may be archived for a one-week period subject to
NFLE’s confirmation that no incremental residual obligations shall result from
such archiving. If such broadcasts are not available on commercially reasonable
terms, NFLE shall provide a content substitute in its reasonable discretion.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(c) Marks: In connection with the promotion of *** NFLE hereby licenses AOL the
right to use the Marks *** subject to the AOL Carriage Terms and the Trademark
and Content Guidelines (and the approval processes therein).

 

(d) *** If and only in the event that *** then *** shall provide *** with a
license to *** Such license will allow *** The Parties acknowledge that the
intent of any such license shall be to *** and that such license shall expressly
prohibit ***

 

(e) Chats: NFLE shall provide AOL with *** Internet chat sessions per month,
featuring players, coaches, league personnel, and other experts/analysts. During
each NFL Season, *** of the *** chats per month shall be either active players
or active coaches, including head coaches. For the avoidance of doubt, NFLE’s
obligation hereunder are to provide access to the personnel for the chat, not
produce the chat for distribution.

 

(f) Promotions and Sweepstakes: NFLE grants AOL the right to conduct online
promotions and sweepstakes on *** with giveaways such as NFL tickets, NFL
merchandise, fantasy experiences, memorabilia, etc., subject to NFLE’s prior
written approval, such approval not to be unreasonably withheld or delayed. Such
promotions and sweepstakes may not be sponsored. For the avoidance of doubt,
NFLE shall not have any obligation to provide prizes or other awards to support
such promotions.

 

(g) Discounts/Other Member Services: NFLE shall work with AOL to identify other
AOL member benefits such as discounts on NFL merchandise, personal appearances
with players, member Q&A sessions, etc. NFLE shall provide ***

 

(h) *** NFLE shall license to AOL the NFL Content necessary to allow AOL to ***
provided that *** shall not ***

 

8.4 For Use by SportsLine. In furtherance of the license rights granted under
Section 8.1 hereof, NFLE shall provide to SportsLine, subject to the terms of
such Section 8.1, the following Content in a format that is mutually agreed upon
by NFLE and SportsLine:

 

(a) Video Clips: NFLE shall provide *** video clips (of approximately ***
duration each, which shall not be edited or incorporated in a longer video or
other broader defined-Content offering) per week for use on the CBS SportsLine
Website. Clips must include prominent links to additional video on NFL.com.
Video clips may be archived for a *** period, subject to NFLE’s confirmation
that no residual obligations shall result from such archiving. During the Term,
NFL shall agree not to provide nor authorize the use of any video clips (for use
online) to any of the following SportsLine competitors: ESPN/ABC, CNN/SI, NBC
Sports, FoxSports, USA TODAY, Sporting News, Yahoo Sports or MSNBC, except that
video clips shall be available to NFL Broadcasters as contemplated by Section
1.3(c) hereof.

 

(b) Audio Game Broadcasts: NFLE shall provide *** live audio game *** per week
for SportsLine (such broadcast to be determined by NFLE in consultation with AOL
and

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

SportsLine), subject to *** . The audio broadcast shall include prominent links
to additional audio broadcasts (if any) on NFL.com. Audio broadcasts may be
archived for a *** period subject to NFLE’s confirmation that no incremental
residual obligations shall result from such archiving. If such broadcasts are
not available on commercially reasonable terms, NFLE shall provide some content
substitute in its reasonable discretion.

 

(c) Marks: In connection with the promotion of Section 8 NFL Content, NFLE shall
provide use of the Marks for SportsLine solely for use on the NFL areas of its
Website, subject to the Trademark and Content Guidelines. For the avoidance of
doubt, SportsLine shall have no right to use the Marks in any area of its
Website in which Fantasy Football Products are displayed or distributed, except
for the areas or pages displaying the Fantasy Football Products contemplated by
Section 5 hereof.

 

(d) Chats: NFLE shall provide SportsLine with *** Internet chat sessions per
month, featuring players, coaches, league personnel and other experts/analysts.
During each NFL Season, *** of the *** chats per month shall be either active
players or active coaches, including head coaches. For the avoidance of doubt,
NFLE’s obligations hereunder are to provide access to the personnel for the
chat, not to produce the chat for distribution.

 

(e) Promotions and Sweepstakes: NFLE grants SportsLine the right to conduct
online promotions and sweepstakes with giveaways such as NFL tickets, NFL
merchandise, Fantasy Football Products experiences, memorabilia etc., subject to
NFLE’s prior written approval, such approval not to be unreasonably withheld or
delayed. Such promotions and sweepstakes may not be sponsored. For the avoidance
of doubt, NFLE shall not have any obligation to provide prizes or other awards
to support such promotions.

 

(f) Discounts/Other Member Services: NFLE shall work with SportsLine to identify
other SportsLine “member” benefits such as discounts on NFL merchandise,
personal appearances with players, member Q&A sessions, etc. NFLE shall provide
at least one member benefit per quarter.

 

9. Production Expense Funding.

 

The Parties shall agree to an annual budget as well as annual budgeting
procedures relating to the costs of SportsLine’s performance of its hosting and
production obligations in respect of the NFL Sites (the “Budget”). Additional
terms relating to the Budget for 2001 and subsequent years are as follows:

 

9.1 2001 Production Budget. The Parties mutually agree to the Budget attached as
Exhibit M for the first year of the Term.

 

9.2 Subsequent Annual Budgets. In each subsequent year of the Term, SportsLine
shall submit its detailed proposed Budget in writing to NFLE and the other
Interactive Parties in accordance with Section 9.3. Subject to the limitations
of this Section 9, the proposed Budgets shall contain all costs proposed to be
incurred by SportsLine’s in the performance of its hosting and production
obligations in this Agreement in respect of the NFL Sites.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

9.3 Included and Excluded Costs. The Budget shall include direct and incremental
expenses and directly attributable overheads (e.g., hosting costs, ad-serving
costs, part-time resources) to the extent provided in Exhibit M. Unless
otherwise agreed by CBS, NFLE and AOL, in each of their reasonable and good
faith discretion, SportsLine shall not include in the annual Budget submission
(and shall not be entitled to allocate for purposes of the annual Budget or cost
recovery in Section 9.5 below) any categories of overhead or other indirect
costs of a nature not included in the first Budget. For the avoidance of doubt,
*** shall be directly responsible for, and shall timely pay the costs associated
with, the following *** for the NFL Sites: *** for the rights granted hereby
(and subject to the terms hereof), including without limitation fees payable in
respect of *** all fees and other costs payable to or incurred by ***

 

9.4 Procedure for Approval of Subsequent Budgets. SportsLine shall present its
annual Budget proposal to the Parties no earlier than February 15 and not later
than March 15 of each year of the Term. The Parties shall then consider and
negotiate the items to be included in the Budget and the costs attributable
thereto. In consultation with the Parties, SportsLine shall make appropriate
changes to its initial Budget submission and resubmit the Budget as a final
Budget proposal to the Parties. In the event that no agreement can be reached
among the Parties in respect of all or any line item of the overall Budget
within thirty (30) days following the date on which SportsLine has submitted its
initial Budget proposal for such year, then the Budget (or the budgeted amount,
in respect of any individual line items not so agreed) for such year shall be
equivalent to the Budget (or line item) approved or deemed approved for the
prior year, plus an inflation factor of ***

 

9.5 Entitlement to Cost Recovery. SportsLine’s entitlement to cost-recovery of
the production and ad serving costs of the NFL Sites pursuant to Section 16.1(b)
shall be based on the approved Budgets in each year, and SportsLine acknowledges
and agrees that it shall be responsible for cost over-runs in excess of the
annual Budget. Notwithstanding the foregoing, the Parties acknowledge that the
Budget contains certain line items (as specifically identified in Exhibit M)
that are contemplated to be traffic- and/or ad-serve sensitive as more fully set
forth on Exhibit M (“Variable Expenses”) and therefore not within the reasonable
control of SportsLine. The Parties agree that such Variable Expenses shall be
projected for planning purposes in the Budget, but that SportsLine shall be
entitled to recover pursuant to Section 16.1(b) *** of the actual cost of the
Variable Expenses incurred by SportsLine which may be higher or lower than the
projected amount; provided that all costs are directly related to increases in
traffic. The Parties acknowledge that in some instances these Variable Expenses
will be allocations of SportsLine expenses based on the percent utilization by
the NFL Sites to allow maximum cost efficiencies and synergies to be achieved.
SportsLine agrees to notify CBS, AOL and NFLE promptly as soon as it becomes
aware that any such line items shall be materially in excess of the amount
approved in the Budget.

 

9.6 SportsLine Obligations to Accept Budget Revisions. NFLE may in its
reasonable discretion request improvements or enhancements to the Content Plan,
production, functionality or other elements of the NFL Sites during a Budget
year. SportsLine shall not unreasonably refuse such requests; provided that any
such change shall result in a revision to the Budget for the applicable year.
Notwithstanding the foregoing, during the first year of the Term, SportsLine
shall agree to implement changes requested by NFLE to the extent the Content
Plan omitted any material element included within the NFL Sites during the
2000-2001 NFL Season (and to so revise the Budget) where the costs of
implementing such changes do not exceed *** . For changes resulting in an
increase in costs in excess

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

of such *** threshold during the first year of the Term and subject to
SportsLine’s obligation not to unreasonably refuse (and to include in the
Budget) requests from NFLE for such improvements or enhancements, SportsLine
shall be entitled to require, as a condition to accepting such change request
and in lieu of a corresponding increase in the Budget, that NFLE reimburse
SportsLine for all or a reasonable portion of the cost of any material change
request. NFLE’s required interim revisions to the Budget and the corresponding
obligations of SportsLine pursuant to this Section 9.6 shall not become part of
the Budget for the following year without SportsLine’s prior written consent.

 

10. Backlog Rights.

 

NFLE hereby assigns to the Interactive Parties the rights to receive all
proceeds to which NFLE is entitled, less any directly allocable out-of-pocket
expenses paid to third parties, with respect to existing advertising,
sponsorship and co-development agreements for existing online projects, subject
to required third party approvals, as follows (it being understood that the
agreements set forth below shall not be deemed to violate the exclusivity or any
other rights granted to the Interactive Parties pursuant to this Agreement and
that the Interactive Parties shall have no obligations with respect to such
agreements except as set forth below in Section 10.1, Exhibit L (Part D) and/or
in the Content Plan):

 

10.1 Existing Sponsors. With respect to existing sponsorship agreements for
which rights payments are specifically allocated in whole or in part to NFL.com,
all net sponsorship revenues specifically allocated to NFL Sites are assigned to
SportsLine on behalf of the Interactive Parties and treated as Gross Revenues
for purposes of profits and cost recovery allocations under Section 16. The
Parties shall honor existing sponsorship categories and obligations, and
existing advertising, placement, promotional and inventory obligations for
promotional content and online impressions on the NFL Sites, as set forth below
and on Exhibit L, subject (on the terms and subject to the deadlines set forth
below) to compliance with *** provided that

 

(a) if the parties to such agreements have, *** pursuant to such agreements,
failed *** to comply with *** (or, in the case of *** shall have failed to so
comply with *** or such other applicable *** terms and conditions specified by
*** in any agreements between *** and such third parties with respect to *** on
or prior to *** (except in respect of *** then, from and after such dates at any
time during which such *** shall so fail to comply, *** shall have the right to
*** during the pendency of such noncompliance *** related to any such
noncomplying *** provided that *** provides *** notice of such noncompliance and
*** has not within *** days of such notice *** caused the non-complying party to
be in compliance *** and

 

(b) with respect to any such noncompliance arising out of a failure by such
parties, with respect to *** pursuant to these agreements, to comply with ***
where such failure to comply results in *** then, in such event, *** shall have
the right immediately upon notice to *** as contemplated in this clause (b) or
until the party *** shall have complied with *** and

 

(c) with respect to any particular instances of the failure by the parties to
such agreements to comply in any material way with *** prior to the applicable
deadline set forth in clause (a) of this paragraph (other than a noncompliance
with *** addressed in clause (b) above) that are, *** shall, upon notice from
*** such particular instances of noncompliance (whether by causing such third
party to comply or by *** by the deadline specified *** in such notice, and ***
then, from and after such specified deadline, *** shall have the right to ***
during the pendency of such particular instances of noncompliance *** in such
particular instances of noncompliance *** as contemplated in this clause (c) or
until such noncompliance shall have been resolved.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

For the avoidance of doubt, the rights provided *** in clauses (a), (b) and (c)
of this Section 10.1 shall be *** if a party to an agreement described in this
Section 10 fails at any time during the Term in any material way to comply with
*** Under no circumstance may *** this Agreement due to any such noncompliance
*** by any third party to an agreement referenced in this Section 10 (but for
the avoidance of doubt, this limitation shall not apply to any rights of the
Parties to this Agreement in respect of the performance or non-performance of
the obligations of another Party hereunder, ***

 

NFLE guarantees payment to SportsLine as Gross Revenues of not less than *** in
respect of such existing advertising, placement, promotional and inventory
obligations for promotional content and online impressions for the 2001-2002 NFL
Season. If such amount has not been paid to SportsLine as Gross Revenues on or
before November 1, 2001, NFLE shall pay the difference of such amount to
SportsLine no later than November 5, 2001.

 

10.2 *** Site. Agreement remains in place and administered by NFLE; 100% of
NFLE’s net profits shall be contributed to SportsLine, on behalf of the
Interactive Parties, as Gross Revenues for purposes of profits and cost recovery
allocations under Section 16.

 

10.3 *** Site. Agreement remains in place and administered by NFLE; 100% of
NFLE’s net profits shall be contributed to SportsLine, on behalf of the
Interactive Parties, as Gross Revenues for purposes of profits and cost recovery
allocations under Section 16.

 

10.4 *** Agreement remains in place and administered by NFLE; 100% of NFLE’s net
profits shall be contributed to SportsLine, on behalf of the Interactive
Parties, as Gross Revenues for purposes of profits and cost recovery allocations
under Section 16.

 

10.5 *** Site. The *** site shall continue its cross-promotional relationship
with NFL.com. This is a non-commercial site.

 

10.6 *** Site. Agreement, once executed, remains in place and administered by
NFLE; 100% of NFLE’s net profits directly from site shall be contributed to
SportsLine, on behalf of the Interactive Parties, as Gross Revenues for purposes
of profits and cost recovery allocations under Section 16. However, the
Interactive Parties shall not receive a share of NFLE equity in ***

 

10.7 *** Site. NFLE shall continue the cross-promotional relationship between
NFL.com and the *** Site. This is a non-commercial site.

 

10.8 NFL/*** Site. Agreement shall remain in place and be administered by NFLE.
In the event that NFLE decides in its sole discretion to retain profits from
online auctions with *** and not (as is currently the case) to contribute such
profits to charity, 100% of NFLE’s net profits shall be contributed to
SportsLine, on behalf of the Interactive Parties, as Gross Revenues for purposes
of profits and cost recovery allocations under Section 16. The agreement
regarding share of profits applies solely to League-level profits from ***
arrangements, and not to any Club-level profits. All Club-level profits/proceeds
are excluded from the terms of this arrangement.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

10.9 Potential *** Game Site. 100% of NFLE’s net profits from the *** game site
shall be contributed to SportsLine, on behalf of the Interactive Parties, as
Gross Revenues for purposes of profits and cost recovery allocations under
Section 16. Upon the execution of the agreement for the Websites produced by ***
the agreement shall remain in place and be administered by NFLE; *** of NFLE’s
net profits shall be contributed as Gross Revenues for purposes of profits and
cost recovery allocations under Section 16. The Interactive Parties shall not
receive a share of any *** equity allocated to NFLE under those proposed
arrangements.

 

NFLE agrees that in the event that NFLE is unable to secure the consent of any
of the relevant third parties to the assignment of the net proceeds from such
existing projects and sponsorships as outlined above, NFLE shall pay to
SportsLine as Gross Revenues, on or before *** , an amount in cash equal to the
aggregate amount of allocable revenues or net profits actually received from
such third parties for which such consent to assignment has not been obtained.
NFLE shall use commercially reasonable efforts to enforce the third party
obligations of such agreements, and the Interactive Parties acknowledge and
agree that SportsLine shall comply with the placement and promotional
obligations on the NFL Sites for such agreements as outlined in Exhibit L, Part
D. NFLE shall be permitted to renew or extend any such agreement on
substantially similar terms; provided that such renewal or extension shall not
further erode the exclusivity granted to the Interactive Parties in Section 3
hereof.

 

11. Advertising and Sponsorship Sales Rights.

 

Subject to: (i) the right of NFLE to continue to sell (for the account of
SportsLine as further provided herein) advertising on and sponsorships for NFL
Sites (with placements to be coordinated by SportsLine as provided herein); and
*** in respect of the production of an NFL *** Channel pursuant to the agreement
referred to Section in 3.2(c) hereof, NFLE grants to *** the exclusive rights to
sell sponsorships for and advertising for insertion and serving on the NFL
Sites. *** acknowledge that such rights shall include, for avoidance of doubt,
the right to sell any advertising that may be proposed for insertion in online
direct marketing arising out of the NFL Sites (e.g., advertising inserted in
email communications to user of the NFL Sites); provided that (a) with respect
to direct marketing to User Data in respect of *** ‘s own goods and services,
*** shall have the right, but not the obligation, to permit SportsLine to insert
advertising in such direct marketing efforts in accordance with the terms of
this Agreement; and (b) if *** elects to include advertising in any direct
marketing efforts governed by the preceding clause (a), such advertising shall
be governed by the terms of this Agreement. In addition to the foregoing and to
the Content, layout and commercialization provisions set forth in the Content
Plan and Section 2 hereof, the exercise by NFLE and the *** of their advertising
and sponsorship sales rights granted hereby is further subject to the following
terms:

 

11.1 SportsLine Obligations. *** acknowledge that SportsLine, as the primary
sales agent and exclusive sales manager, has (a) the primary right and
responsibility for selling, and (b) the exclusive right as the primary obligor
in respect of all such advertising sales, to schedule and insert advertising on
the NFL Sites, and all advertising sales conducted by *** shall be coordinated
through, booked on behalf of, accounted for by, and fulfilled through
SportsLine. In furtherance of this right and obligation, SportsLine shall *** as
provided hereunder *** SportsLine shall have sole responsibility for the
insertion of all advertising on the NFL Sites sold by *** , and shall allocate
insertion orders for advertising sold by *** reasonably and in good faith.
Furthermore, SportsLine shall bill and collect all revenues, and all associated
sales, use, and ad valorem taxes, for all advertising sold on the NFL Sites;

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

provided that to the extent advertising is sold by a Party other than
SportsLine, at the Party’s option, SportsLine shall either bill and collect from
the advertiser directly or from the selling Party, net of the selling Party’s
sales commission as set forth in Section 11.16. All advertising revenue
collected by SportsLine shall be deemed Gross Revenues for purposes of the
allocation set forth in Section 16.1.

 

11.2 Rate Card Approval. *** have the right to *** the initial rate card for
advertising on NFL Sites upon the execution of this Agreement, and to *** any
proposed changes during the Term to reflect *** . The Parties expect that the
rate card shall be revised at least *** on or before *** Subject to prior
agreement of the Parties, *** Subject to *** agrees not to *** and the other
Parties hereby acknowledge that they shall not be entitled to obtain any
advertising on the NFL Sites for which *** has not been *** by the relevant
advertiser, unless otherwise agreed in writing by the Parties. Notwithstanding
the preceding sentence, *** but shall not, at any time after *** be required to
*** acknowledges *** and agrees to ***

 

11.3 Coordination with NFLE; Allocation of Revenues to NFL Sites. *** shall each
work with SportsLine to develop a cooperative sales process and communications
protocol to maximize advertising and sponsorship opportunities on the NFL Sites.
The Parties acknowledge that NFLE may sell broad-based NFL sponsorships or
advertising that provide for aggregate payments for promotional rights,
advertising and/or sponsorship of multiple NFL-related venues, events,
properties and programming. Subject to the remaining provisions of this Section
11 concerning protected categories, in the event that such broad-based
sponsorships or advertising include, inter alia, the sale of sponsorship or
advertising rights in respect of the NFL Sites, NFLE shall allocate an
appropriate portion of such sponsorship or advertising revenues received by NFLE
(and the purchase of sponsor promotion and/or advertising serving on the NFL
Sites at the rate card rates or other rates mutually agreed by the Parties)
attributable to advertising on the NFL Sites in its sole but good faith
discretion.

 

11.4 *** Subject to *** the Parties acknowledge that *** agree to *** as
appropriate, ***

 

11.5 NFL Sponsors. *** With respect to placements on the NFL Sites, NFLE is
entitled to approve, and shall cooperate with SportsLine as exclusive sales
manager in developing strategies for making approaches and completing the sale
of online advertising/sponsorship to official NFL sponsors. NFLE shall provide
SportsLine with contacts at all NFL sponsors and agrees to make reasonable
efforts to set up initial meetings/conference calls.

 

11.6 Protected Categories. The premium sponsorships and strategic partners
listed below are deemed “protected categories,” and none of the Interactive
Parties may sell advertising or sponsorship rights on or in relation to the NFL
Sites to any competitors of the NFL sponsors in these categories prior to *** :

 

(a) Malt beverages (beer, ale, malt liquor, and non-alcoholic malt beverages)
***

 

(b) Consumer activated payment systems including, without limitation, credit
cards, charge cards, debit cards (on-line and off-line), stored value cards
(e.g., smartcards), travelers checks, and electronic travelers checks ***

 

(c) Affinity credit cards, debit cards, charge cards and stored value cards ***

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(d) Airlines ***

 

(e) Beverages, including all hot and cold, carbonated, nonalcoholic, non
malt-based nondairy drinks, as well as prepackaged coffee and tea ***

 

(f) *** Sports apparel and accessories ***

 

(g) *** Isotonic/sports beverages ***

 

(h) *** Wireless devices and related infrastructure hardware *** ; and

 

(i) *** Satellite TV ***

 

No Minimum Category Price (as defined below) or other amount shall be required
to be paid by or on behalf of such sponsors or strategic partners to maintain
such protected status (and, without the separate purchase of advertising on the
NFL Sites, no advertising will be provided on the NFL Sites to such sponsors or
partners) during the period from the Effective Date and ending on ***

 

11.7 Protection of Sponsors/Partners in Subsequent Seasons. From and after *** ,
at any time and from time to time during the Term, NFLE has the option to extend
for additional years the prohibition on competitive advertising/sponsorship
sales and continue to protect (or to re-protect) any of the sponsorship
“protected categories” set forth in clause 11.7(a)(i) below for such key
sponsors or strategic partners by notifying *** in writing of its election to so
protect such sponsorship categories not later than *** of the year for which
such protection is sought by NFLE:

 

(a) As compensation for such protection in the case of the key sponsorship
categories designated in clauses (a) through (e) of Section 11.6, NFLE shall pay
to SportsLine in cash on the date notice is given pursuant to this Section 11.7
(or, in the case of a contractually-agreed schedule with such sponsor, on the
third business day following NFLE’s receipt of such sponsor payment(s)), for
contribution to Gross Revenues for purposes of profits and cost recovery
allocations under Section 16 an amount in cash in respect of each such key
sponsorship category that NFLE desires to protect (the “Sponsorship Category
Protection Price”) equal to the positive difference, if any, which results by
subtracting:

 

(i) any payments (A) made during such year by such key sponsor to any Party and
(B) properly allocated to the purchase of advertising on and/or sponsorship
rights in respect of any of the NFL Sites, from

 

(ii) an amount equal to the greater of (A) *** of the aggregate annual cash
payments made by such League-level sponsor to NFLE as consideration for
League-level sponsorship rights granted, including revenues passed through to
the Member Clubs of the NFL, but excluding for the avoidance of doubt *** or any
other payments made pursuant to arrangements with *** the value of any *** in
connection with any cash payments (which cash payments shall nonetheless be
included in the calculations hereunder*** cash paid to *** that may exist from
time to time during the term hereof, or to the *** in each case in respect of
*** any payments directly to *** that are required to be made by *** including,
without limitation, direct payments of a type described in ***

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

as well as payments to *** and (z) any such revenues from *** in consideration
of an amount payable to *** (such League-level cash sponsorship payments to NFLE
being referred to herein as “National Sponsorship Revenues”), and (B) the
Minimum Category Price for such sponsorship category as follows***

 

(b) With respect to the strategic partner categories set forth in clauses
11.6(f) through 11.6(i) hereof (but without reference to the specific current
holders thereof), NFLE may purchase extensions by paying to SportsLine as a
contribution to Gross Revenues an amount in cash in respect of each such
Strategic Partner category that NFLE desires to protect (the “Strategic Partner
Category Protection Price,”) equal to the positive difference, if any, which
results by subtracting:

 

(i) any payments (A) made during such year by such strategic partner to any
Party and (B) properly allocated to the purchase of advertising on and/or
sponsorship rights in respect of the NFL Sites, from

 

(ii) *** in respect of each such strategic partner category, (except for the ***
category, in respect of which such amount shall be ***

 

11.8 Treatment of Category Protection Price Payments. NFLE may designate a
sponsorship or strategic partner category as protected (and thereby obtain the
protection against competitive advertising or sponsorship for such categories)
by providing written notice to AOL, CBS and SportsLine and paying to SportsLine,
on behalf of the Interactive Parties, in cash on such notice date (or, in the
case of a contractually agreed payment schedule with such sponsor, on the third
business day following NFLE’s receipt of such sponsor payment(s)) the
Sponsorship Category Protection Price or Strategic Partner Category Protection
Price, respectively, (any such payment being referred to generally hereafter as
a “Category Protection Price”) prior to NFLE’s receipt of any National
Sponsorship Revenues or other advertising revenues from key sponsors or
strategic partners in such categories. Payment of such Category Protection
Amount to SportsLine, on behalf of the Interactive Parties, as provided herein
as Gross Revenues shall constitute the purchase by NFLE (for its own account for
in-house or use on behalf of such protected sponsor or strategic partner, as the
case may be) of the corresponding amount of NFL Sites advertising inventory at
the prevailing rate-card or other agreed advertising rates determined in
accordance with Section 11.2 (including any applicable discounts). Upon payment
of the Category Protection Price in respect of a protected sponsorship or
strategic partner category, NFLE shall be deemed to have contributed to Gross
Revenues an amount equal to the Category Protection Price, and such amount shall
be credited against NFLE’s obligations to contribute such amount to Gross
Revenues upon receipt of any advertising or sponsorship revenues properly
available to the NFL Sites in such category. Thereafter, upon receipt of
advertising or sponsorship revenues from a protected sponsor in respect of which
NFLE has paid a Category Protection Price, NFLE shall be entitled to retain and
not contribute to Gross Revenues the allocable amounts received from such
sponsor, to the extent that such amounts do not exceed the Category Protection
Price paid by NFLE. In the event that any of the Interactive Parties collects
any advertising or sponsorship revenues from a protected sponsor that are
properly allocable to the NFL Sites (including without limitation the Customized
Sites), any previously paid Category Protection Price shall be recalculated and
the applicable Interactive Party shall pay to NFLE, prior to contributing any
such amount to Gross Revenues, an amount of such collected advertising or
sponsorship revenues sufficient, when combined with all other such payments to
NFLE in

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

respect of such protected category, to reimburse NFLE for the aggregate Category
Protection Price previously paid by NFLE in respect of such protected
sponsorship category. NFLE shall receive no commissions under Section 11.16 in
respect of NFLE’s payment of (or reimbursement for the payment of) the Category
Protection Price. However, upon receipt of advertising or sponsorship revenues
from a protected sponsor in respect of which NFLE has paid a Category Protection
Price, and if such revenues are:

 

(a) otherwise properly allocable to Gross Revenues but for the provisions of
this paragraph, and

 

(b) the aggregate amount of such properly allocated revenues would be in excess
of the Category Protection Price paid by NFLE,

 

then, in such event, the Parties shall, after reimbursement of NFLE for its
prior payment of the Category Protection Price as provided above, contribute as
Gross Revenues the excess of all such amounts received (and so allocated) over
the Category Protection Price paid by NFLE, and NFLE shall be entitled to its
commission payment under Section 11.16 (for sales closed by NFLE) in respect of
the amount of such excess.

 

11.9 Additional Protected Categories. NFLE has the option at any time during the
Term to designate up to *** other offline key sponsorship categories that shall
be deemed online “protected categories” for purposes of Section 11.8 hereof and
for all other purposes hereunder (including the prohibition on competitive
advertising and sponsorships), by notifying *** in writing of its election not
later than the May 1 preceding the applicable NFL Season, designating in such
written notice (a) the category definition, and (b) the identity of the offline
sponsor (or prospective offline sponsor) being protected. As compensation for
such protection, NFLE shall contribute an amount equal to the Category
Protection Price to SportsLine, on behalf of the Interactive Parties, in cash on
such notice date (or, in the case of a contractually agreed payment schedule
with such sponsor, on the third business day following NFLE’s receipt of such
sponsor payment(s)) as Gross Revenues for each such category (assuming for
purposes of each such additional category that the Minimum Category Price for
such additional category is *** and as such Category Protection Price would
otherwise be determined in accordance with Section 11.7 in respect of the
existing key sponsor categories) to Gross Revenues for purposes of profits and
cost recovery allocations under Section 16, and shall receive a corresponding
amount of NFL Sites advertising inventory at the prevailing rate-card or other
agreed advertising rates (including any applicable discounts referred to in
Section 11.2).

 

11.10 Additional Protected Categories at Market Rates. In addition to the
foregoing, on or before May 1 preceding each applicable NFL Season, NFLE shall
have the option, at any time during the Term to purchase comparable sponsor
protection for buy commitments for additional sponsors or prospective sponsors
at then-prevailing market rates for sponsorship preferential treatment as
reasonably established by SportsLine, based on the overall level of sponsorship
revenue available in the category for which NFLE is seeking such protection. If
any such sponsor protection is purchased by NFLE at then-prevailing market
rates, the applicable category shall be deemed a “protected category” for
purposes of Section 11.8 hereof and for all other purposes hereunder (including
the prohibition on competitive advertising and sponsorships).

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

11.11 First Right of Refusal to Non-Protected NFL Sponsors. For NFL sponsors in
categories that are not protected pursuant to *** the Interactive Parties shall
***

 

11.12 Advertising Sales to Sponsor Competitors. SportsLine may sell advertising
to competitors of NFL sponsors in non-protected categories; provided that unless
NFLE consents, SportsLine may not sell Integrated Online Sponsorships (as
defined herein) to such competitors, and such competitors may not be featured on
the NFL Sites in a manner that, in NFLE’s sole but good faith judgment, implies
an association with, sponsorship of, or other relationship with the NFL, or in
which the competitor’s advertising or marks are used in conjunction with NFL
marks and logos. NFLE agrees to work with SportsLine to develop suitably
creative advertising units *** for such competitors. For purposes of this
Section, “Integrated Online Sponsorship” is defined as ***

 

11.13 Open Categories. For categories in which there is no existing NFL sponsor,
SportsLine may sell any online media on the NFL Sites. With respect to any
online media package that constitutes an Integrated Online Sponsorship in any of
such categories, SportsLine may sell such Integrated Online Sponsorship on a
case-by-case basis, subject to:

 

(a) the compliance of such sponsor with customary NFL sponsorship terms and
conditions in substantially the form attached as Exhibit K;

 

(b) the allocation by SportsLine of a credit to NFLE (for payment only in the
circumstances set forth and as otherwise provided in Section 11.14 below) for an
online sponsorship fee of an amount equal to *** of the gross revenues received
by SportsLine from such sponsor in respect of the NFL Sites (including any
amounts reasonably allocated to the NFL Sites in respect of cross-site
sponsorships for both SportsLine sites and NFL Sites) (the “NFLE Sponsorship
Credit Amount”);

 

(c) NFLE’s approval, in its reasonable discretion, of such sponsorship; and

 

(d) such sponsorship having a term of not more than one year.

 

11.14 Payment of NFLE Sponsorship Credit Amount. Gross Revenues shall be deemed
to include all properly allocable sponsorship revenues net of the amount of the
NFLE Sponsorship Credit Amount until such time as the aggregate amount of Gross
Revenues shall have exceeded the amount referred to in Section 16.1(c). Within
ten days following the date, if any, on which the Interactive Parties have
received pursuant to this Agreement revenue sharing payments of the entire $140
million amount referred to in Section 16.1 hereof, SportsLine shall remit to
NFLE a payment in an amount equal to the aggregate NFLE Sponsorship Credit
Amount then credited to the account of NFLE. Thereafter, SportsLine shall
continue paying to NFLE any unpaid NFLE Sponsorship Credit Amount on a quarterly
basis in respect of all applicable sponsorship revenues during the Term.

 

11.15 Special Rule for SportsLine Run-of-Site Banner Advertising. The Parties
agree that, subject to each of the category protections and other limitations
set forth herein with respect to advertising appearing on the NFL Sites,
SportsLine may sell run of site banner advertising for random insertion on the
CBS SportsLine Websites and the NFL Co-branded Areas and that revenues from such
advertising sales may be retained entirely by SportsLine and shall not be
required to be contributed as Gross Revenues hereunder. SportsLine acknowledges
that this exception applies only to banner

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

advertising appearing on both the CBS SportsLine Websites and the NFL Co-branded
Areas and agrees to allocate reasonably such advertising units based on
historical traffic and insertion patterns on the former CBS SportsLine Website
pages that are included within the NFL Co-branded Areas.

 

11.16 Commissions. Except as otherwise more specifically provided herein
including Section 11.13 hereof, for advertising and sponsorship sales on the NFL
Sites, the selling Party, whether NFLE or any one or more of the Interactive
Parties, shall receive a commission for ad sales on the NFL Sites equal to ***
For the avoidance of doubt, except as otherwise provided herein, no Party shall
be entitled to a commission unless such Party shall close the sale to advertiser
by delivering to SportsLine a signed insertion order for such sale. The Parties
further agree to allocate reasonably among themselves the commissions earned on
joint sales.

 

11.17 Prohibited Advertising/Sponsorship Categories. All advertising and
sponsorship sales shall be subject to the ATS; provided that (i) with respect to
the Customized Sites, both NFLE and AOL shall have the discretion and authority
to enforce such ATS, (ii) with respect to the Generally Available Sites, only
NFLE shall have such enforcement discretion and authority, and (iii) with
respect to all of the NFL Sites, NFLE shall have the right to prohibit
advertising or sponsorship for any other products or services that NFLE
determines in its reasonable discretion improperly imply an association or
affiliation with or endorsement of such advertiser by, the NFL or are otherwise
inconsistent with the image of the NFL or the Clubs.

 

11.18 Retained Inventory. The Parties acknowledge that NFLE shall be allocated
and entitled to retain *** of the total advertising inventory on the NFL Sites
for in-house NFLE advertising and promotion (including without limitation (a)
the sale of NFL game tickets, (b) the promotion of NFL Insider subscriptions,
(c) any Emerging Media Rights initiative or other commercial venture in which
NFLE or any of its affiliates is a direct participant, so long as such
advertising and/or promotion is not third-party branded, and (d) other internal
NFL brand-enhancing commercial efforts) at NFLE’s sole discretion (but in no
event shall the promotions referred to in clauses (a) through (d) hereof be used
for third party-related commercial purposes or for re-sale). NFLE shall also
have the right to use in the same manner not less than *** of any unsold
advertising inventory. Subject to Section 10 hereof, all such in-house
advertising appearing on the Customized Sites shall be subject to the AOL
Carriage Terms. NFLE and SportsLine shall agree to a reasonable allocation of
such inventory, and SportsLine shall not propose insertion or serving schedules
for such NFLE-retained inventory that disadvantage NFLE as compared to other
sponsors or advertisers on the NFL Sites. For the avoidance of doubt, such NFLE
inventory shall be required to comply with the ATS, and no inventory retained by
NFLE within the Co-branded Areas may be used for the promotion of Fantasy
Football Products.

 

12. Online Commerce Rights.

 

12.1 Online Commerce Rights. Subject to the terms of this Section 12, NFLE
hereby assigns to the Interactive Parties the exclusive right to receive as
Gross Revenues (a) all revenues from the conduct of e-commerce activities
through the NFL Sites by, or on behalf of, the Interactive Parties and (b) all
revenues, less actual direct third party expenses, received by NFLE from its
conduct of e-commerce activities through the NFL Sites.

 

12.2 Current On-Line Merchandise Vendor and/or Fulfillment Partner. The
Interactive Parties acknowledge, except as otherwise provided herein, that their
rights hereunder are subject to the terms and conditions of that certain ***
dated as of *** among *** and any renewal, amendment or successor agreement ***
provided that

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(a) in the event that *** fails to *** to comply with *** or such other
applicable *** at any time after *** then *** shall have the right to *** during
the pendency of such noncompliance *** as contemplated in this Section 12.2);
provided that *** provides *** notice of such noncompliance and *** has not
caused, within *** days of such notice *** to remedy such failure in its
compliance *** and

 

(b) with respect to any such *** arising out of a failure *** to comply with the
*** where such failure to comply results in *** then, in such event, *** shall
*** upon notice *** is effected as contemplated in this Section 12.2 or until
*** shall have *** to comply with *** and

 

(c) with respect to any particular instances of the failure *** to comply ***
with the *** prior to the applicable deadline set forth in clause (a) of this
paragraph (other than a noncompliance with *** addressed in clause (b) above)
that are, *** shall, upon notice from *** eliminate or cause the elimination of
such particular instances of noncompliance *** by the deadline *** then, from
and after such specified deadline, *** during the pendency of such particular
instances of noncompliance *** involved in such particular instances of
noncompliance *** is effected as contemplated in this clause (c)) until such
noncompliance shall have been resolved.

 

The Parties acknowledge that users of *** shall be subject to the *** Privacy
Policy Statement set forth in Exhibit *** hereto. *** shall use, in good faith,
its best efforts to cause *** to amend the *** Privacy Statement in the manner
set forth in Exhibit *** . For the avoidance of doubt, the rights provided to
*** fails *** to comply with *** or such policies or terms of service. Under no
circumstance may *** due to any such noncompliance *** with *** or such policies
or terms of service, or if *** is unable to cause *** to amend the *** Privacy
Statement in the manner set forth in Exhibit *** (but for the avoidance of doubt
this limitation shall not apply to any rights of the Parties to this Agreement
in respect of the performance or non-performance of the obligations of another
Party hereunder, including without limitation ***

 

NFLE shall remit to SportsLine, on behalf of the Interactive Parties, as Gross
Revenues subject to Section 16 all revenues owing to NFLE from *** pursuant to
the *** Agreement, less direct out-of-pocket expenses incurred by NFLE;
provided, that in the event that (x) NFLE negotiates an increased royalty from
*** as part of a revision to the existing agreement with *** (including any
automatic extensions thereof in accordance with its terms through the *** NFL
Season), and (y) such revised agreement is on substantially similar terms to the
existing agreement (including any such renewals) other than any revisions to
such royalty rate or any revisions resulting from *** , NFLE shall retain and
shall not be required to contribute as Gross Revenues *** of the amount by which
the increased royalty exceeds *** of the gross revenues from the operation
NFLShop.com.

 

12.3 Successor On-Line Merchandise Vendor and or Fulfillment Partner. The
selection of an online merchandise vendor and/or fulfillment partner as
successor to *** and the terms of such e-commerce relationship, is at the NFLE’s
sole discretion; provided that NFLE shall consult with the Interactive Parties
in good faith before making such selection and shall notify the Interactive
Parties of such an agreement and shall send each of the Interactive Parties a
copy of such agreement and any such

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

successor shall be obligated to comply with the terms of this Agreement. NFLE
shall not, without the prior written consent of the Interactive Parties, agree
to engage any such party or parties under terms that permit such party or
parties to pay royalties (or other comparable form of consideration) in respect
of e-commerce transactions that are materially less favorable to NFLE than those
under the *** Notwithstanding the provisions of Section 12.1 hereof, in the
event that *** then, in such event, *** shall be entitled to *** and shall be
required to *** NFLE shall give good faith due consideration of the rights of
the Interactive Parties in the selection of any successor online merchandise
vendor and/or fulfillment partner and the terms of any such successor agreement.
For the avoidance of doubt, NFLE shall require any such successor e-commerce
vendor and/or fulfillment partner to *** to comply with the *** .

 

12.4 Promotion for NFL Shop. SportsLine *** agree to provide prominent promotion
for the NFL Shop on the NFL Sites in each case, respectively, in accordance with
the SportsLine Promotion Plan and the *** provided that *** as set forth in ***
and otherwise, shall be subject to compliance with *** .

 

12.5 Similar E-commerce Site(s). In the event NFLE determines to establish
e-commerce merchandising sites similar to those on the NFL Sites via other
distribution outlets (e.g., *** ), the Parties acknowledge and agree that such
relationships shall be permitted under the terms of this Agreement, but shall be
subject to, and all revenues from such ventures, except as otherwise provided in
Section 12.3 hereof, shall be deemed Gross Revenues payable to SportsLine and
allocated as otherwise provided herein.

 

12.6 Treatment as Gross Revenue. All amounts payable to NFLE from its own
e-commerce activities through the NFL Sites (less directly allocable expenses)
shall be considered Gross Revenues for purposes of the cost recovery and profit
calculations under Section 14.1.

 

12.7 Certain Transactions Excluded. Notwithstanding any provision of this
Agreement to the contrary, the Interactive Parties shall not be entitled to
receive any revenues from the online sale of tickets and/or any associated
commissions therefrom, membership in any NFL affinity club that is also
available offline or any revenues derived from online sales of subscriptions to
NFL Sunday Ticket or any other cable, satellite, or other subscription or
pay-per-view access to the telecast of NFL Games or to NFL Insider or any
successor or additional offline magazine.

 

13. Database Privacy, Ownership and Direct Marketing Rights.

 

13.1 Collection and Reporting of User Data.

 

(a) During the Term and subject to applicable law and the Privacy Policy adopted
in Section 13.3 hereof, *** shall collect and maintain data *** of and relating
to users of each NFL Site, including each *** provided that such collection and
maintenance with respect to *** shall also be subject to *** including without
limitation (i) *** each user of the applicable NFL Site (to the extent so
provided or required to be so by such user, whether through a registration
process or otherwise), (ii) *** , and other access and use by such user of such
site, and (iii) such other available information as may be reasonably requested
by *** from time to time (collectively, “User Data”). For purposes of this
Agreement, User Data shall include *** even if such information is collected and
obtained by *** provided that the end user consents to the disclosure of such
information to the other Parties. In the event *** provided that ***

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(b) Notwithstanding the foregoing clause (a), the Parties acknowledge that an
individual Internet end user may be a user of the online or other data-capture
services operated by the Parties independent of this Agreement, and that the
user data gathered from such end users independent of this Agreement, and the
user data gathered by the Parties in their respective businesses independent of
this Agreement and the NFL Sites, shall not be deemed User Data for the purposes
of this Agreement. Within *** days following the end of each calendar month of
the Term, *** shall deliver *** report, in a format mutually agreed by the
Parties, setting forth the *** User Data collected from each NFL Site (including
for the avoidance of doubt *** during such calendar month. In the event, but
only in the event, that*** shall deliver a *** report setting forth such User
Data in the same format used by *** and on the same dates that the *** reports
are due; provided that with respect to the information referred to in clauses
(ii) and (iii) of this Section, such information shall be in the form that ***
customarily prepares and reports such information to *** such information.

 

13.2 Ownership of User Data. The Parties’ ownership of and rights to use and
exploit User Data shall be as follows:

 

(a) With respect to User Data obtained from the Customized Sites or the
Co-branded Suite during the Term, AOL shall own all right, title and interest in
such User Data. AOL hereby grants to each of the Parties a worldwide, perpetual
and irrevocable royalty-fee license to use such User Data for any business
purpose allowable under applicable law, subject to (i) the mutually agreed-upon
Privacy Policy (defined below) and (ii) the AOL Carriage Terms;

 

(b) With respect to User Data obtained from the Generally Available Sites during
the Term, NFLE shall own all right, title and interest in such User Data. NFLE
hereby grants to each of the Interactive Parties a worldwide, perpetual and
irrevocable royalty-free license to use such User Data for any business purpose
allowable under applicable law, subject to (i) the mutually agreed-upon Privacy
Policy (defined below), (ii) the NFLE Terms of Service and (iii) the terms of
this Agreement; and

 

(c) Subject to their compliance with the usage restrictions set forth herein and
the provisions herein regarding required contributions to Gross Revenues during
the Term, the Parties shall have no duty to account to the owner of such User
Data for their usage of such User Data to which rights have been granted
hereunder.

 

Notwithstanding the foregoing, the Parties shall not have the right to sell,
disclose or provide User Data to any third party unless such third party agrees
to be bound by the restrictions on User Data set forth in this Agreement.

 

13.3 Privacy Policy. The Parties shall agree in writing on a mutually acceptable
privacy and data usage policy with respect to data collected from NFL Site users
(and AOL users on Customized Sites). Such privacy policy shall be substantially
in the form attached as Exhibit N hereto, as may be amended from time to time
upon mutual written agreement of the Parties (the “Privacy Policy”); provided
that the Privacy Policy shall not be applicable to users on the AOL Network
other than as users

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

of the Customized Sites. Each NFL Site and each Customized Site shall contain a
link to the Privacy Policy, which shall be available to users on web pages
hosted and served by each of SportsLine and AOL. Each Party shall use User Data
only in accordance with the Privacy Policy and applicable law.

 

13.4 Revenue Share. *** revenues accrued by the Parties during the Term from the
use of *** provided by any of the Parties pursuant to this Agreement, including
revenues from *** are considered *** for purposes of Section 16; provided that
(i) this provision shall not be deemed to require *** to include within *** any
revenues earned by (A) *** (which revenues are excluded for all purposes from
the scope of this Agreement); (B) *** (which revenues shall be *** ; (ii) in no
event shall *** and (iii) any revenue independently derived from User Data in a
Party’s possession other than through a report given to a Party by another Party
in connection with this Agreement shall not be included in *** . The Parties
agree that the *** agreed upon by the Parties; provided that ***

 

13.5 Restrictions on Use. The Parties agree that the *** (attached as Exhibit
*** hereto, as such terms may be updated by *** from time to time (such
modifications to be subject to the approval of *** , not to be unreasonably
withheld or delayed)) shall apply to *** The Parties further agree that the ***
as may be updated from time to time (such modifications to be subject to the
approval of *** not to be unreasonably withheld or delayed) shall apply to the
Customized Sites. During the Term and for a period of *** thereafter, *** shall
not use, or authorize any other Person to use, *** neither *** shall use, or
authorize any other Person to use, *** neither *** shall use, or authorize any
other Person to use, *** provided that if ***

 

14. Emerging Media Rights.

 

NFLE agrees to provide the Interactive Parties with the following rights in
connection with Emerging Media (the “Emerging Media Rights,” as such term is
defined below), as follows:

 

14.1 Profit Sharing. *** shall pay to *** an aggregate of *** of the ***
received by *** from the exploitation of Emerging Media Rights. For purposes of
this portion of the Agreement, Emerging Media Rights “net profits” shall be
defined as *** received by *** for the sale of rights from an Emerging Media
Rights opportunity less all and any *** to exploit the opportunity. For the
purposes of this portion of the Agreement, “net revenues” shall be defined as
*** In the absence of mutual agreement among the Parties to the contrary, ***
shall be entitled to *** Such *** share of net profits from Emerging Media
Rights is referred to herein as “Emerging Media Shared Profits.” For the
avoidance of doubt, neither *** shall be included ***

 

14.2 Cap on Sharing Payments. Notwithstanding the sharing provisions of Section
14.1, the amount of Emerging Media Shared Profits payable to *** hereunder shall
be limited by a cap (referred to herein as the “Emerging Media Shared Profits
Cap”). *** shall not be entitled to receive during *** any Emerging Media Shared
Profits payments in excess of the then-applicable Emerging Media Shared Profits
Cap, which shall be an amount determined from time to time as follows:

 

(a) *** paid at any time or from time to time during such period;

 

(b) ***

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

14.3 Payments. NFLE shall remit any Emerging Media Shared Profits to SportsLine
on or before May 15 of each year during the Term for distribution to the
Interactive Parties as set forth on Exhibit O. The Parties may by mutual
agreement agree to net such payment against rights payments due under Section
16.

 

14.4 Allocation of Revenues. In any transaction in which NFLE receives revenues
that would constitute Gross Revenues, Emerging Media Rights revenues, and/or
revenues not subject to this Agreement, NFLE shall allocate such revenues (and
any costs associated therewith in determining the amount of Emerging Media
Shared Profits) in NFLE’s reasonable discretion, exercised in good faith and in
a manner consistent with NFLE’s past practice, among the Gross Revenues,
Emerging Media Rights revenues and other NFLE revenues not subject to this
Agreement. In effecting such allocation, NFLE shall take into consideration all
factors reasonably necessary to render a fair and reasonable allocation, but the
Interactive Parties acknowledge that the ultimate allocation of such revenues
and costs shall be within the reasonable discretion of NFLE.

 

14.5 No Obligation to Enter Transactions. NFLE shall make reasonable efforts to
investigate and exploit its Emerging Media Rights opportunities. However, NFLE
is not obliged to enter into any Emerging Media Rights transaction and may
reject any proposed or potential transaction in its sole discretion.

 

14.6 First Right of Refusal. Except in respect of transactions involving ***
hereby grants to *** during the Term a right of first refusal with respect to
all contractual arrangements in which *** proposes to enter involving *** . In
the event that, at any time during the Term, *** determines that it wishes to
pursue *** opportunity,*** shall notify *** in writing of *** intention and the
terms on which *** is prepared to enter into such opportunity. *** , or any one
or more of them, shall thereupon have a period of *** days to negotiate with ***
regarding such terms. *** hereby agree that they will confer in good faith with
each other regarding the coordination of any such negotiations with *** provided
that if after doing so no agreement is reached with regard to a coordinated
strategy *** is free to negotiate with *** on its own. *** if at the conclusion
of such *** period *** (or those of them participating in such negotiation, as
the case may be) shall have failed to reach agreement with *** on the terms of
their participation in such *** opportunity, *** shall thereupon have the right
to *** concerning such *** opportunity.*** may at any time thereafter, and
without further consultation with or notice to the Interactive Parties, *** in
respect of such *** opportunity; provided that the terms of such transaction are
no more favorable to the third party or parties participating in such *** than
the terms *** was prepared to offer to *** participating in such negotiation
with ***

 

14.7 Promotion on and Access Through NFL Sites. The Interactive Parties agree
that the products and/or services offered pursuant to executed Emerging Media
Rights transactions (whether such transactions are undertaken with Interactive
Parties or third Parties) shall receive prominent advertising and/or promotion
(as determined by the Parties in their reasonable discretion in respect of any
such promotion other than that allocated to NFLE’s retained advertising
inventory) on NFL Sites without charge to NFLE (or the relevant Emerging Media
Rights partner). Such promotion may consist of graphical links (as appropriate
for Internet-accessible offerings), content or access linking, advertisements
and/or other reasonable promotional elements; *** The level, types and
promotional prominence of such promotion shall be determined reasonably by the
Parties based upon the expected Emerging Media Shared Profits from such
opportunity. Where appropriate, the Emerging Media Rights

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

offering must be available for purchase, access or subscription on or through
NFL.com and/or such other NFL Sites as may be reasonable in the circumstances;
provided that such offering contains links back to the originating NFL Sites.
With respect to any such advertising and/or promotion on the Customized Sites,
such advertising and/or promotion shall comply with the AOL Carriage Terms. For
the avoidance of doubt, such promotional inventory shall be allocated reasonably
among the Parties, and shall not be drawn exclusively from the NFLE reserved
advertising inventory on the NFL Sites.

 

14.8 Definition of Emerging Media Rights: Subject to Section 14.9, for purposes
of this Agreement, the term “Emerging Media Rights” shall be defined as the
grant by NFLE (or its affiliates) of rights to NFL Content in the following
areas:

 

(a) *** For purposes of this Section 14, the term *** is defined as *** The
decision whether to *** after consultation with the *** provided that *** shall
not in connection with or in support of *** remove from or refuse to continue to
provide to the NFL Sites any NFL Content previously displayed or approved for
display thereon in accordance with the terms of this Agreement.

 

(b) *** For purposes of this clause *** is defined as *** hereby agrees that it
shall not during the Term enter into any *** transactions involving a grant of
***

 

(c) *** in accordance with the terms of this Agreement. The Parties acknowledge
that ***

 

(d) ***

 

(i) *** provided that in no event shall ***

 

(ii) *** and

 

(iii) ***

 

(e) *** The grant to any third party of rights to *** other than (i) the grant
of rights to *** and (ii) the grant of rights in respect of *** other than to
any of the Interactive Parties in accordance with this Agreement). *** shall not
include *** As used herein, “Online” shall mean modes of digital or analog
communication in which two or more parties have established a circuit (or
virtual circuit) usable for two-way transmissions. By way of example and not
limitation, *** As used herein, *** shall mean ***

 

(f) *** Subject to the exclusions below, the grant to any third party of
commercial exploitation rights for other uses of *** For purposes of this
Agreement only, ***

 

14.9 Exclusions from Emerging Media Rights Definition. In no event shall the
Emerging Media Rights terms apply to (or shall any Emerging Media Rights
revenues include):

 

(a) any revenues for the ***

 

(b) any transaction for a grant of rights for use in ***

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(c) any transaction involving the delivery of ***

 

(d) the grant of rights to NFL Content for *** or

 

(e) the grant of limited rights to a limited amount of NFL Content for ***

 

14.10 Advertising/Sponsorship Rights. In connection with any Emerging Media
Rights application to be offered or made accessible through any of the NFL
Sites, and subject to the reasonable discretion of NFLE, the Parties acknowledge
the presumption that SportsLine shall be appointed to sell advertising and, as
may be appropriate, sponsorships of such application in accordance with the
terms hereof. If the sale of advertising by SportsLine is so approved by NFLE,
NFLE shall coordinate with SportsLine to establish a mutually acceptable sales
policy, including retention of commissions, commission levels, and other terms,
to permit SportsLine to effect such sales and to coordinate such sales with
SportsLine’s advertising and sales campaigns for the NFL Sites.

 

15. Rights Fees Obligations. In consideration of the rights and benefits granted
by NFLE hereunder, and in addition to the assumption of their respective
financial and performance obligations hereunder, the Interactive Parties agree
as follows:

 

15.1 Rights Fee Payments. Except as otherwise provided in Section 15.3, the
Interactive Parties agree, severally but not jointly, to make the following
payments to NFLE during the Term, in each case in accordance with the allocation
of responsibility for making such payments as set forth on Exhibit O:

 

(a) *** million for the first year, to be paid in quarterly installments with
the first installment due and payable not later than *** business days following
the Effective Date, and the subsequent installments to be paid on or prior to
***

 

(b) *** million for the second year, to be paid in quarterly installments on or
prior to *** ;

 

(c) *** million for the third year, to be paid in quarterly installments on or
prior to *** ;

 

(d) *** million for the fourth year, to be paid in quarterly installments on or
prior to the next succeeding *** ; and

 

(e) *** million for the fifth year, to be paid in quarterly installments on or
prior to the next succeeding ***

 

15.2 Early Withdrawal by AOL. In the events, and solely in the events that (a)
AOL elects to withdraw from this Agreement as provided in Section 24.8 hereof,
*** then, in such events, the rights fees payable by the Interactive Parties
pursuant to Section *** hereof in respect of the ***

 

15.3 SportsLine Shares. SportsLine agrees to issue to NFLE SportsLine voting
common stock (the “SportsLine Common Stock”) as follows:

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(a) Within ten business days following the date on which this Agreement is
executed, SportsLine shall issue instructions to its transfer agent to issue a
certificate in the name of NFLE representing 350,000 shares of SportsLine Common
Stock;

 

(b) Provided that NFLE has not exercised its right pursuant to Section 24.2 to
terminate the Agreement after the 2002-2003 NFL Season, SportsLine shall, at
SportsLine’s sole option, on or before May 31, 2003, either (i) pay to the NFLE
$1,333,333 (one million three hundred thirty-three thousand three hundred
thirty-three dollars) in cash, or (ii) issue instructions to its transfer agent
to issue a certificate in the name of NFLE representing a number of shares of
SportsLine Common Stock having a Fair Market Value (as defined herein) of
$1,333,333 (one million three hundred thirty-three thousand three hundred
thirty-three dollars) as of May 22, 2003; and

 

(c) Provided that *** NFLE has not exercised its right pursuant to Section
24.2(b) to terminate the Agreement after the 2003-2004 NFL Season, *** then, in
either of such events, SportsLine shall, at SportsLine’s sole option, on or
before May 31, 2004, either (i) pay to NFLE $2,666,667 (two million six hundred
sixty-six thousand six hundred sixty-seven dollars) in cash, or (ii) issue
instructions to its transfer agent to issue a certificate in the name of NFLE
representing a number of shares of SportsLine Common Stock having a Fair Market
Value of $2,666,667 (two million six hundred sixty-six thousand six hundred
sixty-seven dollars) as of May 22, 2004.

 

For purposes of this Section 15.3, “Fair Market Value” shall mean the average of
the closing prices of the SportsLine Common Stock on the NASDAQ National Market
(or if the SportsLine Common Stock is listed on a national securities exchange
or admitted to unlisted trading privileges on such exchange, on the primary
stock exchange, or exchanges, on which it is traded) for the twenty (20) trading
days ending on May 22, 2003, in the case of Section 15.3(b) or on May 22, 2004,
in the case of Section 15.3(c).

 

15.4 Forfeiture Upon Breach. If this Agreement is terminated by any of the
Interactive Parties pursuant to Section 24 as a result of a material breach by
NFLE of any of its obligations under this Agreement, then NFLE shall deliver to
SportsLine within fifteen (15) business days after the date this Agreement is so
terminated (the “Termination Date”) the number of shares of SportsLine Common
Stock and/or an amount in cash, as applicable, as specified below:

 

(a) if the Termination Date occurs prior to May 21, 2002 (the “First
Anniversary”), one-half the number of shares SportsLine Common Stock issued
pursuant to Section 15.3(a);

 

(b) if the Termination Date occurs on or after the First Anniversary and prior
to May 21, 2004 (the “Third Anniversary”), no shares of SportsLine Common Stock;

 

(c) if the Termination Date occurs on or after the Third Anniversary and prior
to May 21, 2005 (the “Fourth Anniversary”), one-half of the number of shares of
SportsLine Common Stock issued, or one half of the amount in cash paid, as the
case may be, to NFLE pursuant to Section 15.3(c); and

 

(d) if the Termination Date occurs on or after the Fourth Anniversary, no shares
of SportsLine Common Stock or cash paid.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

15.5 Rule 144 Reporting. In order to make available to NFLE (and its affiliate,
designee or assignee) (collectively, a “Holder”) the benefits of Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Securities and Exchange Commission (the “SEC”)
providing for offers and sales of securities made in compliance therewith
resulting in offers and sales by subsequent holders that are not affiliates of
an issuer of such securities being free of the registration requirements of the
Securities Act (“Rule 144”), SportsLine agrees to use its commercially
reasonable efforts to file the reports required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended, and the
rules and regulations adopted by the SEC thereunder in a timely manner and, if
at any time it is not required to file such reports, it shall, upon the request
of a Holder, make publicly available other information so long as necessary to
permit sales of SportsLine Common Stock pursuant to Rule 144.

 

15.6 Rights Fee Exchange. Notwithstanding anything to the contrary contained in
this Agreement, not later than *** to which the other Interactive Parties hereby
consent ***

 

16. Profit Sharing from Advertising/Sponsorship Sales, E-Commerce and Direct
Marketing Rights.

 

16.1 Allocation of Gross Revenues. All revenues derived from the exploitation of
the rights granted hereunder in respect of the NFL Sites, including, but not
limited to, advertising/sponsorship sales, e-commerce revenues and direct
marketing exploitation from the NFL Sites (the “Gross Revenues”) shall be
remitted to SportsLine and shall be applied and distributed annually as set
forth in Section 16.2, in respect of payments actually received during the
course of such NFL financial year (ending March 31), in the following order, and
with respect to the allocation among the Interactive Parties as specified on
Exhibit O:

 

(a) To the Parties, in payment of the *** to the Parties in the amounts
described in Section *** and then any remaining Gross Revenues in excess of such
amounts to

 

(b) *** in accordance with *** in an aggregate amount (when combined with all
amounts previously paid during the Term pursuant to this clause (b)) not to
exceed the amount set forth in *** subject to the limitations on *** as provided
in Section *** hereof; and then any remaining Gross Revenues in excess of such
amount to

 

(c) *** in an aggregate cumulative amount (when combined with all amounts
previously paid in prior years during the Term hereof pursuant to this clause
(c)) not to exceed *** provided that if *** pursuant to *** any amounts paid ***
pursuant to this clause (c) in excess of *** shall be reallocated and be payable
first to *** up to the amount of *** and then any excess pursuant to clauses (e)
and (f) below; and further provided that *** pursuant to *** any amounts paid to
*** pursuant to this clause (c) in excess of *** shall be reallocated and be
payable first to *** up to the amount of any *** and then any excess pursuant to
clauses (e) and (f) below; and then any remaining Gross Revenues in excess of
such amount to

 

*** in the event, but solely in the event, of *** pursuant to the terms of
Section *** hereof, in an aggregate cumulative amount (when combined with all
amounts previously paid in prior years during the Term hereof pursuant to this
clause (d)) not to exceed *** and then any remaining Gross Revenues in excess of
such amount to:

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(d) *** in an aggregate amount (when combined with all amounts previously paid
during the Term pursuant to this clause (e)) not to exceed the amount of *** ,
subject to a cap of *** and then any remaining excess to

 

(e) *** allocated as follows: *** of such excess to *** and *** of such excess
to ***

 

16.2 Payment Mechanics. All payments by SportsLine under this Section to NFLE or
the Interactive Parties as the case may be, are due and payable annually, on
each May 31 during the Term. Not later than May 1 of each year, each of the
Parties shall provide to SportsLine and the other Parties a detailed written
accounting statement showing the total amount of Gross Revenues collected by
such Party during the year ended March 31. Such accounting statement shall
include detailed information regarding the Gross Revenues collected by such
Party (including advertiser, amount received, date received and category of
advertiser), any commissions to which such Party is entitled pursuant to Section
11 hereof, and any expenses for which such Party is entitled to recoupment
pursuant to Section 16.1 hereof. SportsLine shall consolidate such individual
Party statements and shall deliver to each of the Parties, not later than 5
business days prior to such annual payment dates, a consolidated reconciliation
statement showing the amounts due to and from each Party pursuant to the Gross
Revenue allocation rules set forth in Section 16.1 hereof and as otherwise
provided in this Agreement. Where appropriate based on the aggregate allocation
of payments, SportsLine shall net a Party’s payment obligations to any one or
more of the other Parties against amounts due to such paying Party. Any disputes
regarding payments or the calculation thereof shall be subject to Dispute
Resolution as provided in Section 37 hereof.

 

16.3 Multi-Year Sponsorships. With respect to sponsorship sales for the NFL
Sites made prior to the end of the Term for which payment is received following
the Term, NFLE shall apply such payments and distribute the revenues to the
Parties as soon as practicable in accordance with this Section 16.

 

17. NFLE Promotions. The promotion plan set forth in Exhibit P and the AOL
Carriage Terms attached as Exhibit B detail the agreed cross-promotions
(including both online and offline placements) and online carriage obligations
for each of the Parties in connection with this Agreement (such Exhibit and the
carriage obligations contained in the AOL Carriage Terms collectively, the
“Promotion and Carriage Plans”). The Parties hereto shall provide the respective
carriage, placements, and other promotions (the “Promotions”) set forth in the
Promotion and Carriage Plans for the applicable Party for each year of the Term,
and, where applicable, shall use commercially reasonable efforts to provide such
Promotions evenly throughout the years of the Term. The Party being promoted
shall in each case provide to the Party that is the subject of the Promotion all
information concerning the Promotion and other details of the Promotion as may
be reasonably requested by such promoted Party to value the Promotions so
undertaken (such information, where applicable, to be consistent with past
practices between such Parties). The Party being promoted shall have the right,
in its reasonable discretion, to approve the creative form, substance, nature
and location of Promotions *** provided for the benefit of such Party hereunder.
Notwithstanding any term of *** the Parties acknowledge and agree that *** All
such references or mentions of a Party, and the use of such Party’s trademarks,
trade names and service

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

marks shall be made in accordance with the relevant provisions of this
Agreement, AOL’s Keyword and Logos Guidelines attached hereto as Exhibit R and
such other reasonable trademark protection policies of the promoted Party as may
be adopted from time to time hereafter. In the event that a party obligated to
offer Promotions hereunder shall be unable to deliver any of the Promotions set
forth in Exhibit P (“Unfilled Promotions”), such Party shall provide the Party
entitled to receive the Promotions with comparable Promotions of equivalent fair
market value (“Substitute Promotions”). The Parties agree that the fair market
valuation of any and all Unfilled Promotions and Substitute Promotions shall be
as reasonably agreed among the affected Parties, or failing such agreement
within *** days following a dispute, then as may be reasonably determined by ***
(in respect of traditional print or broadcast media) or by a neutral media
buying agency or other unrelated third party expert chosen by the affected
Parties, (in the case of interactive, online, and other new media), who shall in
each case make such determination with reference to, among other things,
applicable industry and marketplace standards and otherwise in accordance with
Exhibit U. In the event that the affected Parties are unable to agree upon a
fair market value for any Unfilled Promotions or Substitute Promotions within
the *** period set forth above and are thereafter unable to agree within ***
days on the identity of a neutral media buying agency, the Parties shall refer
such dispute to the procedures set forth in Section 37 hereof; provided that
conclusions of *** in respect of the valuation of an entire promotion (e.g., a
television advertisement into which a Party’s promotion is integrated) of
traditional print or broadcast media shall be determinative and shall not be
subject to the procedures set forth in Section 37.

 

18. Minimum Referrals. The Interactive Parties agree to provide to NFLE, *** an
average aggregate minimum of *** (each, an “Annual Minimum Referrals”),
including without limitation, *** shall not be counted toward the Minimum
Referrals. In the event that the Interactive Parties fail to provide the Annual
Minimum Referrals, the Parties shall, ***

 

19. Comparable Transactions. During the Term, *** shall not *** pursuant to this
Agreement, in the aggregate, for *** under this Agreement, taking into account,
among other things, *** As used herein,*** shall mean that *** under this
Agreement. In the event that *** reasonably believes that *** Nothing contained
in this Section 19 shall give *** or any Other Party or its agents or
representatives a right, and *** and the Other Parties hereby waives any right
each may have under this Agreement or otherwise to *** In addition, *** shall
not *** by the Interactive Parties hereunder, taking into account *** including
without limitation, ***

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

20. Traffic Reporting. All traffic for all NFL Sites (for avoidance of doubt,
including the *** traffic and all current and future properties within the NFL
Internet Network will be aggregated to create an NFL Internet Group traffic
number to be reported in the primary/ranked reports by third party agencies
(e.g., Media Metrix, Nielsen NetRatings). During the Term, and if and only if
NFLE’s assignment of the NFL Internet Group traffic to SportsLine for
primary/ranked reporting continues to enable NFLE to have the NFL Internet Group
traffic number separately reported in such primary/ranked reports, NFLE shall
assign the NFL Internet Group traffic to SportsLine for primary/ranked
reporting. In the event that NFLE is unable to assign such NFL Internet Group
traffic reported in such primary/ranked reports as provided in the preceding
sentence, NFLE shall assign NFL Internet Group traffic to SportsLine for
inclusion in SportsLine’s Media Metrix (or other successor reporting agency)
secondary reporting. NFLE shall submit a letter to all applicable third party
reporting agencies on behalf of SportsLine in a form reasonably necessary to
effectuate any assignments as set forth above. NFLE and SportsLine will
cooperate to publicize the joint NFL/SportsLine traffic numbers within the
Internet and advertising communities. In the event any supplemental or other
assignment of traffic reporting is required to allow SportsLine to receive
traffic credit for *** consistent with this Section 20, *** shall assign such
traffic to SportsLine.

 

21. Hospitality. NFLE grants to the Interactive Parties certain NFL hospitality
rights as follows:

 

21.1 *** to be divided among the Interactive Parties as they may mutually agree;
and

 

21.2 *** to promote sponsorship offerings contemplated by this Agreement.

 

The Interactive Parties acknowledge and agree that the use of such *** shall be
subject to the standard terms and conditions of ***

 

22. Ownership of Intellectual Property.

 

22.1 NFLE. Except as otherwise expressly provided in Section 13 (regarding the
ownership and license of certain data), the Interactive Parties hereby
acknowledge and agree that:

 

(a) “Marks” has the meaning set forth in Exhibit E and, for the avoidance of
doubt, includes the terms “National Football League,” “NFL,” “National Football
Conference,” American Football Conference,” “NFC,” “AFC,” “Super Bowl,” the NFL
Shield design, as well as the full NFL team names, nicknames and other names,
marks (including trademarks and service marks), trade dress, helmet and uniform
designs, logos, designs, slogans, and other source identifying symbols and
indicia duly adopted pursuant to applicable law for commercial purposes by NFLE
or any affiliate thereof (including without limitation the Marks listed on
Exhibit G hereof, but excluding any pre-existing trademarks, logos or other
source identifying symbols of the Interactive Parties); Marks are the sole and
exclusive property of NFL, and are considered as part of the intellectual
property owned by NFLE;

 

(b) as between the Parties, NFLE exclusively owns all right, title and interest
in and to all NFL Content (including without limitation all NFL Contributed
Content), all NFL Domains, all Existing NFL Sites, the Marks, all NFL Sites
(including without limitation all Customized Sites but excluding for the
avoidance of doubt the AOL Frames), the NFL Sites Look and Feel (other than
co-branded marks and logos that do not incorporate Marks or other NFL Content,
if any),

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

and all other Content and materials provided by or on behalf of NFLE to any
Interactive Party and all intellectual property and proprietary rights embodied
herein, including without limitation all protectable information and other
protectable materials in any data, video or audio feeds or other Content
provided to any Interactive Party hereunder whether in print, electronic or any
other media form, and all proprietary news, features and other editorial
features and/or Content (but not including any Coding) developed by SportsLine
for serving on the NFL Sites (for avoidance of doubt, excluding editorial and/or
other Content independently developed by SportsLine and redeployed to the NFL
Sites (e.g., SportsLine columnists customarily appearing on the SportsLine
Website and occasionally inserted on the NFL Sites)), together with any and all
trademark, copyright and other intellectual property rights of any kind in any
of the foregoing but not including any SportsLine Materials, the AOL Frames or
any other Content created by or for AOL that does itself incorporate any NFL
Content (such NFLE intellectual property and other proprietary rights as
described in this clause, the “NFL Intellectual Property”); and

 

(c) the license rights granted herein do not constitute any assignment of
ownership or other transfer of ownership interests therein or in any NFL
Intellectual Property to the Interactive Parties.

 

22.2 SportsLine. Subject to Section 22.1, the Parties hereto (other than
SportsLine) hereby acknowledge and agree that SportsLine exclusively owns all
rights, title and interest in and to the SportsLine Materials. For this Section
22, “SportsLine Materials” means:

 

(a) all SportsLine marks and logos, including SportsLine, SportsLine.com,
Commissioner.com and Football Live (but excluding for the avoidance of doubt (i)
all NFL Intellectual Property licensed pursuant to this Agreement or otherwise
used in such graphics, and all protectable information and other protectable
materials relating to or derived from the NFL Intellectual Property, or from any
data, video or audio feeds provided to SportsLine hereunder and (ii) CBS
trademarks and other intellectual property licensed to SportsLine under separate
agreements between CBS and SportsLine) (the “SportsLine Marks”);

 

(b) all applications and other technology, including but not limited to computer
software and hardware, processes and other methods, developed or acquired by
SportsLine and used in the implementation of features of the NFL Sites
(including without limitation any “live” application but excluding for the
avoidance of doubt any NFLE controlled data feeds and those elements of the
Fantasy Football Games produced for the NFL Sites pursuant to this Agreement
which consist of NFL Intellectual Property or protectable elements specifically
produced for and unique to such Fantasy Football Games pursuant to the terms
hereof) or the operation or maintenance of the NFL Sites (including but not
limited to the Coding (as defined herein)); and

 

(c) all proprietary Content and features developed or acquired by SportsLine and
also served by SportsLine for use on the NFL Sites (including the core Content
of the Customized Sites, but expressly excluding the AOL Frames and NFL
Intellectual Property) other than the editorial content referred to in Section
22.1(b);

 

provided that in the case of clauses (a), (b) and (c) of this Section any
intellectual property of NFLE, CBS or AOL incorporated therein is hereby
excluded and shall during the Term hereof and thereafter remain the exclusive
property of NFLE, CBS or AOL, as the case may be. Notwithstanding anything to

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

the contrary in the foregoing, SportsLine and NFLE may agree in writing in
advance that certain specified technology and/or content developed or acquired
by SportsLine exclusively for the NFL Sites shall be owned by NFLE (the
“Site-Specific NFL Technology”).

 

22.3 AOL. Except for the NFL Intellectual Property provided for in Section 22.1,
the SportsLine Materials provided for in Section 22.2 and the intellectual
property described in Section 22.4, the Parties acknowledge and agree, solely
for purposes of this Agreement and during the Term, that AOL and its licensors
(other than the other Parties) shall own all rights, title and interests in and
to the AOL Network including any and all Content, features, functionality and
look and feel thereon including without limitation the AOL Frames but excluding
for the avoidance of doubt the NFL Sites and any and all Content, intellectual
property or Websites provided by all or any of the other Parties pursuant to any
other agreements, or otherwise, for distribution through the AOL Network (the
“AOL Intellectual Property”). Notwithstanding anything herein to the contrary,
the Parties acknowledge and agree, that except as explicitly granted herein with
respect to the right to use, and then with respect to such grants only for the
Term or such shorter period as indicated herein, nothing in this Agreement
confers or grants from AOL or its licensors to any other Party, any rights,
title or other interests, in or to the AOL Intellectual Property in whole or in
part.

 

22.4 NFLE Ownership of Content on NFL Sites. Subject to this Section 22, the
Interactive Parties acknowledge and agree that NFLE shall own all rights, title
and interest in and to the NFL Sites and all intellectual property rights
related thereto (including the editorial and other content “look and feel”,
including the NFL Sites Look and Feel, and all other elements of the NFL Sites
protectable by intellectual property laws and the NFL Sites in the aggregate,
(except for the SportsLine Materials, AOL Intellectual Property and any
individual components of the NFL Sites not provided by NFLE (collectively, such
SportsLine Materials (except to the extent such SportsLine Materials include
CBS-owned materials which CBS owns exclusively), AOL Intellectual Property and
individual components not provided by NFLE (the “Excluded Materials”)) and that,
except with respect to the Excluded Materials, the NFL Sites shall be a “work
made for hire” for NFLE within the meaning of the U.S. Copyright Act. To the
extent any part or aspect of the NFL Sites (other than the Excluded Materials)
is not considered a “work made for hire” under the U.S. Copyright Act, each of
the Interactive Parties hereby irrevocably assigns and transfers to NFLE all
right, title and interest to the NFL Sites (except for the Excluded Materials),
together with all intellectual property rights therein. The Interactive Parties
further agree to be responsible for making any and all necessary arrangements
with its personnel, employees, consultants, officers, directors and agents so
that their work product in connection with the applicable aspects or portions of
the NFL Sites are deemed “work made for hire” within the meaning of the U.S.
Copyright Act. NFLE (and its successors and assigns) shall have the right to
obtain and hold in its name (or its respective designee’s name) any and all
registrations and other evidence of its ownership of such intellectual property
rights in the applicable aspects or portions of the NFL Sites (other than the
Excluded Materials).

 

22.5 Reserved Rights. Nothing contained in this Agreement shall be deemed (i) to
restrict the Parties from engaging in, or otherwise require a license for the
Parties to engage in, any conduct that is otherwise permissible without a
license under applicable law; provided that, in furtherance of the provisions of
Sections 22.3 each of the Interactive Parties agrees that this clause (i) does
not give such Interactive Party the right to, and each Interactive Party agrees
that, except as may be expressly permitted by the terms hereof, it shall not,
during the Term, replicate the NFL Sites Look and Feel even

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

in the event that doing so would not require a license under applicable law; and
(ii) each Party expressly reserves each of its rights under applicable law in
respect of any conduct by any Party outside the scope of this Agreement.

 

22.6 Goodwill.

 

(a) The Interactive Parties recognize the great value of the goodwill associated
with the NFL Intellectual Property, including without limitation the Marks and
other NFL Content, and acknowledge that such goodwill belongs to NFLE and that
such NFL Intellectual Property, including without limitation any Marks and other
NFL Content, have secondary meanings in the mind of the public. Any goodwill
attaching to either the NFL Intellectual Property or other intellectual property
rights of the NFLE as they may appear in materials generated, created or
distributed by the Interactive Parties pursuant to this Agreement shall be the
sole property of, and is irrevocably assigned to, NFLE.

 

(b) NFLE and the Interactive Parties other than SportsLine recognize the great
value of the goodwill associated with the SportsLine Marks and acknowledge that
such goodwill belongs to SportsLine and that such SportsLine Marks have
secondary meaning in the mind of the public. Any goodwill attaching to the
SportsLine Marks as they may appear in materials generated, created or
distributed pursuant to this Agreement shall be the sole property of, and is
irrevocably assigned to, SportsLine.

 

(c) NFLE and the Interactive Parties other than AOL recognize the great value of
the goodwill associated with the AOL trademarks and logos (the “AOL Marks”) and
acknowledge that such goodwill belongs to AOL and that such AOL Marks have
secondary meaning in the mind of the public. Any goodwill attaching to the AOL
Marks as they may appear in materials generated, created or distributed pursuant
to this Agreement shall be the sole property of, and is irrevocably assigned to,
AOL.

 

(d) NFLE and the Interactive Parties other than CBS recognize the great value of
the goodwill associated with the trademarks and logos owned by CBS (the “CBS
Marks”) and acknowledge that such goodwill belongs to CBS and that such CBS
Marks have secondary meaning in the mind of the public. Any goodwill attaching
to the CBS Marks as they may appear in materials generated, created or
distributed pursuant to this Agreement shall be the sole property of, and is
irrevocably assigned to, CBS.

 

(e) The Parties acknowledge that, as between each of the other Parties and
SportsLine, SportsLine shall own any and all source and object code that run on
a server, scripts, applets, protocols, programs and rights in any licensed
software used or developed by SportsLine in connection with the NFL Sites
(except for any such code, scripts, applets, protocols, programs or rights in
the data feeds) (collectively, the “Coding”). Notwithstanding anything to the
contrary contained herein, the term “Coding” does not include any NFL
Intellectual Property, any intellectual property of NFLE, any Site-Specific NFL
Technology or AOL Intellectual Property.

 

(f) The Interactive Parties shall not, during the Term, challenge the
proprietary rights of NFL Intellectual Property, except that the exercise by an
Interactive Party of its rights pursuant to Section 22.5 shall not be deemed a
breach of this sentence.

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

22.7 Legends. The Interactive Parties shall include on all pages and areas of
the NFL Sites or Websites maintained by the Interactive Parties subject to this
Agreement any and all trademark, copyright or other intellectual property
legends and notices as may be reasonably requested by NFLE from time to time in
accordance with industry practice and/or in accordance with applicable law.

 

23. Infringement.

 

23.1 Defense of Marks and Rights. NFLE agrees to defend vigorously the Marks and
indemnify the Parties against infringement liability arising in the United
States for their use in accordance with the terms of this Agreement. NFLE
further agrees, subject to the cooperation of the Parties, to defend the
exclusivity of the online content granted under this license, and the
Interactive Parties agree to support and assist NFLE at NFLE’s expense with
defense thereof in such manner as NFLE may reasonably specify.

 

23.2 Notice of Infringement or Unauthorized Use. Each of the Interactive Parties
and NFLE shall promptly notify the other Parties in writing of any infringement,
imitation or unauthorized use of any property right of such other Party (the
“Affected Party”) of which its legal department becomes aware and shall, at the
reasonable expense of the Affected Party, cooperate reasonably with and provide
assistance to the Affected Party in connection with any claim or suit relating
thereto. The Affected Party shall in its sole discretion determine whether to
take action and the type of action, if any, against any such unauthorized use,
control any such action, be responsible for all costs and expenses incurred in
connection therewith, and retain any settlement made or damages awarded in
connection with such action. The NFL Parties and NFLE shall reasonably cooperate
with each other in the procurement, protection and maintenance of their
respective tangible and intangible property rights in connection with this
Agreement.

 

24. Term of Agreement; Termination.

 

24.1 Term. The term of this Agreement is for a period of five years commencing
on the Effective Date and ending at midnight on May 21, 2006 (the “Term”),
without any obligation on the part of any of the Parties to extend or renew the
Term upon expiration thereof unless agreed to in writing by all the Parties. The
Parties hereby agree that the first fiscal year of the term shall be a short
year commencing at midnight on the Effective Date and ending at midnight on May
21, 2002.

 

24.2 Termination by NFLE. NFLE has the right (in its sole and absolute
discretion) to terminate this Agreement: (a) after the 2002-2003 NFL Season by
providing written notice of such termination by *** to each of the Interactive
Parties, such termination to become effective as of midnight on *** ; or (b)
after the 2003-2004 NFL Season by providing written notice of such termination
by *** to each of the Interactive Parties, such termination to become effective
as of midnight on ***

 

24.3 Effect of NFLE Termination. In the event NFLE exercises its right to
terminate this Agreement pursuant to Section 24.2, NFLE shall:

 

(a) grant SportsLine the right to use the Marks on its Website, and the right to
have a modified gameday application, in each case substantially consistent with
SportsLine’s rights as set forth in the license agreement among NFLE, NFLP, and
NFL and SportsLine dated July 1, 1999 as in existence prior to the date of this
Agreement, for an additional three years;

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(b) grant AOL a license to continue to use the Marks (in respect of which NFLE
and/or its affiliated entities other than the Member Clubs) online for a period
of *** following the termination of this Agreement, solely for the purpose of
*** in each case ***

 

(c) solely in the event that any NFLE termination becomes effective after ***
grant AOL a license to continue to use the Marks online to provide, and a
license to create, *** pursuant to this Agreement until the date described as
follows) referred to in Section *** following the date of such termination; and

 

(d) grant CBS the right to include ***

 

24.4 CBS Marks License Terms and Conditions. In the event that the CBS Marks
License Terms and Conditions, dated March 5, 1997, shall at any time no longer
be in effect, NFLE may immediately terminate this Agreement unless SportsLine
shall enter into an agreement with NFLE with substantially identical terms as
those in the CBS Marks License Terms and Conditions applicable to gambling.
SportsLine hereby covenants to enter into such agreement with NFLE upon the
written request of NFLE.

 

24.5 Termination for Breach.

 

(a) The Interactive Parties, individually or collectively, may terminate this
Agreement upon *** if *** commits any *** of this Agreement and, in the case of
a breach capable of remedy, fails to remedy the same within a reasonable period
(and in any event within *** days after receipt of a written notice giving
adequate particulars of the breach and requiring it to be remedied). *** and the
non-breaching Interactive Parties, individually (a “Complaining Party”) or
collectively, may terminate this Agreement with respect to a breaching
Interactive Party (or, in the circumstances set forth in and subject to the
terms of this Section 24.5, with respect to the Complaining Parties) upon
written notice to the Parties, if any Interactive Party commits any *** of this
Agreement and, in the case of a breach capable of remedy, fails to remedy the
same within a reasonable period (and in any event, except as otherwise provided
in this Section 24.5, within *** days after receipt of a written notice giving
adequate particulars of the breach and requiring it to be remedied), except that
*** Each of the Parties hereby agrees that prior to exercising any rights it has
as a Complaining Party to terminate this Agreement with respect to a breaching
Interactive Party and/or such Complaining Party as a result of *** or default by
any of the Interactive Parties such Complaining Party shall give written notice
to all of the Parties of any such *** and each of the non-breaching Parties
(including for the avoidance of doubt any Complaining Party) shall then have the
right, but not the obligation, to cure any such breach or default as set forth
below.

 

(b) In the case of *** shall provide written notice to *** but in no event later
than ten (10) business days following the expiration of the *** cure period
given to *** intends to cure *** breach or default, and such cure must, *** be
effected on or before the expiration of such ten-day period. Upon the earlier of
*** written notice that it does not intend to cure *** or (ii) the expiration of
the ten (10) business days provided to *** to cure *** each of *** shall provide

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

written notice to the other, *** in no event later than (10) business days
following the *** whether it intends to cure any such *** and such cure must,
*** so elects, be effected on or before the expiration of such subsequent
ten-day period. *** The Parties further agree that *** shall be subject to the
prior written approval of each of *** so long as each of them shall not then be
*** of the terms hereof) in each such Party’s sole discretion. The Parties
acknowledge that if any required consents of *** are so provided and *** as set
forth above, as the case may be, duly performs the obligations of *** under this
agreement,*** The Parties further acknowledge that if *** elects to *** in
accordance with this Section 24.5, ***

 

(c) In the case of a *** shall provide written notice to *** , as soon as
commercially practicable but in no event later than (10) business days following
the expiration of the *** cure period given to *** under Section 24.5(a) above,
*** provided that *** are subject to the prior written approval of *** so long
as each of them shall not then be *** of the terms hereof) in their reasonable
discretion. The Parties acknowledge that if any required consents of *** are so
provided and *** The Parties further acknowledge that if ***

 

(d) ***

 

(e) Upon the failure of all Parties granted a cure right under this Section 24.5
to effect a cure or *** as set forth above, a Complaining Party may ***

 

24.6 Return of Materials. Unless specifically stated otherwise in this
Agreement, including Section 24.3 hereof, upon termination of this Agreement,
all rights granted to the Interactive Parties hereunder to use any NFL
Intellectual Property shall cease, and each of the Interactive Parties (as
applicable) shall return (or destroy and certify destruction thereof) such NFL
Intellectual Property and all evidences thereof to NFLE as soon as commercially
reasonable in no event later than 30 days (other than as specifically provided
herein).

 

24.7 Settlement of Post-Termination Advertising and Sponsorship Revenues. In the
event of any termination or withdrawal under this Agreement, any Party receiving
following such termination or withdrawal any advertising and/or sponsorship
revenues in respect of any advertising and/or sponsorship sales for the NFL
Sites made by or on behalf of such Party prior to the termination of or
withdrawal from this Agreement shall pay promptly following the receiving
Party’s receipt of such advertising and/or sponsorship revenues (i) to the
selling Party the sales commissions payable to such selling Party as provided in
Section 11.16 hereof, and (ii) as Gross Revenues to SportsLine (if SportsLine
shall remain a party to this Agreement) or to NFLE or its designee (in all other
cases) the balance of any such revenues, after allocation of any such revenues
as provided in this Section 24.7. In the event this Agreement is terminated, the
Parties shall conduct a final accounting (including an appropriate allocation of
advertising and/or sponsorship revenue (as between the Parties pursuant to
Section 16 hereof, on the one hand, and NFLE, on the other, in respect of
advertising on and/or sponsorship of the NFL Sites during the Term and
thereafter) for purposes of determining payment obligations hereunder as if the
fiscal year of this Agreement (for purposes of the allocations in Section 16
hereof) had ended as of the termination date or withdrawal date, as applicable.
Notwithstanding the foregoing, (i) the Parties’ payment obligations under this
Section 24.7 are limited to the non-breaching Party or Parties, and no Party
shall be required to make any payments pursuant to this Section 24.7 to the
Party whose action or omission that triggered the right of termination in this
Section 24, and (ii) any such payments

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

appropriately allocated to the purchase of advertising appearing on or
sponsorship of the NFL Sites prior to the termination of this Agreement shall be
distributed to the non-breaching Parties in accordance with Section 16 hereof.

 

24.8 Withdrawal by AOL. AOL has the right in its sole and absolute discretion to
withdraw from this Agreement after the conclusion of the 2003-2004 NFL Season,
and thereby to terminate each and all of its rights and obligations hereunder
with effect as and from May 21, 2004, by providing written notice of such
withdrawal not later than March 31, 2004, to each of the other Parties hereto.
In the event that AOL duly exercises such withdrawal right:

 

(a) this Agreement shall, except as otherwise provided herein (including without
limitation *** remain in effect in respect of the other Parties hereto, except
that all references to the Parties’ obligation to produce the Customized Sites
and/or to comply with the AOL Carriage Terms, the AOL Terms of Service, and/or
any other policies specific to AOL and not otherwise generally applicable to the
remaining Parties shall be deemed null and void;

 

(b) AOL shall cease ***

 

(c) the restrictions on the use of user data set forth in the AOL Carriage Plan
and Section 13.5(ii) ***

 

(d) AOL shall have no further rights to use ***

 

(e) ***

 

(f) ***

 

(g) AOL shall assign to SportsLine, effective as of the date of termination and
continuing until ***

 

(h) AOL shall irrevocably assign to *** (and the other Interactive Parties
hereby consent to such assignment of) *** for the*** fiscal year and all
subsequent years of this Agreement, and *** shall thereafter during the Term,
but solely for purposes of *** be deemed to be *** entitled to*** and

 

(i) AOL shall cease to have any other license rights or carriage obligations
hereunder.

 

24.9 Right to Withdraw Upon Certain Terminations of CBS Broadcasting Rights. In
the event that, at any time during the Term, CBS Sports shall for reasons other
than a breach of its obligations under the AFC package television broadcast
contract with the NFL, no longer have the rights under such television broadcast
agreements with NFL to televise and broadcast NFL Games, then, in such event,
each of CBS, SportsLine and AOL shall have the right, at any time within ***
days following the date on which the expiration, termination or other loss of
such rights shall have occurred, to withdraw from this Agreement and thereby to
terminate each and all of its rights and obligations hereunder. Such withdrawal
by any of the Interactive Parties shall not be deemed a breach by such
withdrawing Interactive Party of its obligations under this Agreement; provided
that in the event that one or more of the Interactive Parties shall fail to
exercise such withdrawal rights within such *** day period, NFLE

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

and the Interactive Parties so failing to exercise such withdrawal rights shall
thereupon have the rights, solely as among NFLE and with respect to any of the
Interactive Parties so remaining, to attempt to cure and/or effect substitute
performance of the obligations of any of the withdrawing Interactive Parties as
provided in Section 24.5 hereof the case of a breach by such withdrawing
Interactive Party of its obligations hereunder.

 

24.10 AOL Member Rights. Except in the event of *** hereby agrees that, during
the Term and for a period of:

 

(a) *** following the expiration or termination of this Agreement, in the
events, but solely in the events, that both: *** or

 

(b) *** following the termination or expiration of this Agreement, in all other
cases,

 

***

 

24.11 No Other Rights. In the event of the termination of this Agreement, the
Parties shall retain no other intellectual property or other rights granted
pursuant hereto except as otherwise expressly provided in this Agreement.

 

25. Reports; Audits.

 

25.1 Quarterly accounting statements, in a form as mutually agreed by the
Parties, shall be sent by SportsLine to the other Parties reporting in
reasonable detail the information required to determine the revenue, expense and
profit calculations contemplated by this Agreement on May 15, August 15,
November 15 and February 15 of each year.

 

(a) During the Term and for at least two (2) fiscal years thereafter the Parties
shall maintain complete and accurate books of accounting and records in
connection with the performance of financial obligations under this Agreement,
including without limitation: (i) SportsLine’s actual hosting and production
expenses of the NFL Sites (as compared to the budgeted expenses set forth in the
Budgets); (ii) records evincing the NFLE Sponsorship Credit Amount referred to
in Section 11.13(b); (iii) the calculation of the Emerging Media Rights net
profits; (iv) SportsLine’s records relating to advertising insertion orders and
related revenues as contemplated in Section 11; and (v) associated invoices and
other financial records (including evidence of insertion and serving) related to
the foregoing (such documents referred to in (i) through (v) are collectively
referred to as “Records”).

 

(b) During the Term and for two (2) fiscal years thereafter each of the Parties,
through their duly authorized representatives (who shall be a firm of certified
public accountants of nationally recognized standing) shall have the right
during business hours and upon reasonable prior written notice, to inspect and
examine the Records for the sole purpose of ensuring compliance with this
Agreement, provided, such inspections/examinations shall not occur more than
once per fiscal year. Each Party agrees to cooperate reasonably with the
auditing Party or such auditor and shall not cause or permit any interference
with the Party or its representatives with any such inspection, audit or
examination. In lieu of providing access to its Records as described above, a
Party shall be entitled to provide another Party with a report from an
independent certified public accounting firm of nationally recognized standing
confirming the information to be derived from such Records.

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(c) The Party being audited shall reimburse the auditing Party for the actual
reasonable cost of any inspection, audit or examination which proves a payment
of more than three percent (3%) between the amount due to the auditing Party as
the result of an inspection, audit or examination and the amounts the audited
Party paid or reported to the auditing Party. An audited Party shall pay the
auditing Party any deficient amount that results from an inspection, audit or
examination together with interest on such amount payable in accordance with
Section 16.2.

 

(d) Each Party (other than AOL) shall provide to the other Parties a quarterly
report documenting its compliance with all of the promotional commitments it has
undertaken pursuant to this Agreement, which report shall include the type of
promotion, date of the promotion, copies of all print promotions, duration and
circulation of the promotion and any other mutually agreed upon information. AOL
shall make available to the other Parties, a monthly report specifying for the
prior month’s aggregate Impressions delivered to the Placements, which are
similar in substance and form to the reports provided by AOL to other similarly
situated Content partners.

 

(e) For the avoidance of doubt, any information disclosed to a Party (or its
representative) upon the exercise of the audit rights provided in Section 25
shall be subject to Section 26.

 

26. Confidentiality.

 

26.1 The Interactive Parties and NFLE agree to maintain the confidentiality of
the Confidential Information (as defined herein). Each of the Parties agrees
that it shall: (a) not disclose, without the disclosing Party’s prior written
consent, another Party’s Confidential Information to any third party (other than
as set forth in this Section 26); (b) use another Party’s Confidential
Information only to the extent necessary to perform its obligations or exercise
its rights under this Agreement; (c) disclose another Party’s Confidential
Information only to those of its consultants, officers, directors, employees,
agents and legal and financial advisors who need to know such information for
purposes of this Agreement and who are bound by confidentiality obligations no
less restrictive than this Section; (d) protect all Confidential Information of
the other Parties from unauthorized use, access, or disclosure in the same
manner as it protects its own confidential information of a similar nature, and
in no event with less than reasonable care; and (e) take reasonable steps, at
least substantially equivalent to the steps it takes to protect its own
proprietary information, during the Term, and for a period of two years
following expiration or termination of this Agreement, to prevent the disclosure
of Confidential Information of the other Parties, other than to its employees,
or to its other agents who must have access to such Confidential Information for
such Party to perform its obligations hereunder, who shall each agree to comply
with this section.

 

26.2 For purposes of this Agreement, “Confidential Information” means all
information disclosed in the course of this Agreement by any Party to any other
party, including the terms and conditions of this Agreement or any other
agreement between the Parties, trade secrets of the Parties, information about
technical processes and formulas, any nonpublic information relating to a
Party’s product plans, designs, ideas, concepts, costs, prices, finances,
marketing plans, business opportunities,

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

personnel, research, development or know-how and any other nonpublic technical
or business information of a Party, or other information designated as
Confidential Information by the disclosing Party. Without limiting the
generality of the foregoing, the following information shall be deemed to be
Confidential Information: (a) the capabilities, technical descriptions and
source code (if any) relating to any Party’s released or unreleased software
products or services; (b) the marketing and promotion plans of each Party’s
products or services; (c) each Party’s financial information and business
practices or policies; and (d) each Party’s customer lists and customer
information (subject to any disclosure and/or rights pursuant to the provisions
of this Agreement governing the use and ownership of jointly gathered online
data).

 

26.3 Notwithstanding anything to the contrary in the foregoing, Confidential
Information does not include information that: (a) is now or subsequently
becomes generally available to the public through no fault or breach on the part
of the receiving Party; (b) the receiving Party can demonstrate to have had
lawfully in its possession without any obligation of confidentiality prior to
disclosure hereunder; (c) is independently developed by the receiving Party
without the use of any Confidential Information of the disclosing Party as
evidenced by written documentation; or (d) the receiving Party lawfully obtains
from a third party who has the right to transfer or disclose it and who provides
it without any obligation to maintain the confidentiality of such information.

 

26.4 If the receiving Party receives notice that it may be required or ordered
to disclose any Confidential Information in connection with legal proceedings or
pursuant to a subpoena, order or a requirement or an official request issued by
a court of competent jurisdiction or by a judicial, administrative, legislative,
regulatory or self regulating authority or body, it shall cooperate with the
disclosing Party to seek confidential treatment of such Confidential Information
and shall use its best efforts to give the disclosing Party sufficient prior
written notice in order to contest such requirement or order. Nothing herein
shall be construed to impose any obligation to disclose any Confidential
Information. If this Agreement or any of its terms or any other Confidential
Information must be disclosed in connection with legal proceedings or pursuant
to a subpoena, order or a requirement or an official request issued by a court
of competent jurisdiction or by a judicial, administrative, legislative,
regulatory or self regulating authority or body, such receiving Party shall (a)
first give written notice of the intended disclosure to the disclosing Party as
far in advance of disclosure as is practicable and in any case within a
reasonable time prior to the time when disclosure is to be made, (b) consult
with the disclosing Party on the advisability of taking steps to resist or
narrow such request, and (c) if disclosure is required or deemed advisable,
cooperate with the other Parties in any attempt that it may make to obtain an
order or other reliable assurance that confidential treatment shall be accorded
to designated portions of the Confidential Information or that the Confidential
Information shall otherwise be held in the strictest confidence to the fullest
extent permitted under the laws, rules or regulations of any other applicable
governing body.

 

26.5 The Interactive Parties and NFLE acknowledge that the unauthorized
disclosure or use of Confidential Information could cause irreparable harm and
significant injury, the precise measure of which may be difficult to ascertain.
Accordingly, each of the Parties agrees that the aggrieved Party shall have the
right to seek injunctive relief from any breach of the confidentiality
obligations of this Section, in addition to all other rights and remedies to
which it may have. The Parties agree that each has and shall retain ownership of
all of its own Confidential Information, and that upon the expiration or
termination of this Agreement, except as otherwise specifically set forth in
this Agreement, each Party

 

55



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

shall return or destroy (as set forth below) and shall not retain the
Confidential Information of the other Parties. The Parties shall, except to the
extent inconsistent with (a) its use in connection with legal proceedings, (b)
applicable law, regulations, rules or official requests or (c) the express terms
of this Agreement, at the disclosing Party’s election, destroy or return to the
other Party any tangible copies of the disclosing Party’s Confidential
Information, and permanently delete all electronic copies of the disclosing
Party’s Confidential Information, in such Party’s possession or control at the
request of the other Party and upon termination of this Agreement, and shall
certify in writing to the other Party that it has done so.

 

26.6 Notwithstanding anything to the contrary in the foregoing, any of the
Parties may issue a press release or other disclosure containing Confidential
Information without the consent of the other Party, to the extent such
disclosure is required by law, rule, regulation or government or court order or
as reasonably advised by legal counsel. In such event, the disclosing Party
shall provide, to the extent practicable, at least five (5) business days prior
written notice of such proposed disclosure to the applicable Party. Further, in
the event such disclosure is required of any of the Parties under the laws,
rules or regulations of the SEC or any other applicable governing body, such
Party shall (i) redact mutually agreed-upon portions of this Agreement to the
fullest extent permitted under applicable laws, rules and regulations and (ii)
submit a request to such governing body that such portions and other provisions
of this Agreement receive confidential treatment under the laws, rules and
regulations of the SEC or otherwise be held in the strictest confidence to the
fullest extent permitted under the laws, rules or regulations of any other
applicable governing body.

 

27. Representations, Warranties and Covenants.

 

27.1 Each of the Parties hereby represents and warrants that (a) it has the full
corporate right, power and authority to enter into this Agreement, grant the
licenses granted hereunder (or cause such licenses to be granted) and to perform
its obligations thereunder; (b) the execution of this Agreement and the
performance of its obligations thereunder does not and shall not conflict with
or result in a breach of any other agreement to which it is a party; and (c)
this Agreement has been duly executed and delivered by such party and
constitutes the valid and binding agreement of such party, enforceable against
such party in accordance with its terms except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.

 

27.2 SportsLine further represents, warrants and, as applicable, covenants,
that:

 

(i) SportsLine owns or has the legal and valid right to use and to license to
the other Parties as contemplated herein all Content (other than the NFL
Content), including without limitation the SportsLine Materials and the Coding,
used on or in connection with the NFL Sites;

 

(ii) SportsLine is and shall be in compliance with any and all applicable laws
with respect to its performance or obligations under this Agreement, including
without limitation, laws and regulations applicable to contests and sweepstakes;

 

56



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(iii) the NFL Sites (including the Coding) shall be prepared in a workmanlike
manner and with professional diligence and skill and shall comply with the
Operating Standards perform and be substantially accessible by the most recent
Windows, Macintosh and AOL versions of the Microsoft Internet Explorer browsers,
Netscape Navigator browser, Netscape Communicator browser and any other browser
that represents more than 5% of aggregate CBS SportsLine Website traffic;

 

(iv) SportsLine shall use reasonable best efforts to screen the NFL Sites
(including the Coding) for, and confirm that the NFL Sites does not contain, any
virus or other coding or instruction intentionally constructed to damage or
interfere with the NFL Sites, the Internet or any computers of NFLE and its
agents, customers or end-users to which NFLE has not previously consented;

 

(v) neither (x) the NFL Sites, as designed and developed by SportsLine hereunder
nor (y) any Website linked to from the NFL Sites, other than links approved by
NFLE, and excluding advertising and sponsorships permitted pursuant to this
Agreement, shall, directly or indirectly, link to, contain or refer in any
manner to any textual, pictorial, video, audio or other matter that is, by
reasonably prevailing community standards, lewd, obscene, libelous, offensive,
inappropriate or unsuitable and that nothing linked to, contained in or referred
to by the NFL Sites conflicts with or violates any applicable laws or
regulations (including those relating to contests sweepstakes, or similar
promotions) or otherwise facilitates the commission of any local, state or
federal crime or any immoral or offensive act;

 

(vi) the shares of SportsLine Common Stock to be issued pursuant to this
Agreement shall be duly authorized, validly issued, fully paid and
non-assessable and shall be free of preemptive rights, pledges, liens, claims or
other encumbrances of any kind other than any applicable requirements of federal
and state security laws respecting limitations on the subsequent transfer
thereof;

 

(vii) all Content on the NFL Sites and all Promo Content (excluding AOL Frames,
other AOL Intellectual Property the NFL Content) does not and shall not infringe
on or violate any copyright, trademark, U.S. patent, rights of publicity or
privacy, or any other third party intellectual property right, including any
musical performance or other music-related right; and

 

(viii) all Content contained within the Customized Site (other than AOL Frames
or other AOL Intellectual Property and the NFL Content) and all Promo Content,
Promotional Materials and all Licensed Content does not and will not violate the
terms of this Agreement, including without limitation, the AOL Carriage Terms or
AOL Terms of Service.

 

27.3 NFLE represents, warrants and, as applicable, covenants that:

 

(i) NFLE is and shall be in compliance with any and all applicable laws with
respect to its performance or obligations under this Agreement;

 

57



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(ii) NFLE owns or has the legal and valid right to use and to license to the
other Parties as contemplated herein NFL Content licensed hereby including
without limitation the right for *** to use *** in the manner contemplated
herein and the NFL Content does not and shall not infringe on or violate any
copyright, trademark, U.S. patent, rights of publicity or privacy, or other
third party intellectual property rights including without limitation any music
performance or other music-related rights; provided that the Parties agree and
acknowledge that in respect of audio broadcasts feeds provided to the
Interactive Parties for their own use, pursuant to Section 8 hereof, additional
fees may be required to be paid to the licensors of such audio broadcast feeds
for residuals or other rights;

 

(iii) NFLE is acquiring the SportsLine Common Stock solely for its own account
and not for the account or beneficial interest of any other person, and the
SportsLine Common Stock is not being acquired with a view to any distribution in
violation of the Securities Act or the securities laws of any state of the
United States or any other applicable jurisdiction;

 

(iv) NFLE acknowledges that (a) the offer and sale of the SportsLine Common
Stock has not been registered under the Securities Act or applicable state
securities laws and that the SportsLine Common Stock may not be sold,
transferred, pledged or otherwise disposed of unless subsequently so registered
or unless NFLE delivers to SportsLine an opinion of counsel reasonably
satisfactory to SportsLine that registration under the Securities Act and any
applicable state securities laws is not required; and (b) any certificate
evidencing the SportsLine Common Stock shall bear a restrictive legend
prohibiting the transfer thereof except in compliance with applicable federal
and securities laws;

 

(v) in acquiring the SportsLine Common Stock, NFLE has not acted on the basis of
any representations and warranties concerning the business or financial
condition of SportsLine and NFLE (a) is an “accredited investor,” as defined in
Rule 501 of Regulation D promulgated under the Securities Act and (b) has such
knowledge and experience in business, financial and investment matters that it
is capable of evaluating the merits and risks of an investment in the SportsLine
Common Stock;

 

(vi) that subject to the terms of the Agreement, the licenses granted pursuant
to this Agreement are the only licenses that the Interactive Parties shall
require to exercise the rights granted to them pursuant to this Agreement;

 

(vii) NFLE has full power and authority to grant the licenses and perform the
obligations required of its affiliates, including NFLP and NFL Productions,
pursuant to this Agreement;

 

(viii) NFLE acknowledges that the terms of the agreements between certain Member
Clubs and *** that provide certain designations and trademark usage rights, in
the Interactive Service Category to such Member Clubs do not extend beyond ***
and such agreements shall not be extended or renewed by such Member Clubs;

 

58



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(ix) all NFL Content contained within the Customized Sites does not and will not
violate the AOL Carriage Terms or the AOL Terms of Service; and

 

(x) no NFL Content licensed hereunder contains or refers in any manner to any
textual, pictorial, video, audio or other matter that is, by reasonably
prevailing community standards, lewd, obscene, libelous, offensive,
inappropriate or unsuitable, and nothing contained in or referred to in such NFL
Content conflicts with or violates any applicable laws or regulations (including
those relating to contests, sweepstakes or similar promotions), or otherwise
facilitates the commission of any local state or federal crime or any immoral or
offensive act.

 

In the event that any additional licenses are necessary for an Interactive Party
to exercise the rights granted to it pursuant to this Agreement, then, as the
Interactive Parties’ sole remedy, NFLE shall grant such additional licenses to
the Interactive Parties or cause such licenses to be granted to the Interactive
Parties for no consideration other than as set forth in clause (ii) of this
Section 27.3. All rights not expressly granted herein are expressly reserved by
NFLE.

 

27.4 AOL represents, warrants and, as applicable, covenants that:

 

(i) *** as contemplated herein *** including without limitation ***

 

(ii) AOL is and shall be in compliance with any and all applicable laws with
respect to its performance or obligations under this Agreement;

 

(iii) during the Term, in the exercise of its rights and performance of its
obligations hereunder, AOL shall comply with the AOL Carriage Terms; and

 

(iv) AOL hereby agrees that the following terms shall apply to any contemplated
amendment of the ***

 

27.5 THE PARTIES ACKNOWLEDGE THAT THE WARRANTIES ABOVE ARE EXCLUSIVE AND IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR PARTICULAR PURPOSE.

 

27.6 EXCEPT AS OTHERWISE PROVIDED WITH RESPECT TO INDEMNIFICATION HEREUNDER, IN
NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR INDIRECT, INCIDENTAL,
SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS,
REVENUE, DATA OR USE, INCURRED BY SUCH OTHER PARTY (COLLECTIVELY “DISCLAIMED
DAMAGES”), EVEN IF FORESEEABLE ARISING OUT OF OR RELATING TO THIS AGREEMENT.
EXCEPT AS PROVIDED WITH RESPECT TO INDEMNIFICATION OR IN THE CASE OF WILLFUL
MISCONDUCT, GROSS NEGLIGENCE OR INTELLECTUAL PROPERTY INFRINGEMENT, THE MAXIMUM
LIABILITY OF ONE PARTY TO THE OTHER PARTY FOR ANY CLAIMS FOR WHICH SUCH PARTY IS
DETERMINED TO BE LIABLE ARISING IN CONNECTION WITH THIS AGREEMENT SHALL NOT
EXCEED THE AGGREGATE AMOUNTS PAYABLE (EXCLUDING AMOUNTS PAID AS INDEMNITIES
HEREUNDER) BY ALL PARTIES HEREUNDER IN THE YEAR IN WHICH THE EVENT GIVING

 

59



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

RISE TO SUCH LIABILITY OCCURRED; PROVIDED THAT EACH PARTY SHALL REMAIN LIABLE
FOR THE AGGREGATE AMOUNT OF ANY PAYMENT OBLIGATIONS OWED TO THE OTHER PARTY
UNDER THE PROVISIONS OF THIS AGREEMENT.

 

28. Indemnification.

 

28.1 Indemnification by Each of the Parties. Each of the Parties shall indemnify
and hold harmless each of the other Parties hereto, and each of their respective
affiliates, and their directors, officers, employees, agents, consultants,
successors and assigns, from and against any and all third-party claims, costs,
demands, expenses, liabilities and losses (including but not limited to
reasonable attorneys’ fees and disbursements) (hereinafter, “Third Party
Claims”) arising out of (a) any breach of its representations, warranties and
covenants hereunder, (b) any unauthorized use by such Party of any other Party’s
intellectual property licensed or contributed by such other Party for use by the
Indemnifying Party hereunder, or (c) such Party’s failure to comply with any
local, state or federal law or regulation in connection with the performance of
its obligations or the exercise of its rights under this Agreement.

 

28.2 Additional Indemnification by *** shall indemnify and hold harmless *** and
each of its affiliates, their respective directors, officers, employees, agents,
consultants, successors and assigns, from and against any and all Third Party
Claims arising out of any product or service provided, advertised or promoted by
*** under Section *** of this Agreement. *** shall indemnify and hold harmless
*** and each of their affiliates, their respective directors, officers,
employees, agents, consultants, successors and assigns, from and against any and
all third party judgments or *** approved settlements of Third Party Claims that
the *** contributed for use by the Parties pursuant to the terms hereof and/or
the *** permitted to be utilized and utilized by *** on the Customized Site
infringe on or violate any copyright, trademark, U.S. patent, rights of
publicity or privacy, or other third party intellectual property rights,
including without limitation any music performance or other music related
rights; provided that such *** have not been modified or changed by *** in any
way not approved by *** or combined with any other software, hardware, system or
service by *** to the extent such judgment or settlement arise in any way from
such combination.

 

28.3 Additional Indemnification by SportsLine. SportsLine shall indemnify and
hold harmless NFLE and each of its affiliates, their respective directors,
officers, employees, agents, consultants, successors and assigns, from and
against any and all Third Party Claims arising out of any product or service
provided, advertised or promoted by SportsLine in connection with the exercise
of SportsLine’s rights as an official NFL sponsor under Section 7 of this
Agreement.

 

28.4 Indemnification Procedure. If a Party entitled to indemnification hereunder
(the “Indemnified Party”) becomes aware of any matter it believes is
indemnifiable hereunder involving any claim, action, suit, investigation,
arbitration or other proceeding against the Indemnified Party by any third party
(each an “Action”), the Indemnified Party shall give the other Party (the
“Indemnifying Party”) prompt written notice of such Action. Such notice shall
(i) provide the basis on which indemnification is being asserted and (ii) be
accompanied by copies of all relevant pleadings, demands and other papers
related to the Action and in the possession of the Indemnified Party. The
Indemnifying Party shall have a period of ten (10) days after delivery of such
notice to respond. If the Indemnifying Party elects to defend the Action or does
not respond within the requisite ten (10) day period, the

 

60



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

Indemnifying Party shall be obligated to defend the Action, at its own expense,
and by counsel reasonably satisfactory to the Indemnified Party. The Indemnified
Party shall cooperate reasonably, at the expense of the Indemnifying Party, with
the Indemnifying Party and its counsel in the defense and the Indemnified Party
shall have the right to participate fully, at its own expense, in the defense of
such Action. If the Indemnifying Party fails to respond or responds within the
required ten (10) day period and declines or otherwise refuses to defend such
Action, the Indemnified Party shall be free, without prejudice to any of the
Indemnified Party’s rights hereunder, to compromise or defend (and control the
defense of) such Action. In such case, the Indemnifying Party shall cooperate
reasonably, at its own expense, with the Indemnified Party and its counsel in
the defense against such Action, and the Indemnifying Party shall have the right
to participate fully, at its own expense, in the defense of such Action. Any
compromise or settlement of an Action shall require the prior written consent of
both Parties hereunder, such consent not to be unreasonably withheld or delayed.

 

29. Assignment. The Parties shall not assign this Agreement or any right,
interest or benefit under this Agreement other than an assignment to an
affiliate or in connection with a merger, consolidation or sale of all or
substantially all of such Party’s stock or assets, without the prior written
consent of the other Parties. Any such assignment shall not release the
assigning party from any of its obligations hereunder and shall be ineffective
unless the assignee (i) executes an instrument confirming the agreement of the
assignee to be bound by all the terms and provisions of this Agreement and (ii)
has sufficient capacity (including financial capacity) to perform its
obligations in accordance with this Agreement. Notwithstanding the foregoing
(and subject to the remaining provisions of this Section 29 upon certain *** may
not assign this Agreement to, or allow this Agreement to be assigned to or
assumed by, whether in connection with a merger, acquisition, purchase of
substantially all of the assets of such Party, a Change of Control of such Party
or any other transaction, *** may withdraw from this Agreement as set forth
below in the event of any Change of Control of *** or other transaction, in
either case which results in such party controlling or being controlled by ***
or any successors thereto, or *** As used herein, *** shall mean *** except
that, *** shall not include *** may withdraw from this Agreement as set forth
below in the event of any Change of Control of *** or other transaction, in
either case which results in *** controlling or being controlled by *** may
exercise the foregoing withdrawal rights in the event of such Change of Control
or such other transaction (a “Triggering Event”) by giving written notice to the
other Parties within *** after such Triggering Event. Such withdrawal shall
become effective the later of *** after such written notice is given, or (y) if
the effective date of such withdrawal *** is during the period between *** at
the end of such *** Neither such withdrawal nor such Triggering Event shall be a
breach of this Agreement, nor shall any such withdrawal or Triggering Event give
rise to *** In the event that *** notifies the other Parties of its intention to
withdraw from this Agreement because of such Triggering Event (such Party, the
“Withdrawing Party”), the other of such Parties *** the “Non-Withdrawing Party”)
shall discuss in good faith with the other Parties, for a period of *** after
such withdrawal notice is given, the terms upon which this Agreement shall
remain in full force and effect. If the Non-Withdrawing Party and the other
Parties can not agree on such terms and conditions during such *** period, the
Non-Withdrawing Party shall thereafter have the right to terminate this
Agreement upon *** notice thereof to such other Parties, and such termination
shall become effective when the withdrawal of the Withdrawing Party becomes
effective. As used in this Agreement, a withdrawal of a Party from this
Agreement extinguishes all future obligations, rights and duties of such Party
under this Agreement (other than obligations that by their terms survive a
termination of this Agreement), *** as of the date such withdrawal becomes
effective.

 

61



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

30. Choice of Law. The Parties agree that this Agreement shall be governed by
the laws of the State of New York applicable to contracts made and wholly
performed within such State. For purposes of any dispute arising out of or in
connection with this Agreement or the rights granted or obligations imposed
hereunder (and solely for such purpose), each Party irrevocably consents and
submits to the exclusive jurisdiction of the courts of the state of New York and
the federal courts situated in the Southern District of New York for purposes of
any and all Non-Arbitration Claims (as defined herein) and any and all actions
to enforce arbitration claims or to recover damages or other relief in
connection with such claims or to enforce a judgment rendered in an arbitration
proceeding.

 

31. Press Releases. Each Party shall submit to the other Parties, for their
prior written approval, which shall not be unreasonably withheld or delayed, any
press release or any other public statement (“Press Release”) regarding the
transactions contemplated hereunder. Notwithstanding the foregoing, any of the
Parties may issue Press Releases and other disclosures as required by law, rule,
regulation or court order or as reasonably advised by legal counsel without the
consent of the other Party, and, in such event, the disclosing Party shall
provide at least five (5) business days prior written notice of such disclosure.

 

32. Notices. Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be given in writing and shall be deemed
to have been delivered and given for all purposes of (i) on the delivery date if
delivered by electronic mail on the AOL Network (to screenname “AOL Notice”) in
the case of AOL or, in the case of the other Parties, by confirmed facsimile to
the person to whom such item is directed (with a copy via one of the other forms
of delivery specified herein promptly thereafter); (ii) on the delivery date if
delivered personally to the Party to whom the same is directed; (iii) one
business day after deposit with a commercial overnight carrier, with written
verification of receipt; or (iv) five business days after the mailing date,
whether or not actually received, if sent by U.S. mail, return receipt
requested, postage and charges prepaid, or any other means of rapid mail
delivery for which a receipt is available:

 

(a) if to NFL:

 

NFL Enterprises L.P.

280 Park Avenue

New York, NY 10017

Attn: Senior Vice President, New Media

Fax: ***

 

and

 

Covington & Burling

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

Attn: Bruce S. Wilson

Fax: ***

 

(b) if to SportsLine:

 

62



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

SportsLine.com, Inc.

2200 W. Cypress Creek Road

Ft. Lauderdale, Florida 33309

Attn: President

Fax: ***

 

and:

 

SportsLine.com, Inc.

2200 W. Cypress Creek Road

Ft. Lauderdale, Florida 33309

Attn: General Counsel

Fax: ***

email: ***

 

(c) if to AOL:

 

America Online, Inc.

22000 AOL Way

Dulles, Virginia 20166

Attn: ***

Fax: ***

 

and

 

America Online, Inc.

22000 AOL Way

Dulles, Virginia 20166

Attn: ***

Fax: ***

 

63



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

(d) if to CBS:

 

CBS Broadcasting Inc.

51 West 52nd Street

New York, New York 10019

Attn: President, CBS Sports

Fax: (212) 975-8709

 

and

 

CBS Television

1515 Broadway

New York, NY 10036

Attn: General Counsel

Fax: (212) 846-1921

 

33. SportsLine Designated Representatives. SportsLine hereby appoints the
following individuals as designated representatives that have the authority to
exercise each of SportsLine’s consultation and/or approval rights provided in
this Agreement: (i) Andrew Sturner; (ii) Mark Mariani; or (iii) Joe Ferreira.

 

SportsLine may change these designated representatives upon written notice to
the other Parties; provided that there shall always be at least two individuals
so designated by SportsLine.

 

34. Amendments. No amendment, modification or waiver of the terms of this
Agreement shall be binding unless reduced to writing and signed by the Parties.

 

35. Severability. In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed or if any such
provision is held invalid by a court with jurisdiction over the Parties to this
Agreement, (i) such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the Parties in accordance with
applicable law, and (ii) the remaining terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect.

 

36. Force Majeure. Any delay in or failure of performance by any of the Parties
(in each case, the “Performing Party”) under this Agreement shall not be
considered a breach of this Agreement and shall be excused to the extent caused
by any occurrence beyond the reasonable control of such party, such as acts of
God, power outages and labor strikes, where such delay could not have been
prevented by reasonable precautions and cannot reasonably be circumvented by the
Performing Party through the use of alternative sources, work-around plans or
other means (each, a “Force Majeure Event”); provided that the Performing Party
continues to use its best efforts to recommence performance whenever and to
whatever extent possible without delay. Any Party so delayed in its performance
shall immediately notify the other Parties by telephone (to be confirmed in
writing within one day of the inception of such delay) and shall describe at a
reasonable level of detail the circumstances causing such delay.

 

64



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

37. Arbitration.

 

37.1 The Parties shall act in good faith and use commercially reasonable efforts
to promptly resolve any claim, dispute, controversy or disagreement (each a
“Dispute”) between the Parties or any of their respective subsidiaries,
affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby. If the Parties cannot resolve the Dispute within such
timeframe, the Dispute shall be submitted to the Management Committee for
resolution. For the purposes of the arbitration section of this Agreement, the
term “Management Committee” shall mean a committee made up of a senior executive
from each of the Parties for the purpose of resolving Disputes under this
Section and generally overseeing the relationship between the Parties
contemplated by this Agreement. For ten (10) days after the Dispute was
submitted to the Management Committee, the Management Committee shall have the
exclusive right to resolve such Dispute; provided that the Management Committee
shall have the final and exclusive right to resolve Disputes arising from any
provision of this Agreement which expressly or implicitly provides for the
Parties to reach mutual agreement as to certain terms. If the Management
Committee is unable to amicably resolve the Dispute during the ten (10) day
period, then the Management Committee shall consider in good faith the
possibility of retaining a third party mediator to facilitate resolution of the
Dispute. In the event the Management Committee elects not to retain a mediator,
the Dispute shall be subject to the resolution mechanisms described below. No
Party shall seek, nor shall be entitled to seek, binding outside resolution of
the Dispute (other than temporary injunctive relief pending the outcome of the
resolution of a Dispute as otherwise provided herein) unless and until the
Parties have been unable to amicably resolve the dispute as set forth in this
paragraph (a) and then, only in compliance with the procedures set forth in this
Section.

 

37.2 Except for Disputes relating to issues of (i) proprietary rights, including
but not limited to intellectual property and confidentiality, and (ii) any
provision of this Agreement which expressly or implicitly provides for the
Parties to reach mutual agreement as to certain terms (which shall be resolved
by the Parties solely and exclusively through amicable resolution as set forth
in paragraph (a)), any Dispute not resolved by amicable resolution as set forth
in paragraph (a) shall be governed exclusively and finally by arbitration. Such
arbitration, including selection of arbitrators, shall be conducted by the
American Arbitration Association (“AAA”) in Washington, D.C. and shall be
initiated and conducted in accordance with the Commercial Arbitration Rules
(“Commercial Rules”) of the AAA, including the AAA Supplementary Procedures for
Large Complex Commercial Disputes (“Complex Procedures”), as such rules shall be
in effect on the date of delivery of a demand for arbitration (“Demand”), except
to the extent that such rules are inconsistent with the provisions set forth
herein. Notwithstanding the foregoing, the Parties may agree in good faith that
the Complex Procedures shall not apply in order to promote the efficient
arbitration of Disputes where the nature of the Dispute, including without
limitation the amount in controversy, does not justify the application of such
procedures.

 

37.3 The Federal Arbitration Act, 9 U.S.C. Secs. 1-16, and not state law, shall
govern the arbitrability of all Disputes. The arbitrators shall allow such
discovery as is appropriate to the purposes of arbitration in accomplishing a
fair, speedy and cost-effective resolution of the Disputes. The arbitrators
shall reference the Federal Rules of Civil Procedure then in effect in setting
the scope and timing of discovery. The Federal Rules of Evidence shall apply in
toto. The arbitrators may enter a default decision against any Party who fails
to participate in the arbitration proceedings.

 

37.4 The arbitrators shall have the authority to award compensatory damages
only. Any award by the arbitrators shall be accompanied by a written opinion
setting forth the findings of fact and

 

65



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

conclusions of law relied upon in reaching the decision. The award rendered by
the arbitrators shall be final, binding and non-appealable, and judgment upon
such award may be entered by any court of competent jurisdiction. The Parties
agree that the existence, conduct and content of any arbitration shall be kept
confidential, and no Party shall disclose to any person any information about
such arbitration, except as may be required by law or by any governmental
authority or for financial reporting purposes in each Party’s financial
statements.

 

37.5 Each Party shall pay the fees of its own attorneys, expenses of witnesses
and all other expenses and costs in connection with the presentation of such
Party’s case (collectively, “Attorneys’ Fees”). The remaining costs of the
arbitration, including without limitation, fees of the arbitrators, costs of
records or transcripts and administrative fees (collectively, “Arbitration
Costs”) shall be borne equally by the parties. Notwithstanding the foregoing,
the arbitrators may modify the allocation of Arbitration Costs and award
Attorneys’ Fees in those cases where fairness dictates a different allocation of
Arbitration Costs between the Parties and an award of Attorneys’ Fees to the
prevailing Party as determined by the arbitrators.

 

37.6 Any Dispute arising out of or in connection with this Agreement or the
rights granted or obligations imposed hereunder that is not subject to final
resolution by the Management Committee or to arbitration under this Section or
law (collectively, “Non-Arbitration Claims”) shall be brought in a state or
federal court of competent jurisdiction located in the Southern District of New
York.

 

38. Independent Contractors. The Parties to this Agreement are independent
contractors. No Party is an agent, representative or partner of another Party.
None of the Parties shall have any right, power or authority to enter into any
agreement for or on behalf of, or incur any obligation or liability of, or to
otherwise bind, the other Parties. This Agreement shall not be interpreted or
construed to create an association, agency, joint venture or partnership between
the Parties or to impose any liability attributable to such a relationship upon
the Parties.

 

39. No Waiver. The failure of any of the Parties to insist upon or enforce
strict performance by the other Parties of any provision of this Agreement or to
exercise any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such Party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, the same shall be
and remain in full force and effect.

 

40. Survival. Any provision which, by its nature or express terms should
survive, shall survive the completion, expiration, termination or cancellation
of this Agreement.

 

41. Further Assurances. Each of the Parties shall take such action (including,
but not limited to, the execution, acknowledgment and delivery of documents) as
may reasonably be requested by the other Parties for the implementation or
continuing performance of this Agreement.

 

42. Headings. The captions and headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

43. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same document. Signatures sent by facsimile shall be deemed original
signatures.

 

66



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

44. Rules of Construction. The definitions set forth herein shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
requires, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” Except as specifically otherwise
provided in this Agreement, a reference to an Article, Section or Exhibit is a
reference to an Article of this Agreement, a Section of this Agreement or an
Exhibit hereto, and the terms “hereof,” “herein,” and other like terms refer to
this Agreement as a whole, including the Exhibits to this Agreement. The term
“or” is used in its inclusive sense (“and/or”). This Agreement shall be
interpreted neutrally and without regard to the party that drafted it and, in
particular, no rule of construction shall be applied as against any party hereto
that would result in the resolution of an ambiguity contained herein against the
drafting party.

 

45. Entire Agreement. The Parties acknowledge that, as between NFLE, on the one
hand, and CBS, AOL and SportsLine, collectively, on the other hand, this
Agreement reflects the entire understanding of the Parties with respect to the
subject matter hereof, that this Agreement cancels, terminates and supersedes
any prior or contemporaneous agreement or understanding, whether oral or
written, among them with regard to the subject matter hereof.

 

46. Several Liability. The Parties acknowledge that each of the Interactive
Parties have independent obligations under this Agreement to be performed solely
by the applicable Interactive Parties. Consequently, NFLE acknowledges and
agrees that the obligations of the Interactive Parties are several and not joint
and that no Interactive Party shall be liable for the breach or failure of any
of the other Interactive Parties to perform its obligations under this
Agreement. Notwithstanding, the foregoing, the Parties acknowledge and agree
that the benefits to NFLE, as consideration for which NFLE is granting the
rights granted to the Interactive Parties hereunder are inextricably linked, and
that in the event of the material breach by any one of the Interactive Parties
of any of the material terms of this Agreement which has not been cured by the
expiration of the applicable cure period (including AOL’s and CBS’s specific
right to cure set forth in Section 24.5), NFLE shall have the right to terminate
this Agreement in accordance with Section 24 above with respect to all of the
Interactive Parties, without incurring any liability to any non-breaching party
for such termination.

 

47. Export Controls. Each Party shall comply with all applicable laws,
regulations and rules relating to the export of commodities, software or
technical data and shall not export or re-export any commodities, software or
technical data, any products received from the other Party or the direct product
of such commodities, software or technical data, to any proscribed country,
party or entity listed in such applicable laws, regulations and rules, unless
properly authorized by the U.S. Government.

 

48. Withdrawal Rights of the Parties in Certain Circumstances. The Parties
acknowledge and agree that the nature of their respective rights and obligations
hereunder are integrated and interlocking and personal to the Parties hereto.
Accordingly, none of the Parties to this Agreement shall be required, whether
pursuant to contractual duty, common law obligation, or otherwise, to *** except
as otherwise expressly provided in Sections *** hereof. In the event that ***
except as otherwise expressly provided in Sections *** shall have the right to
withdraw from this Agreement *** pursuant to Section 24 hereof). For the
avoidance of doubt, nothing contained in this Section 48 shall require any Party
to *** except as otherwise expressly provided in Sections *** nor is any Party
required to *** as contemplated in Sections *** hereof in respect of any *** or
any ***

 

67



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

68



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

IN WITNESS WHEREOF, the parties hereto have set their signatures as of the date
first above written.

 

NFL ENTERPRISES, L.P.    CBS BROADCASTING INC.

By:

--------------------------------------------------------------------------------

  

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

  

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  

Title:

--------------------------------------------------------------------------------

AMERICA ONLINE, INC.    SPORTSLINE.COM, INC.

By:

--------------------------------------------------------------------------------

  

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

  

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  

Title:

--------------------------------------------------------------------------------

 

69



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

INDEX OF DEFINITIONS

 

“AAA” means the American Arbitration Association.

 

“Access Code,” for purposes of Section 1.5, has the meaning set forth in Section
1.5.

 

“Account,” for purposes of Section 1.5, has the meaning set forth in Section
1.5.

 

“Action” has the meaning set forth in Section 28.4.

 

“Advertisements” means advertisements, sponsorships, promotions, links, pointers
and similar services or rights, but shall for all purposes of this Agreement
exclude any (and the term Advertisements shall be deemed not to include)
Incidental Signage.

 

“Advertising and Sponsorship Sales Rights” has the meaning set forth in the
recitals to this Agreement.

 

“Affected Party” has the meaning set forth in Section 23.2.

 

“Annual Minimum Referrals” shall have the meaning set forth in Section 18.

 

“AOL” means America Online, Inc., a Delaware corporation.

 

“AOL Affiliate” means any entity that, directly or indirectly, controls, is
controlled by, or is under common control with AOL , including any entity in
which AOL holds, directly or indirectly, at least a *** equity interest.

 

“AOL Carriage Plan” means the plan set forth in Exhibit P.

 

“AOL Carriage Terms” means the terms set forth in the form attached as Exhibit B
and the attachments thereto.

 

“AOL Competitor” means any entity offering online or Internet connectivity
services (e.g., an online service or Internet service provider) ***

 

“AOL Controlled Affiliate” means (i) any entity that, directly or indirectly,
controls, is controlled by, or is under common control with AOL, (ii) any ***
over which AOL exercises operational control, and (iii) any entity in which AOL
holds, directly or indirectly, at least a *** equity interest (but which is not
covered in (i) above) over which AOL exercises operational control.

 

“AOL Frames” means the border frame (and any other visible elements of client
software) appearing around the Customized Site when an AOL Member is viewing
such site). To the extent *** For avoidance of doubt, *** shall not include any
navigational links or pointers or other navigational tools on the AOL Frame.

 

“AOL Hometown” means AOL’s interactive service, marketed under the “AOL
Hometown” brand available to users of the AOL Network and the World Wide Web
portion of the Internet through which such users may publish and maintain World
Wide Web pages, use community tools and engage in other interactive activities,
specifically excluding the AOL Standard Service Exclusions.

 

70



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“AOL Intellectual Property” has the meaning set forth in Section 22.3.

 

“AOL Licenses” has the meaning set forth in Section 2.2.

 

“AOL Look and Feel” shall mean the elements of graphics, design, organization,
presentation, layout, user interface, navigation, trade dress and stylistic
convention (including the digital implementations thereof) which are generally
associated with proprietary interactive sites within any AOL Property, or any
other AOL interactive site or service, but expressly excluding any *** or
elements of graphics, design, organization, presentation, layout, user
interface, navigation, trade dress and stylistic convention (including the
digital implementations thereof) of ***

 

“AOL Marks” has the meaning set forth in Section 22.6(c).

 

“AOL Member” means any user of the AOL Network, including authorized users
(including any sub-accounts under an authorized master account) of the AOL
Service and/or the CompuServe Service.

 

“AOL Network” means (i) The AOL Properties, and (ii) any other product, service
or property owned, operated, distributed or authorized to be distributed by or
through AOL or any AOL Affiliate worldwide (and including those properties
excluded within the definition of the AOL Properties). It is understood and
agreed that the rights of the Parties other than AOL hereunder relate solely to
the AOL Properties and not generally to the AOL Network.

 

“AOL Plus” means the specific AOL Plus SM branded service which is available
through the U.S. version of the America Online brand service and which is
accessible solely through a high speed (generally over 100 kbps) broadband
distribution platform, specifically excluding the AOL Standard Service
Exclusions (e.g., specifically excluding, without limitation, the components of
the AOL Service accessible through narrowband distribution platforms).

 

“AOL Properties” means the AOL Service, AOL Plus, AOL Hometown, the CompuServe
Service, ICQ.com, Netscape, Digital City, and any other mutually agreed
properties or products through which the Licensed Content is distributed in the
future.

 

“AOL Quick Checkout” shall mean AOL’s “Quick Checkout” tool which allows AOL
Members to enter payment and shipping information which is then passed from
AOL’s centralized server unit to NFLE’s then-current e-commerce fulfillment
partner for order fulfillment.

 

“AOL Service” means the standard narrow-band U.S. version of the America Online®
brand service, specifically excluding the AOL Standard Service Exclusions.

 

“AOL Standard Service Exclusions” means with respect to any AOL Property (or
other AOL interactive site or service), such site or service shall specifically
exclude: (a) all other AOL interactive sites (e.g., the “AOL Service” shall
exclude, e.g., AOL.com, Netscape, MovieFone.com, CompuServe.com, ICQ.com, etc.)
or AOL interactive services (e.g., the “AOL Service” shall exclude, e.g., the
CompuServe service, ICQ, AOL Instant Messenger, etc.); (b) any international
versions of such

 

71



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

site or service (e.g., the “AOL Service” shall exclude, e.g., AOL Europe and AOL
Japan), (c) any independent product, service or property, which may be offered
by, through or with the applicable AOL site or service (e.g., “You’ve Got
Pictures™,” “Shop@,” “NetMail™,” “Love@AOL,” “AOL Hometown,” “My News” and
“Netbusiness”), (d) any programming or Content area offered by or through such
site or service over which AOL does not exercise complete operational control
(including, without limitation, content areas controlled by other parties and
member-created content areas), (e) any yellow pages, white pages, classifieds or
other search, directory or review services or Content offered by or through the
U.S. version of the applicable site or service, (f) any property, feature,
product or service which AOL or its affiliates may acquire subsequent to the
Effective Date and (g) any other version of the applicable site or service which
is materially different from the standard narrow-band U.S. version of the
applicable site or service, by virtue of its branding, distribution,
functionality, Content or services (e.g., in the case of Digital City,
excluding, e.g., Digital City, Inc.’s “YourTown” branded cities or any other
similar “light” product offering), including, without limitation, any
private-label or co-branded version of the applicable site or service or any
version distributed through any broadband distribution platform or through any
platform or device other than a desktop personal computer (e.g., with respect to
“Netscape,” excluding, e.g., any custom Netcenters built specifically for third
parties).

 

“AOL Sublicense Rights” has the meaning set forth in Section 2.2.

 

“AOL Terms of Service” shall have the meaning set forth in Section 2.2.

 

“AOL Tools” shall mean AOL’s tools and functionalities.

 

“Arbitration Costs” has the meaning set forth in Section 37.5.

 

“ATS” has the meaning set forth in Section 1.1(d).

 

“Attorney’s Fees” has the meaning set forth in Section 37.5.

 

“Backlog Rights” means certain revenue and related rights and associated
obligations, in particular with respect to advertising placement and sponsorship
designations with respect to pre-existing NFLE online contractual relationships,
in each case subject to third party consent rights as set forth in Section 10.

 

“Broadcast or Print Media Property” shall mean *** or (v) any combination of the
foregoing.

 

“Budget” has the meaning set forth in Section 9.

 

“Category Protection Price” has the meaning set forth in Section 11.8.

 

“CBS” means CBS Broadcasting Inc., a New York corporation.

 

“CBS Deadline” has the meaning set forth in Section 24.5(b).

 

“CBS SportsLine Website” has the meaning set forth in Section 1.3(b).

 

“Change of Control” shall be deemed to have occurred if (a) any person or group
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 as in
effect on the date hereof) shall

 

72



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

acquire directly or indirectly, beneficially or of record, shares of the voting
capital stock of a Party sufficient to exercise Control over such Party, or
shall otherwise acquire such Control by contract, economic interest or
otherwise.

 

“Club” means a member club of the NFL.

 

“Co-branded Suite” has the meaning set forth in Section 5.4.

 

“Coding” has the meaning set forth in Section 22.6(e).

 

“Commerce Terms” has the meaning set forth in Section 1.1(d)

 

“Commercial Rules” shall have the meaning set forth in Section 37.2.

 

“Complaining Party” shall have the meaning set forth in 24.5(a).

 

“Complex Procedures” shall have the meaning set forth in Section 37.2.

 

“CompuServe Service” shall mean the standard, narrow-band U.S. version of the
CompuServe™ brand service, specifically excluding the AOL Standard Service
Exclusions (e.g., specifically excluding, without limitation, compuserve.com,
cserve.com and cs.com).

 

“Confidential Information” shall have the meaning set forth in Section 26.2.

 

“Content” means text, images, video, audio (including, without limitation, music
used in time relation with text, images, or video), and other data, products,
services, advertisements, promotions, URLs, keywords and other navigational
elements, links, pointers, technology and software, including any modifications,
upgrades, updates, enhancements and related documentation.

 

“Content Plan” has the meaning set forth in Section 1.2(a).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Customized Programming” means any NFL Content provided to AOL by NFLE and used
by AOL on the AOL Network (other than the Customized Site) pursuant to the
rights granted to AOL in Section 8 for distribution on or through the AOL
Network other than the Customized Sites and Promo Content.

 

“Customized Sites” means versions of the NFL Sites customized and co-branded for
AOL in accordance with the terms of this Agreement, including without limitation
the AOL Carriage Terms.

 

“Database/Direct Marketing Rights” has the meaning set forth in the recitals to
this Agreement.

 

“Dedicated Personnel” shall have the meaning set forth in Section 1.1(b).

 

“Demand” has the meaning set forth in Section 37.2.

 

73



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“Digital City” means the standard, narrow-band U.S. version of the Digital City
brand service’s local content offerings marketed under the Digital City® brand
name, specifically excluding the AOL Standard Service Exclusions.

 

“Disclaimed Damages” has the meaning set forth in Section 27.6.

 

“Dispute” has the meaning set forth in Section 37.1.

 

“Domain Name,” for purposes of Section 1.5, has the meaning set forth in Section
1.5.

 

“Effective Date” has the meaning set forth in the heading to this Agreement.

 

“Emerging Media Rights” has the meaning set forth in the Section 14.8.

 

“Emerging Media Shared Profits” has the meaning set forth in Section 14.1.

 

“Emerging Media Shared Profits Cap” has the meaning set forth in Section 14.2.

 

“Excluded Materials” has the meaning set forth in Section 22.4.

 

“Excluded Technologies” has the meaning set forth in Section 3.2(g).

 

“Fair Market Value” has the meaning set forth in Section 15.3.

 

“Fantasy Football Games” has the meaning set forth in Section 5.1.

 

“Fantasy Football Products” has the meaning set forth in Section 5.1.

 

“Fantasy Tools” has the meaning set forth in Section 5.1.

 

“First Anniversary” has the meaning set forth in Section 15.4(a).

 

“Force Majeure Event” has the meaning set forth in Section 36.

 

“Fourth Anniversary” has the meaning set forth in Section 15.4(c).

 

“Game” has the meaning set forth in Section 14.8(e).

 

“Generally Available Sites” means the NFL Sites, excluding the Customized Sites.

 

“Gross Revenues” has the meaning set forth in Section 16.1.

 

“Holder” has the meaning set forth in Section 15.5.

 

“Hosting and Production Rights” has the meaning set forth in the recitals to
this Agreement.

 

“Hospitality Rights” shall have the meaning set forth in the recitals to this
Agreement.

 

74



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“ICQ.com” means ICQ’s primary Internet-based English language Interactive
Service marketed under the “ICQ.com” brand, specifically excluding the AOL
Standard Service Exclusions (e.g., specifically excluding, without limitation,
the ICQ brand communications and messaging service, any international /
non-English language versions of such site, and “ICQ It!”).

 

“Impression” shall mean user exposure to a Placement, as such exposure may be
reasonably determined and measured by AOL in accordance with its standard
methodologies and protocols. Each Placement on a page shall count as a separate
Impression.

 

“Incidental Signage” means signage, trademarks, logos or other advertisements
appearing in any photographic or video elements of NFL Content, as the result of
the display or other appearance of such signage, trademarks, logos or other
advertisements *** in which such photographic or video elements are recorded, so
long as such signage, trademarks, logos or other advertisements *** in which the
signage, trademarks, logos or other advertisements ***

 

“Indemnified Party” has the meaning set forth in Section 28.4.

 

“Indemnifying Party” has the meaning set forth in Section 28.4.

 

“Integrated Online Sponsorship” has the meaning set forth in Section 11.12.

 

“Interactive Parties” means, collectively, SportsLine, CBS and AOL.

 

“Interactive Service” means an entity (other than a *** offering one or more of
the following:*** Notwithstanding the foregoing, in the event that any entity
engages in one or more businesses that meet the definition set forth above, but
such entity also engages in other businesses that do not meet the definition
above, then such entity shall only be considered an Interactive Service to the
extent of its businesses that meet the above definition, and shall not be
considered an Interactive Service with respect to businesses in which it engages
that do not meet the above definition; provided that, with respect to any
restrictions on promotion of or advertising for entities which have businesses
which meet the above definition, such restrictions shall apply to any promotions
or advertisements for such business(es) of such entity or any promotions or
advertisements which contain a direct or indirect link to any promotion or
advertisement for such business(es) of such entity.

 

“Internet Exclusivity Rights” has the meaning set forth in the recitals to this
Agreement.

 

“Interactive Game Rights” has the meaning set forth in the recitals to this
Agreement.

 

“Interactive Party Content Rights” has the meaning set forth in the recitals to
this Agreement.

 

“Internet” has the meaning set forth in Section 3.1(a).

 

“Internet Exclusivity” has the meaning set forth in Section 3.1.

 

“Keyword™ Search Terms” shall mean (a) The Keyword™ online search terms made
available on the AOL Service, combining AOL’s Keyword™ online search modifier
with a term or phrase specifically related to NFLE (and determined in accordance
with the terms of this Agreement) and (b)

 

75



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

the Go Word online search terms made available on the CompuServe Service,
combining CompuServe’s Go Word online search modifier with a term or phrase
specifically related to NFLE (and determined in accordance with the terms of
this Agreement).

 

“Licensed Content” means all Content offered through the Customized Site
pursuant to this Agreement or otherwise provided by or on behalf of NFLE,
SportsLine or their respective agents in connection herewith (e.g., offline
promotional content or online Content for distribution through the AOL Network),
including without limitation, the NFL Contributed Content, all Promo Content,
all Customized Programming and any modifications, upgrades, updates,
enhancements and related documentation.

 

“Licensed Marks” has the meaning set forth in Section 7.

 

“Linked Television Opportunity” has the meaning set forth in Section 2.9(b).

 

“Magic Carpet” shall mean ***

 

“Management Committee” has the meaning set forth in Section 37.1.

 

“Marks” has the meaning set forth in Exhibit E.

 

“Material Breach” shall mean a Party’s material breach of, material failure to
comply with, insolvency, or other material default in the performance or
accuracy, as applicable, of any covenant, representation, warranty, or other
obligation or duty arising under this Agreement of a nature, in terms of
materiality, severity, frequency or otherwise, such that it that would, under
common law, provide the non-breaching Parties hereto a right of termination or
rescission.

 

“Member Clubs” has the meaning set forth in Section 1.4.

 

“Member Club Inventory” has the meaning set forth in Section 4.1.

 

“Member Page” shall mean any web page created by an AOL Member through AOL
Hometown and using the community tools available therein.

 

“Minimum Category Price” shall have the meaning set forth in Section
11.7(a)(ii)(B).

 

“Minimum Traffic Referral Obligation” has the meaning set forth in the recitals
to this Agreement.

 

“Most Favored Party Obligations” has the meaning set forth in the recitals to
this Agreement.

 

“National Sponsorship Revenues” has the meaning set forth in Section
11.7(a)(ii).

 

“Netscape” means Netscape Communications Corporation’s primary Internet-based
interactive site marketed under the “Netscape” brand, specifically excluding the
AOL Standard Service Exclusions.

 

“NFL” means the National Football League and its member clubs.

 

76



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“NFL/AOL Content” has the meaning set forth in Section 2.2.

 

“NFL Broadcaster” has the meaning set forth in Section 3.3.

 

“NFL Co-branded Areas” has the meaning set forth in Section 1.3(b).

 

“NFL.com Promotional Rights” has the meaning set forth in the recitals to this
Agreement.

 

“NFL Content” has the meaning set forth in Section 3.1.

 

“NFL Contributed Content” has the meaning set forth in Section 2.1.

 

“NFL Contributed Content Rights” has the meaning set forth in the recitals to
this Agreement.

 

“NFL Domains” has the meaning set forth in Section 1.4.

 

“NFL Sites Managers” has the meaning set forth in Section 1.1(b).

 

“NFLE” means NFL Enterprises, L.P., a Delaware limited partnership.

 

“NFLE Interactive Site” has the meaning set forth in Section 3.2.

 

“NFLE’s Online Content” shall mean online content owned by the NFL or the NFLE.

 

“NFLE Sponsorship Credit Amount” has the meaning set forth in Section 11.13(b).

 

“NFLE Terms of Service” shall mean the terms of service set forth in the form
attached as Exhibit Q.

 

“NFL Game” has the meaning set forth in Section 2.5.

 

“NFL Intellectual Property” has the meaning set forth in Section 22.1(b).

 

“NFL Internet Network Rights” has the meaning set forth in the recitals to this
Agreement.

 

“NFL Other Content” has the meaning set forth in Section 14.8(a).

 

“NFLP” means National Football League Properties, Inc., a California
corporation.

 

“NFL Party Sponsorship Rights” has the meaning set forth in the recitals to this
Agreement.

 

“NFL Productions” has the meaning set forth in the recitals to this Agreement.

 

“NFL Productions” means NFL Productions LLC, a Delaware limited liability
company.

 

“NFL Season” shall mean (a) the period beginning on August 1 and ending on
February 15 of each year, and (b) except as used in Sections 24.2 and 24.8
hereof, also including the ten-day period in each spring during the Term which
begins seven days prior to and ends two days following the completion of the NFL
player draft.

 

77



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“NFL Sites” has the meaning set forth in the recitals to this Agreement.

 

“NFL Sites Look and Feel” shall mean the elements of graphics, design,
organization, presentation, layout, user interface, navigation, trade dress and
stylistic convention (including the digital implementations thereof) which are
generally associated with any NFL Site or any other NFL interactive site or
service (exclusive of the AOL Frames and AOL Tools).

 

“Non-Arbitration Claims” has the meaning set forth in Section 37.6.

 

“Non-Dedicated Personnel” has the meaning set forth in Section 1.1(b).

 

“Offline Media” shall mean, collectively, (a) television, radio, print and “out
of home” (e.g., buses and billboards, point of purchase and other “place-based”
promotions) advertisements, and (b) publications, programs, features or other
forms of offline media, in each case, over which NFLE exercises at least partial
editorial control.

 

“Online” has the meaning set forth in Section 14.8(e).

 

“Online Commerce Rights” has the meaning set forth in the recitals in this
Agreement.

 

“Online Interactive Games” has the meaning set forth in Section 14.8(e).

 

“Online Terms” has the meaning set forth in Section 1.1(d)

 

“Operating Standards” has the meaning set forth in Section 1.1(a)(ii).

 

“Other Parties” shall mean Parties to this Agreement other than AOL.

 

“Party” means, individually, SportsLine, CBS, AOL and NFLE.

 

“Party Cross-Promotional Rights” has the meaning set forth in the recitals to
this Agreement.

 

“Parties” means, collectively, SportsLine, CBS, AOL and NFLE.

 

“Performing Party” has the meaning set forth in Section 36.

 

“Placements” means, collectively, (a) the NFL Sites promotional placements
described on the AOL Carriage Plan and (b) any other placements or promotions
provided by AOL to NFLE on the AOL Network.

 

“Press Release” has the meaning set forth in Section 31.

 

“Prior Business Relationship” shall mean a relationship where ***

 

“Privacy Policy” has the meaning set forth in Section 13.3.

 

“Product” shall mean any product, good or service which ***

 

78



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“Production Expense Funding Obligations” has the meaning set forth in the
recitals to this Agreement.

 

“Promo Content” means NFL Content provided by NFLE and formatted for online
distribution by SportsLine for AOL pursuant to Section 6 of the Agreement for
inclusion within a Placement.

 

“Promotion and Carriage Plans” has the meaning set forth in Section 17.

 

“Promotions” has the meaning set forth in Section 17.

 

“Records” has the meaning set forth in Section 25.1.

 

“Registrar,” for purposes of Section 1.5, has the meaning set forth in Section
1.5.

 

“Restricted Category” shall mean ***

 

“Rights Fee Obligations” has the meaning set forth in the recitals to this
Agreement.

 

“Rule 144” has the meaning set forth in Section 15.5.

 

“Sales General Manager” has the meaning set forth in Section 11.1.

 

“SEC” has the meaning set forth in Section 15.5.

 

“Securities Act” has the meaning set forth in Section 15.5.

 

“Site Elements” has the meaning set forth in Section 1.2(b).

 

“Site-Specific NFL Technology” has the meaning set forth in Section 22.2.

 

“SportsLine Content” shall mean all Content contained in the Customized
Programming, Customized Site, Promotional Materials and Licensed Content, except
for the NFL Content.

 

“Sponsorship Category Protection Price” has the meaning set forth in Section
11.7(a).

 

“SportsLine” means SportsLine.com, Inc., a Delaware corporation.

 

“SportsLine Common Stock” has the meaning set forth in Section 15.3.

 

“SportsLine Marks” has the meaning set forth in Section 22.2(a).

 

“SportsLine Materials” has the meaning set forth in Section 22.2.

 

“SportsLine Promotion Plan” has the meaning set forth in Exhibit P.

 

“Strategic Partner Category Protection Price” has the meaning set forth in
Section 11.7(b).

 

“Substitute Promotions” has the meaning set forth in Section 17.

 

79



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 

“Teaser Content” means ***

 

“Technical Contact,” for purposes of Section 1.5, has the meaning set forth in
Section 1.5.

 

“Term” has the meaning set forth in Section 24.1.

 

“Termination Date” has the meaning set forth in Section 15.4.

 

“Third Anniversary” has the meaning set forth in Section 15.4(b).

 

“Third Party Claims” has the meaning set forth in Section 28.1.

 

“Trademark and Content Guidelines” has the meaning set forth in Section 1.2(f).

 

“Traffic Reporting Arrangements” has the meaning set forth in the recitals to
this Agreement.

 

“Unfilled Promotions” has the meaning set forth in Section 17.

 

“User Data” has the meaning set forth in Section 13.1.

 

“Variable Expenses” has the meaning set forth in Section 9.5.

 

***

 

“Viacom” has the meaning set forth in Section 1.3.

 

“Website” means a group of files generally accessible (including by paid
subscribers, e.g., subscribers to AOL) by Internet users, including those on the
World Wide Web: (a) at a Universal Resource Locator (URL) addresses that contain
a common domain name (or such other naming convention as may be adopted in
general use), (b) via hypertext transfer protocol (HTTP) or its commonly used
variants (such as HTTPS) or successor protocols, and (c) using only such
plug-ins as are available free or at nominal cost; including, where the context
so requires, any wireless web channels (e.g., WAP format).

 

80